UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 11/30/2012 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Asset Allocation Fund November 30, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes17.0% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.3% Ally Auto Receivables Trust, Ser. 2010-3, Cl. A4 1.55 8/17/15 300,000 303,765 AmeriCredit Automobile Receivables Trust, Ser. 2011-3, Cl. A3 1.17 1/8/16 485,000 487,751 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 360,000 363,407 Casinos.2% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 204,000 a 195,134 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 174,000 a 166,438 Seminole Indian Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 265,000 a 270,434 Seminole Indian Tribe of Florida, Notes 7.75 10/1/17 105,000 a 114,975 Commercial Mortgage Pass-Through Ctfs..3% GE Capital Commercial Mortgage, Ser. 2004-C3, Cl. A3 4.87 7/10/39 2,139 b 2,139 GMAC Commercial Mortgage Securities Trust, Ser. 2001-C2, Cl. B 6.79 4/15/34 138,898 138,625 JP Morgan Chase Commercial Mortgage Securities, Ser. 2004-C1, Cl. A2 4.30 1/15/38 6,692 6,784 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 155,000 167,818 UBS-Citigroup Commercial Mortgage Trust, Ser. 2011-C1, Cl. A2 2.80 1/10/45 850,000 907,374 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 80,000 84,966 Consumer Discretionary.7% Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 345,000 344,061 Comcast, Gtd. Notes 3.13 7/15/22 180,000 188,440 Comcast, Gtd. Notes 5.90 3/15/16 435,000 503,435 Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 440,000 472,886 News America, Gtd. Notes 6.15 3/1/37 265,000 325,285 Time Warner Cable, Gtd. Notes 4.13 2/15/21 565,000 621,589 Time Warner, Gtd. Notes 4.00 1/15/22 350,000 384,122 Consumer Staples.4% Anheuser-Busch InBev Worldwide, Gtd. Notes 2.50 7/15/22 305,000 307,051 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 375,000 440,078 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 290,000 a 320,109 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 330,000 336,393 Energy.1% BP Capital Markets, Gtd. Notes 3.88 3/10/15 290,000 309,984 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 100,000 112,959 Financial2.6% American International Group, Sr. Unscd. Notes 4.25 9/15/14 520,000 549,699 Bank of America, Sub. Notes 5.49 3/15/19 970,000 1,073,226 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 370,000 370,177 Bear Stearns, Sub. Notes 5.55 1/22/17 395,000 447,331 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 420,000 516,039 Boston Properties, Sr. Unscd Notes 4.13 5/15/21 360,000 395,476 Citigroup, Sub. Notes 5.00 9/15/14 415,000 437,186 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 195,000 232,016 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 320,000 326,411 General Electric Capital, Sub. Notes 5.30 2/11/21 540,000 626,489 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 445,000 496,735 HSBC Finance, Sr. Sub. Notes 6.68 1/15/21 582,000 692,898 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 350,000 367,062 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 305,000 359,137 MetLife, Sr. Unscd. Notes 7.72 2/15/19 345,000 454,619 Morgan Stanley, Sub. Notes 4.75 4/1/14 590,000 c 610,856 NYSE Euronext, Sr. Unscd. Notes 2.00 10/5/17 385,000 396,888 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 395,000 435,474 Rabobank Nederland, Bank Gtd. Notes 5.25 5/24/41 330,000 392,471 RBS Citizens Financial Group, Sub. Notes 4.15 9/28/22 445,000 a 452,851 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 450,000 543,282 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 335,000 357,615 Foreign/Governmental.2% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 315,000 368,550 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 185,000 208,217 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 330,000 382,321 Health Care.3% Amgen, Sr. Unscd. Notes 5.65 6/15/42 410,000 499,310 Catholic Health Initiatives, Scd. Bonds 2.95 11/1/22 195,000 199,807 Thermo Fisher Scientific, Sr. Unscd. Notes 2.25 8/15/16 280,000 291,335 Industrial.3% ABB Finance USA, Gtd. Notes 2.88 5/8/22 575,000 595,400 CRH America, Gtd. Notes 5.30 10/15/13 405,000 419,727 Tyco International Finance, Gtd. Notes 3.38 10/15/15 56,000 59,583 Information Technology.2% Oracle, Sr. Unscd. Notes 5.75 4/15/18 520,000 Materials.1% Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 365,000 Municipal Bonds1.1% California, GO (Build America Bonds) 7.30 10/1/39 575,000 798,267 Chicago, GO 7.78 1/1/35 340,000 447,345 Illinois, GO 4.42 1/1/15 440,000 467,416 Los Angeles Community College District, GO (Build America Bonds) 6.75 8/1/49 655,000 926,386 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 210,000 243,018 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.10 1/1/41 435,000 631,694 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 320,000 379,459 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 180,000 218,488 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 415,000 418,225 Telecommunications.5% AT&T, Sr. Unscd. Notes 4.45 5/15/21 450,000 525,332 Rogers Communications, Gtd. Notes 6.38 3/1/14 380,000 406,574 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 495,000 497,475 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 550,000 664,794 U.S. Government Agencies.1% Federal National Mortgage Association, Notes 2.63 10/10/24 350,000 d U.S. Government Agencies/Mortgage-Backed5.1% Federal Home Loan Mortgage Corp.: 2.50%, 4/1/27 363,146 d 379,630 3.00%, 11/1/42 760,000 d 799,154 4.00%, 1/1/41 459,915 d 490,898 4.50%, 5/1/39 - 11/1/41 3,163,247 d 3,491,338 5.00%, 7/1/40 969,971 d 1,050,102 5.50%, 12/1/37 - 12/1/38 1,139,288 d 1,243,279 Federal National Mortgage Association: 3.00%, 8/1/27 - 10/1/32 1,491,208 d 1,575,285 3.34%, 4/1/41 453,469 b,d 477,429 3.50%, 1/1/26 - 6/1/42 3,607,255 d 3,862,484 4.00%, 9/1/24 - 4/1/42 2,815,535 d 3,047,516 4.50%, 6/1/23 - 7/1/24 350,510 d 377,263 5.00%, 12/1/21 - 2/1/41 1,575,639 d 1,733,482 5.50%, 4/1/36 - 3/1/38 1,122,540 d 1,242,075 6.00%, 4/1/33 - 12/1/37 590,672 d 663,817 6.50%, 10/1/36 83,157 d 93,754 U.S. Government Securities4.4% U.S. Treasury Inflation Protected Securities: Bonds, 2.38%, 1/15/27 745,856 c,e 870,320 Notes, 0.63%, 7/15/21 610,892 c,e 700,617 Notes, 1.38%, 7/15/18 590,205 c,e 690,586 Notes, 1.38%, 1/15/20 497,596 e 594,045 Notes, 2.38%, 1/15/17 745,856 c,e 1,041,226 U.S. Treasury Notes: 0.25%, 1/15/15 760,000 c 759,644 0.25%, 8/15/15 2,045,000 c 2,042,125 0.25%, 9/15/15 770,000 c 768,737 0.38%, 4/15/15 865,000 c 866,893 0.63%, 9/30/17 515,000 c 515,885 0.75%, 6/15/14 1,230,000 c 1,239,754 0.75%, 6/30/17 110,000 c 111,014 0.75%, 10/31/17 650,000 c 654,723 1.25%, 3/15/14 1,270,000 c 1,286,669 1.25%, 4/30/19 590,000 c 602,491 1.38%, 2/28/19 970,000 c 1,000,086 1.50%, 6/30/16 500,000 c 519,453 1.50%, 7/31/16 510,000 530,161 1.75%, 7/31/15 750,000 c 778,652 1.75%, 5/15/22 1,935,000 c 1,974,608 2.25%, 7/31/18 180,000 c 194,878 Utilities.1% Boston Gas, Sr. Unscd. Notes 4.49 2/15/42 250,000 a 269,267 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 280,000 292,601 Total Bonds and Notes (cost $63,650,561) Common Stocks17.6% Shares Value ($) Consumer Discretionary1.8% Amazon.com 3,750 f 945,187 Autoliv 10,450 630,762 Carnival 13,120 507,219 CBS, Cl. B 30,130 1,084,077 News, Cl. A 54,260 1,336,966 PVH 7,040 806,714 Target 11,960 755,035 Walt Disney 26,330 1,307,548 Consumer Staples1.8% Coca-Cola Enterprises 25,060 781,371 ConAgra Foods 11,880 354,737 Dr. Pepper Snapple Group 9,140 409,929 PepsiCo 24,960 1,752,442 Philip Morris International 18,040 1,621,435 Ralcorp Holdings 5,390 f 480,465 Unilever, ADR 42,250 1,620,287 Energy2.0% Anadarko Petroleum 11,220 821,192 Apache 11,490 885,764 Ensco, Cl. A 17,370 1,011,455 EOG Resources 4,700 552,814 Exxon Mobil 20,540 1,810,396 National Oilwell Varco 17,760 1,213,008 Occidental Petroleum 11,480 863,411 TransCanada 14,790 680,192 Exchange-Traded Funds.3% Standard & Poor's Depository Receipts S&P rust 1,024,859 Financial2.7% American Express 19,280 1,077,752 American International Group 22,930 f 759,671 American Tower 4,760 356,667 Ameriprise Financial 15,010 910,657 Bank of America 51,910 511,833 Capital One Financial 11,250 648,000 CBRE Group, Cl. A 19,210 f 363,645 Chubb 9,230 710,618 IntercontinentalExchange 5,000 f 660,750 JPMorgan Chase & Co. 34,312 1,409,537 Moody's 16,750 813,715 T. Rowe Price Group 11,970 774,100 Wells Fargo & Co. 56,860 1,876,948 Health Care2.6% Allscripts Healthcare Solutions 26,160 f 290,899 Cigna 11,410 596,401 Covidien 21,542 1,251,806 Johnson & Johnson 15,790 1,101,037 McKesson 7,560 714,193 Merck & Co. 45,690 2,024,067 Pfizer 105,550 2,640,861 Sanofi, ADR 40,100 1,789,262 Industrial1.9% ADT 5,091 233,677 Caterpillar 9,290 791,880 Cooper Industries 15,790 1,176,355 Danaher 11,100 599,067 Eaton 8,650 451,184 FedEx 13,040 1,167,471 Fluor 11,350 602,458 General Electric 80,540 1,701,810 Pentair 2,443 118,461 Robert Half International 18,020 509,245 Tyco International 10,182 288,863 Information Technology3.3% Alliance Data Systems 9,370 f 1,335,131 Apple 7,410 4,336,925 Cognizant Technology Solutions, Cl. A 11,190 f 752,304 EMC 42,270 f 1,049,141 Informatica 12,050 f 323,783 International Business Machines 5,490 1,043,484 Intuit 12,890 772,240 Oracle 33,870 1,087,227 QUALCOMM 23,550 1,498,251 Teradata 7,315 f 435,096 VMware, Cl. A 8,012 f 728,691 Materials.5% LyondellBasell Industries, Cl. A 19,410 965,259 Praxair 6,660 714,019 Vale, ADR 25,530 444,988 Telecommunications.3% AT&T 38,497 Utilities.4% NextEra Energy 22,630 Total Common Stocks (cost $56,784,878) Other Investment65.0% Registered Investment Companies: ASG Global Alternatives Fund, Cl. Y 780,248 f 8,301,835 BNY Mellon Emerging Markets Fund, Cl. M 3,924,399 g 38,262,890 BNY Mellon Focused Equity Opportunities Fund, Cl. M 2,035,403 g 26,846,959 BNY Mellon Intermediate Bond Fund, Cl. M 1,042,676 g 13,836,312 BNY Mellon International Fund, Cl. M 883,599 g 8,809,482 BNY Mellon Mid Cap Multi-Strategy Fund, Cl. M 1,565,056 g 18,624,166 BNY Mellon Short-Term U.S. Government Securities Fund, Cl. M 1,196,404 g 14,572,195 BNY Mellon Small/Mid Cap Fund, Cl. M 649,291 g 8,362,872 BNY Mellon U.S. Core Equity 130/30 Fund, Cl. M 956,880 g 11,788,756 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 324,449 g 4,928,387 Dreyfus Global Real Estate Securities Fund, Cl. I 1,073,159 g 8,821,369 Dreyfus High Yield Fund, Cl. I 1,924,524 g 12,701,858 Dreyfus Inflation Adjusted Securities Fund, Institutional Shares 806,860 g 11,683,329 Dreyfus Institutional Preferred Plus Money Market Fund 3,580,284 h 3,580,284 Dreyfus Select Managers Small Cap Growth Fund, Cl. I 417,876 f,g 7,755,778 Dreyfus Select Managers Small Cap Value Fund, Cl. I 515,929 g 10,236,034 Dreyfus U.S. Equity Fund, Cl. I 1,274,423 g 19,766,300 Dreyfus/Newton International Equity Fund, Cl. I 251,072 g 4,308,398 Guggenheim Managed Futures Strategy Fund, Cl. Y 187,227 f 3,969,210 Global Stock Fund, Cl. I 996,252 g 15,182,885 TCW Emerging Markets Income Fund, Cl. I 894,206 8,387,648 Total Other Investment (cost $240,594,623) Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $631,300) 631,300 h Total Investments (cost $361,661,362) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts GO - General Obligation a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, these securities were valued at $1,789,208 or .4% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $16,910,620 and the value of the collateral held by the fund was $17,284,417, consisting of cash collateral of $631,300 and U.S. Government and Agency securities valued at $16,653,117. d The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Non-income producing security. g Investment in affiliated mutual fund. h Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $38,538,002 of which $40,406,691 related to appreciated investment securities and $1,868,689 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 39.9 Mutual Funds: Foreign 24.2 Common Stocks 17.3 U.S. Government & Agencies 9.6 Corporate Bonds 5.5 Money Market Investment 1.1 Municipal Bonds 1.1 Asset/Mortgage-Backed .6 Exchange-Traded Funds .3 Foreign/Governmental .2 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 1,154,923 - Commercial Mortgage-Backed - 1,307,706 - Corporate Bonds+ - 21,689,973 - Equity Securities - Domestic Common Stocks+ 63,333,699 - - Equity Securities - Foreign Common Stocks+ 6,176,946 - - Exchange-Traded Funds 1,066,125 - - Foreign Government - 959,088 - Municipal Bonds - 4,530,298 - Mutual Funds 261,358,247 - - U.S. Government Agencies/Mortgage-Backed - 20,879,792 - U.S. Treasury - 17,742,567 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund November 30, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes97.2% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables1.1% Ally Auto Receivables Trust, Ser. 2010-3, Cl. A4 1.55 8/17/15 3,545,000 3,589,495 AmeriCredit Automobile Receivables Trust, Ser. 2011-3, Cl. A3 1.17 1/8/16 1,500,000 1,508,508 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 3,965,000 4,002,527 World Omni Auto Receivables Trust, Ser. 2011-A, Cl. A3 1.11 5/15/15 5,175,040 5,196,819 Casinos.6% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,351,000 a 1,292,286 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 1,097,000 a 1,063,640 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 1,608,000 a 1,538,116 Seminole Indian Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 3,296,000 a 3,363,584 Seminole Indian Tribe of Florida, Notes 7.75 10/1/17 1,130,000 a 1,237,350 Commercial Mortgage Pass-Through Ctfs.2.0% Commercial Mortgage Asset Trust, Ser. 1999-C1, Cl. D 7.35 1/17/32 2,260,000 b 2,366,251 GE Capital Commercial Mortgage, Ser. 2004-C3, Cl. A3 4.87 7/10/39 18,226 b 18,225 GMAC Commercial Mortgage Securities, Ser. 2001-C2, Cl. B 6.79 4/15/34 1,608,292 1,605,132 JP Morgan Chase Commercial Mortgage Securities, Ser. 2004-C1, Cl. A2 4.30 1/15/38 75,651 76,686 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 8,670,000 9,386,979 UBS-Citigroup Commercial Mortgage Trust, Ser. 2011-C1, Cl. A2 2.80 1/10/45 10,750,000 11,475,614 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 940,000 998,346 Consumer Discretionary4.5% Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 6,675,000 6,656,831 Comcast, Gtd. Notes 3.13 7/15/22 3,820,000 3,999,124 Comcast, Gtd. Notes 5.90 3/15/16 8,010,000 9,270,141 Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 8,110,000 8,716,141 News America, Gtd. Notes 6.15 3/1/37 5,054,000 6,203,729 Time Warner Cable, Gtd. Notes 4.13 2/15/21 10,550,000 11,606,656 Time Warner, Gtd. Notes 4.00 1/15/22 6,125,000 6,722,138 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 6,500,000 6,625,931 Consumer Staples1.6% Anheuser-Busch InBev Worldwide, Gtd. Notes 2.50 7/15/22 6,160,000 6,201,426 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 7,040,000 8,261,736 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 5,610,000 a 6,192,453 Energy.6% BP Capital Markets, Gtd. Notes 3.88 3/10/15 5,565,000 5,948,495 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 1,925,000 2,174,461 Financial15.0% American International Group, Sr. Unscd. Notes 4.25 9/15/14 9,360,000 9,894,578 Bank of America, Sub. Notes 5.49 3/15/19 19,975,000 22,100,720 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 6,655,000 6,658,188 Bear Stearns, Sub. Notes 5.55 1/22/17 5,681,000 6,433,642 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 7,860,000 9,657,307 Boston Properties, Sr. Unscd. Notes 4.13 5/15/21 7,185,000 7,893,039 Citigroup, Sub. Notes 5.00 9/15/14 6,815,000 7,179,330 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 3,135,000 3,730,111 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 6,225,000 6,349,718 General Electric Capital, Sub. Notes 5.30 2/11/21 12,835,000 14,890,718 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 8,270,000 9,231,462 HSBC Finance, Sr. Sub. Notes 6.68 1/15/21 10,510,000 12,512,638 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 6,720,000 7,047,600 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 5,853,000 6,891,907 MetLife, Sr. Unscd. Notes 7.72 2/15/19 6,865,000 9,046,265 Morgan Stanley, Sub. Notes 4.75 4/1/14 9,590,000 c 9,928,997 NYSE Euronext, Sr. Unscd. Notes 2.00 10/5/17 7,340,000 7,566,637 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 7,135,000 7,866,088 Rabobank Nederland, Bank Gtd. Notes 5.25 5/24/41 6,335,000 7,534,260 RBS Citizens Financial Group, Sub. Notes 4.15 9/28/22 8,555,000 a 8,705,936 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 8,520,000 10,286,145 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 6,630,000 7,077,578 Foreign/Governmental1.2% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 5,975,000 6,990,750 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 1,480,000 1,665,740 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,500,000 7,530,568 Health Care1.4% Amgen, Sr. Unscd. Notes 5.65 6/15/42 7,955,000 9,687,830 Catholic Health Initiatives, Scd. Bonds 2.95 11/1/22 3,615,000 3,704,117 Thermo Fisher Scientific, Sr. Unscd. Notes 2.25 8/15/16 5,335,000 5,550,966 Industrial1.0% ABB Finance USA, Gtd. Notes 2.88 5/8/22 11,060,000 11,452,387 Tyco International Finance, Gtd. Notes 3.38 10/15/15 1,087,000 1,156,548 Information Technology1.0% Oracle, Sr. Unscd. Notes 5.75 4/15/18 10,410,000 Materials1.1% CRH America, Gtd. Notes 5.30 10/15/13 7,100,000 7,358,177 Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 7,075,000 7,432,853 Municipal Bonds6.3% California, GO (Build America Bonds) 7.30 10/1/39 11,215,000 15,569,672 Chicago, GO 7.78 1/1/35 6,460,000 8,499,551 Illinois, GO 4.42 1/1/15 4,935,000 5,242,500 Los Angeles Community College District, GO (Build America Bonds) 6.75 8/1/49 13,725,000 19,411,679 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 3,985,000 4,611,562 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.10 1/1/41 8,145,000 11,827,925 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 5,430,000 6,438,948 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 3,550,000 4,309,061 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 8,010,000 8,072,238 Telecommunications3.0% AT&T, Sr. Unscd. Notes 4.45 5/15/21 7,980,000 9,315,884 Rogers Communications, Gtd. Notes 6.38 3/1/14 6,810,000 7,286,237 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 9,395,000 9,441,975 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 10,755,000 12,999,741 U.S. Government Agencies.6% Federal National Mortgage Association, Notes 2.63 10/10/24 6,755,000 d 6,799,124 Federal National Mortgage Association, Notes 3.00 9/16/14 1,480,000 d 1,553,614 U.S. Government Agencies/Mortgage-Backed30.5% Federal Home Loan Mortgage Corp.: 2.50%, 4/1/27 6,827,137 d 7,137,044 3.00%, 11/1/42 14,274,363 d 15,009,748 4.00%, 1/1/41 12,652,638 d 13,504,997 4.50%, 5/1/39 - 11/1/41 66,146,560 d 72,671,367 5.00%, 1/1/36 - 7/1/40 19,137,869 d 20,805,280 5.50%, 12/1/37 - 12/1/38 16,932,513 d 18,350,486 6.00%, 5/1/38 3,406,512 d 3,709,220 Federal National Mortgage Association: 3.00%, 8/1/27 - 10/1/32 28,614,941 d 30,228,312 3.34%, 4/1/41 10,369,126 b,d 10,916,995 3.50%, 1/1/26 - 6/1/42 69,465,096 d 74,399,872 4.00%, 9/1/24 - 4/1/42 49,660,220 d 53,564,752 4.50%, 3/1/23 - 7/1/24 6,587,217 d 7,090,520 5.00%, 12/1/21 - 2/1/41 18,310,865 d 20,110,921 5.50%, 2/1/38 - 5/1/38 19,668,415 d 21,603,305 6.00%, 4/1/33 - 10/1/38 15,189,814 d 16,996,599 REMIC, Ser. 2003-64, Cl. BC, 5.50%, 3/25/30 1,329,669 d 1,333,586 Government National Mortgage Association I; 5.00%, 11/15/34 - 1/15/39 14,247,937 15,617,247 U.S. Government Securities24.9% U.S. Treasury Inflation Protected Securities: Bonds 2.38%, 1/15/27 14,473,442 c,e 20,205,156 Notes, 0.63%, 7/15/21 8,320,350 e 9,542,401 Notes, 1.38%, 7/15/18 12,762,859 c,e 14,933,541 Notes, 1.38%, 1/15/20 10,399,914 c,e 12,415,709 Notes, 2.38%, 1/15/17 14,490,652 c,e 16,908,779 U.S. Treasury Notes: 0.25%, 1/15/15 15,500,000 c 15,492,730 0.25%, 8/15/15 41,950,000 c 41,891,018 0.25%, 9/15/15 22,000,000 c 21,963,920 0.38%, 4/15/15 15,500,000 c 15,533,914 0.63%, 7/15/14 1,225,000 c 1,232,704 0.63%, 9/30/17 8,500,000 c 8,514,611 0.75%, 6/15/14 19,500,000 c 19,654,635 0.75%, 6/30/17 12,255,000 c 12,367,979 1.25%, 3/15/14 13,500,000 c 13,677,187 1.25%, 4/30/19 12,645,000 c 12,912,720 1.38%, 2/28/19 19,000,000 c 19,589,304 1.50%, 6/30/16 5,140,000 c 5,339,977 1.50%, 7/31/16 12,995,000 13,508,705 1.75%, 7/31/15 14,560,000 c 15,116,236 1.75%, 5/15/22 21,810,000 c 22,256,429 2.00%, 2/15/22 16,000,000 c 16,733,760 Utilities.8% Boston Gas, Sr. Unscd. Notes 4.49 2/15/42 4,750,000 a 5,116,078 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 5,130,000 5,360,860 Total Bonds and Notes (cost $1,197,459,600) Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $19,896,686) 19,896,686 f Investment of Cash Collateral for Securities Loaned.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,121,300) 8,121,300 f Total Investments (cost $1,225,477,586) % Cash and Receivables (Net) .7 % Net Assets % GO- General Obligation REMIC- Real Estate Mortgage Investment Conduit a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, these securities were valued at $28,509,443 or 2.2% of net assets b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $275,245,028 and the value of the collateral held by the fund was $281,346,628, consisting of cash collateral of $8,121,300 and U.S. Government and Agency securities valued at $273,225,328. d The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $88,322,510 of which $88,804,228 related to appreciated investment securities and $481,718 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 56.0 Corporate Bonds 30.6 Municipal Bonds 6.3 Asset/Mortgage-Backed 3.1 Money Market Investments 2.1 Foreign/Governmental 1.2 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 14,297,349 - Commercial Mortgage-Backed - 25,927,233 - Corporate Bonds+ - 404,192,930 - Foreign Government - 16,187,058 - Municipal Bonds - 83,983,136 - Mutual Funds 28,017,986 - - U.S. Government Agencies/Mortgage-Backed - 411,402,989 - U.S. Treasury - 329,791,415 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Funds Trust - BNY Mellon Corporate Bond Fund November 30, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes98.5% Rate (%) Date Amount ($) Value ($) Automobiles & Components2.1% Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 4,150,000 4,460,171 Volkswagen International Finance, Gtd. Notes 1.15 11/20/15 4,000,000 a 4,009,404 Banks15.6% American Express Centurion, Gtd. Notes 0.76 11/13/15 3,000,000 b 3,000,435 Bank of America, Sr. Unscd. Notes 3.88 3/22/17 1,000,000 1,088,531 Bank of America, Sub. Notes 5.49 3/15/19 4,450,000 4,923,565 Barclays Bank, Sr. Unscd. Notes 2.75 2/23/15 4,000,000 4,139,908 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 5,000,000 5,002,395 Citigroup, Sub. Notes 5.50 2/15/17 5,250,000 5,831,679 Goldman Sachs Group, Sr. Unscd. Notes 6.25 9/1/17 5,000,000 5,843,025 Morgan Stanley, Sub. Notes 4.88 11/1/22 6,000,000 6,260,298 Rabobank Nederland, Bank Gtd. Notes 3.38 1/19/17 5,000,000 5,382,070 RBS Citizens Finance Group, Sub. Notes 4.15 9/28/22 6,000,000 a 6,105,858 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 3,200,000 3,276,573 Santander Debt, Gtd. Notes 2.99 10/7/13 5,300,000 a 5,332,097 Societe Generale, Gtd. Notes 2.75 10/12/17 6,000,000 6,071,340 Wachovia, Sub. Notes 5.25 8/1/14 1,860,000 1,993,436 Wells Fargo & Co., Sub. Notes 5.13 9/15/16 250,000 284,957 Capital Goods4.0% ABB Finance USA, Gtd. Notes 2.88 5/8/22 2,000,000 2,070,956 CRH America, Gtd. Notes 4.13 1/15/16 250,000 260,579 CRH America, Gtd. Notes 6.00 9/30/16 1,500,000 1,689,583 GATX, Sr. Unscd. Notes 4.75 6/15/22 3,000,000 3,181,407 GATX, Sr. Unscd. Notes 8.75 5/15/14 2,000,000 2,213,268 Stanley Black & Decker, Gtd. Notes 2.90 11/1/22 1,000,000 1,025,952 Textron, Sr. Unscd. Notes 4.63 9/21/16 4,500,000 4,933,246 United Technologies, Sr. Unscd. Notes 3.10 6/1/22 1,000,000 1,078,385 Casinos.3% Seminole Indian Tribe of Florida, Notes 7.75 10/1/17 1,000,000 a Commercial & Professional Services2.9% ADT, Sr. Unscd. Notes 2.25 7/15/17 5,500,000 a 5,560,704 Republic Services, Gtd. Notes 3.55 6/1/22 3,000,000 3,170,697 Waste Management, Gtd. Notes 4.75 6/30/20 2,750,000 3,178,158 Consumer Durables & Apparel1.5% Leggett & Platt, Sr. Unscd. Notes 3.40 8/15/22 2,000,000 2,085,284 NVR, Sr. Unscd. Notes 3.95 9/15/22 4,000,000 4,141,092 Consumer Services.7% George Washington University, Notes 1.83 9/15/17 3,000,000 Diversified Financials14.0% American Express Credit, Sr. Unscd. Notes 2.38 3/24/17 2,750,000 2,893,613 Bear Stearns, Sub. Notes 5.55 1/22/17 4,800,000 5,435,923 Blackstone Holdings Finance, Gtd. Notes 4.75 2/15/23 3,000,000 a 3,204,582 Blackstone Holdings Finance, Gtd. Notes 6.63 8/15/19 2,000,000 a 2,339,944 Caterpillar Financial Services, Sr. Unscd. Notes, Ser. G 1.25 11/6/17 3,355,000 3,374,526 Ford Motor Credit, Sr. Unscd. Notes 4.25 2/3/17 5,500,000 5,856,009 General Electric Capital, Sub. Notes 5.30 2/11/21 5,250,000 6,090,866 HSBC Finance, Sr. Sub. Notes 6.68 1/15/21 5,000,000 5,952,730 International Lease Finance, Sr. Unscd. Notes 4.88 4/1/15 250,000 257,187 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 1,675,000 1,756,656 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 3,250,000 3,826,875 John Deere Capital, Sr. Unscd. Notes 2.80 9/18/17 4,000,000 4,297,164 MassMutual Global Funding II, Sr. Scd. Notes 2.00 4/5/17 600,000 a 622,063 Moody's, Sr. Unscd. Notes 4.50 9/1/22 5,000,000 5,358,460 NYSE Euronext, Sr. Unscd. Notes 2.00 10/5/17 4,500,000 4,638,946 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 1,750,000 1,868,139 Energy5.7% Devon Energy, Sr. Unscd. Notes 1.88 5/15/17 3,250,000 3,329,264 Nabors Industries, Gtd. Notes 4.63 9/15/21 5,000,000 5,389,955 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 4,500,000 5,083,155 Pioneer Natural Resource, Sr. Unscd. Notes 3.95 7/15/22 3,000,000 3,198,015 Plains All American Pipeline, Sr. Unscd. Notes 3.65 6/1/22 1,000,000 1,069,553 Schlumberger Investment, Gtd. Notes 1.25 8/1/17 3,000,000 a 3,011,103 Weatherford International, Gtd. Notes 5.13 9/15/20 2,252,000 2,377,993 Food & Staples Retailing.9% Walgreen, Sr. Unscd. Notes 3.10 9/15/22 3,500,000 Food, Beverage & Tobacco4.6% Anheuser-Busch InBev Worldwide, Gtd. Notes 1.38 7/15/17 1,000,000 1,011,967 Beam, Sr. Unscd. Notes 3.25 5/15/22 4,000,000 4,191,080 Campbell Soup, Sr. Unscd. Notes 0.61 8/1/14 400,000 b 401,702 Flowers Foods, Sr. Unscd. Notes 4.38 4/1/22 2,850,000 2,959,112 Kraft Foods Group, Sr. Unscd. Notes 1.63 6/4/15 3,500,000 a 3,556,686 Kroger, Sr. Unscd. Notes 3.40 4/15/22 3,500,000 3,650,364 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 3,000,000 a 3,311,472 Health Care Equipment & Services3.9% Catholic Health Initiatives, Scd. Bonds 2.95 11/1/22 1,000,000 1,024,652 Dignity Health, Unscd. Notes 3.13 11/1/22 5,000,000 5,056,915 Kaiser Foundation Hospitals, Sr. Unscd. Notes 3.50 4/1/22 2,000,000 2,117,318 UnitedHealth Group, Sr. Unscd. Notes 1.40 10/15/17 3,000,000 3,024,267 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 5,000,000 5,048,060 Insurance4.4% American International Group, Sr. Unscd. Notes 5.85 1/16/18 4,250,000 4,984,400 Berkshire Hathaway Finance, Gtd. Notes 1.60 5/15/17 1,000,000 1,026,105 Fidelity National Financial, Sr. Unscd. Notes 5.50 9/1/22 4,075,000 4,552,949 MetLife, Sr. Unscd. Notes 1.76 12/15/17 3,000,000 b 3,053,295 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 4,250,000 4,685,476 Materials2.1% Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 4,500,000 4,909,815 Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 3,000,000 3,151,740 Vale Overseas, Gtd. Notes 4.38 1/11/22 600,000 638,506 Media5.9% British Sky Broadcasting Group, Gtd. Notes 3.13 11/26/22 2,000,000 a 2,007,496 Comcast, Gtd. Notes 3.13 7/15/22 3,000,000 3,140,673 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 4,000,000 4,801,588 News America, Gtd. Notes 4.50 2/15/21 3,250,000 3,723,379 Time Warner Cable, Gtd. Notes 4.13 2/15/21 4,750,000 5,225,746 Time Warner, Gtd. Notes 4.00 1/15/22 5,000,000 5,487,460 Municipal Bonds4.6% California, GO (Various Purpose) 5.25 4/1/14 500,000 529,780 California, GO (Various Purpose) 5.45 4/1/15 1,025,000 1,134,070 Connecticut, GO 2.55 10/15/22 3,035,000 3,115,458 Illinois, GO 4.42 1/1/15 3,550,000 3,771,201 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 600,000 694,338 Metropolitan Transportation Authority, Transportation Revenue (Build America Bonds) 5.37 11/15/21 185,000 215,680 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 2,500,000 3,034,550 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 3,485,000 3,512,078 West Contra Costa Unified School District, GO (Build America Bonds) 8.46 8/1/34 2,250,000 2,817,180 Pharmaceuticals, Biotech & Life Sciences3.4% AbbVie, Gtd. Notes 1.75 11/6/17 5,000,000 a 5,076,205 Agilent Technologies, Sr. Unscd. Notes 3.20 10/1/22 3,000,000 3,041,790 Amgen, Sr. Unscd. Notes 3.88 11/15/21 3,500,000 3,862,222 AstraZeneca, Sr. Unscd. Notes 5.90 9/15/17 1,750,000 2,152,920 Real Estate6.2% Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 4,490,000 4,879,270 Camden Property Trust, Sr. Unscd. Notes 5.00 6/15/15 1,015,000 1,102,870 CubeSmart, Gtd. Notes 4.80 7/15/22 4,200,000 4,621,684 Liberty Property, Sr. Unscd. Notes 6.63 10/1/17 2,500,000 3,012,565 Simon Property Group, Sr. Unscd. Notes 3.38 3/15/22 1,000,000 c 1,063,573 Simon Property Group, Sr. Unscd. Notes 6.13 5/30/18 1,250,000 1,539,441 UDR, Gtd. Notes, Ser. 1 4.63 1/10/22 2,250,000 2,500,677 WEA Finance, Gtd. Notes 7.13 4/15/18 5,500,000 a 6,797,285 Retailing1.5% Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 3,000,000 2,991,834 AutoZone, Sr. Unscd. Notes 3.70 4/15/22 1,000,000 1,061,098 Macy's Retail Holdings, Gtd. Notes 2.88 2/15/23 2,000,000 1,990,228 Semiconductors & Semiconductor Equipment.2% Altera, Sr. Unscd. Notes 1.75 5/15/17 1,000,000 Software & Services3.3% eBay, Sr. Unscd. Notes 1.35 7/15/17 2,000,000 2,031,644 Fiserv, Gtd. Notes 3.50 10/1/22 3,000,000 3,056,034 IBM, Sr. Unscd. Notes 0.55 2/6/15 2,000,000 2,001,422 Oracle, Sr. Unscd. Notes 5.75 4/15/18 2,000,000 2,453,828 Symantec, Sr. Unscd. Notes 2.75 6/15/17 4,000,000 4,139,424 Technology Hardware & Equipment2.6% Arrow Electronics, Sr. Unscd. Notes 3.38 11/1/15 6,000,000 6,240,822 Avnet, Sr. Unscd. Notes 4.88 12/1/22 4,000,000 4,045,360 Xerox, Sr. Unscd. Notes 1.80 9/13/13 250,000 b 251,789 Telecommunications5.2% America Movil, Gtd. Notes 5.63 11/15/17 2,000,000 2,439,006 AT&T, Sr. Unscd. Notes 1.70 6/1/17 1,750,000 1,785,966 AT&T, Sr. Unscd. Notes 4.45 5/15/21 2,000,000 2,334,808 British Telecommunications, Sr. Unscd. Notes 2.00 6/22/15 3,000,000 3,086,976 CenturyLink, Sr. Unscd. Notes, Ser. T 5.80 3/15/22 1,000,000 1,058,647 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 4,750,000 4,773,750 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 2,500,000 3,021,790 Vivendi, Sr. Unscd. Notes 2.40 4/10/15 3,000,000 a 3,046,356 Transportation.2% ERAC USA Finance, Gtd. Notes 1.40 4/15/16 1,000,000 a Utilities2.7% CMS Energy, Sr. Unscd. Notes 4.25 9/30/15 1,250,000 1,335,713 CMS Energy, Sr. Unscd. Notes 5.05 3/15/22 1,500,000 1,673,121 Dominion Resources, Sr. Unscd. Notes 2.25 9/1/15 2,050,000 2,131,664 Duke Energy, Sr. Unscd. Notes 1.63 8/15/17 2,000,000 2,022,368 Georgia Power, Sr. Unscd. Notes 0.75 8/10/15 2,500,000 2,510,820 Northeast Utilities, Sr. Unscd. Notes 1.13 9/20/13 300,000 b 301,647 PSEG Power, Gtd. Notes 2.75 9/15/16 1,000,000 1,042,805 Total Bonds and Notes (cost $395,778,294) Other Investment.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,677,392) 1,677,392 d Investment of Cash Collateral for Securities Loaned.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,068,100) 1,068,100 d Total Investments (cost $398,523,786) % Cash and Receivables (Net) .8 % Net Assets % GO-General Obligation a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, these securities were valued at $56,084,900 or 13.6% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $1,032,729 and the value of the collateral held by the fund was $1,068,100. d Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $10,884,743 of which $11,135,811 related to appreciated investment securities and $251,068 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 93.9 Municipal Bonds 4.6 Money Market Investments .7 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 387,838,702 - Municipal Bonds - 18,824,335 - Mutual Funds 2,745,492 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund November 30, 2012 (Unaudited) Common Stocks96.6% Shares Value ($) Brazil9.6% Banco Santander Brasil, ADS 2,787,270 18,646,836 Brasil Insurance Participacoes e Administracao 1,140,000 9,443,093 Cia de Bebidas das Americas, ADR 331,640 13,799,540 Cia de Saneamento Basico do Estado de Sao Paulo 190,000 7,691,408 Cia de Saneamento de Minas Gerais 208,100 4,382,488 Diagnosticos da America 771,000 4,481,383 EDP - Energias do Brasil 1,159,300 6,575,588 Embraer, ADR 189,780 4,731,215 Fibria Celulose 212,800 a 2,092,347 Fibria Celulose, ADR 144,550 a 1,461,401 Fleury 763,300 8,215,977 Gerdau, ADR 475,740 4,039,033 Itau Unibanco Holding, ADR 1,125,974 17,058,506 JBS 2,478,700 a 6,275,630 Magnesita Refratarios 1,350,100 5,016,751 Obrascon Huarte Lain Brasil 1,230,300 10,939,583 Oi, ADR 762,434 2,889,625 Oi, ADR, Cl. C 27,573 122,700 Petroleo Brasileiro, ADR 1,938,950 34,842,932 Petroleo Brasileiro, ADR, Cl. A 496,180 8,707,959 Porto Seguro 677,200 7,140,264 Rossi Residencial 2,213,000 4,225,496 Sul America 878,453 6,372,155 Telefonica Brasil, ADR 426,810 9,364,211 Vale, ADR 761,180 13,267,367 Chile.7% ENTEL 735,410 China14.6% AAC Technologies Holdings 3,468,000 13,021,445 Anhui Conch Cement, Cl. H 1,457,000 4,850,275 Asia Cement China Holdings 2,521,000 1,086,442 Beijing Capital International Airport, Cl. H 8,584,000 6,147,093 BYD Electronic International 17,703,000 4,180,084 China BlueChemical, Cl. H 14,398,000 8,991,551 China Coal Energy, Cl. H 11,336,000 11,438,095 China Communications Construction, Cl. H 19,127,000 17,423,630 China Communications Services, Cl. H 7,694,000 4,328,384 China Construction Bank, Cl. H 37,853,229 29,011,920 China Life Insurance, Cl. H 4,885,000 14,402,499 China Petroleum & Chemical, Cl. H 21,668,000 22,981,466 China Railway Construction, Cl. H 15,842,500 17,661,377 China Railway Group, Cl. H 10,031,000 5,837,244 China Telecom, Cl. H 30,708,000 16,720,570 CNOOC 7,899,000 16,898,328 Dongfeng Motor Group, Cl. H 1,466,000 2,061,805 Great Wall Motor, Cl. H 6,277,500 20,532,970 Guangzhou Automobile Group, Cl. H 15,731,254 12,807,955 Huaneng Power International, ADR 60,980 2,078,808 Huaneng Power International, Cl. H 18,484,100 15,669,342 Industrial & Commercial Bank of China, Cl. H 27,579,475 18,611,217 Lianhua Supermarket Holdings, Cl. H 9,837,000 7,679,008 Mindray Medical International, ADR 50,510 1,708,753 Minth Group 3,278,000 3,544,378 PetroChina, ADR 48,650 6,477,748 PetroChina, Cl. H 5,356,000 7,173,399 PICC Property & Casualty, Cl. H 310,000 398,790 Sinotrans, Cl. H 33,078,600 5,079,035 TPV Technology 5,553,680 1,418,839 Weiqiao Textile, Cl. H 7,706,400 2,784,176 WuXi PharmaTech, ADR 676,712 a 11,091,310 Zhejiang Expressway, Cl. H 9,394,000 7,163,498 Czech Republic.1% Komercni Banka 13,317 Egypt.2% Commercial International Bank 670,914 Hong Kong5.4% China Mobile 1,337,400 15,289,107 China Mobile, ADR 241,000 13,717,720 China Overseas Land & Investment 4,332,000 12,827,979 China Power International Development 19,136,920 5,061,893 China Resources Power Holdings 3,672,000 8,234,544 COSCO Pacific 5,447,881 7,690,101 Focus Media Holding, ADR 540,512 13,129,036 Global Bio-Chem Technology Group 40,275,920 4,677,083 iShares FTSE A50 China Index ETF 8,200,000 10,093,675 NWS Holdings 4,762,086 7,766,608 Shanghai Industrial Holdings 3,190,000 10,434,118 Shimao Property Holdings 3,396,500 6,898,004 Sino Biopharmaceutical 7,420,000 3,571,082 Hungary.2% Richter Gedeon 24,130 India8.1% Apollo Tyres 2,287,340 3,557,477 Bank of India 110,877 572,068 Bharat Heavy Electricals 1,238,770 5,336,993 Cairn India 1,436,330 8,715,152 Grasim Industries, GDR 62,380 3,861,946 Hexaware Technologies 3,389,930 6,792,947 Hindustan Petroleum 1,088,588 5,742,629 ICICI Bank 699,390 14,141,449 ICICI Bank, ADR 122,740 5,031,113 India Cements 4,378,335 6,906,170 JSW Steel 357,860 4,887,146 Jubilant Life Sciences 1,532,942 5,902,651 NMDC 2,099,087 6,280,474 Oil & Natural Gas 1,395,422 6,796,894 Oriental Bank of Commerce 1,282,423 7,949,867 Power Finance 1,597,360 5,651,474 Punjab National Bank 405,510 5,851,361 Reliance Industries 1,882,952 27,474,933 Rolta India 3,007,690 3,444,785 State Bank of India 201,618 8,044,334 State Bank of India, GDR 56,240 b 4,610,984 Steel Authority of India 3,732,680 5,544,637 Sterlite Industries India 11,961,700 23,870,623 Sterlite Industries India, ADR 810 6,391 Indonesia1.6% Aneka Tambang Persero 12,068,000 1,559,839 Bank Negara Indonesia Persero 14,115,000 5,443,842 Indofood Sukses Makmur 12,914,500 7,875,106 Indosat 7,260,000 4,200,031 Medco Energi Internasional 23,278,996 3,567,011 Telekomunikasi Indonesia Persero 13,775,500 12,923,281 Malaysia1.4% AMMB Holdings 5,562,900 11,675,731 Genting 2,479,900 7,342,413 Malayan Banking 3,994,527 11,892,580 Mexico3.3% Alfa, Cl. A 7,101,000 14,785,686 America Movil, ADR, Ser. L 392,180 9,251,526 Consorcio ARA 6,828,400 a 2,032,663 Desarrolladora Homex, ADR 472,170 a 6,223,201 Empresas ICA 2,509,644 a 5,716,504 Fomento Economico Mexicano, ADR 119,160 11,687,213 Grupo Financiero Banorte, Cl. O 4,124,900 23,540,422 Peru.3% Credicorp 52,580 Philippines.4% Metropolitan Bank & Trust 3,939,610 Poland.6% Asseco Poland 346,943 4,781,207 Bank Pekao 102,660 5,137,153 Polskie Gornictwo Naftowe I Gazownictwo 2,609,060 a 3,642,724 Russia7.5% Gazprom, ADR 5,016,750 44,598,908 Lukoil, ADR 746,530 46,994,064 Mobile Telesystems, ADR 792,960 13,821,293 Pharmstandard, GDR 545,324 a 7,798,133 Sberbank of Russia, ADR 1,872,280 22,217,418 Surgutneftegas, ADR 1,596,680 13,452,029 Uralkali, GDR 225,900 8,365,077 VimpelCom, ADR 774,770 8,197,067 South Africa6.2% ABSA Group 241,950 3,858,507 Adcock Ingram Holdings 1,035,366 6,230,550 Anglo American Platinum 224,201 9,866,670 AngloGold Ashanti 263,740 8,249,440 AVI 498,750 3,241,449 FirstRand 2,092,750 6,838,206 Growthpoint Properties 3,841,695 10,586,872 Imperial Holdings 469,100 9,950,910 JD Group 1,495,799 7,953,120 MTN Group 1,144,239 21,060,000 Murray & Roberts Holdings 3,512,401 a 8,474,422 Nedbank Group 362,670 7,315,488 Standard Bank Group 1,355,539 16,032,454 Telkom 2,500,029 a 4,344,624 Tiger Brands 347,590 11,709,620 South Korea18.1% BS Financial Group 530,460 a 5,927,475 Daelim Industrial 102,066 a 7,436,863 DGB Financial Group 732,040 a 9,126,416 Hana Financial Group 363,070 11,265,782 Hankook Tire 134,489 a 5,694,529 Hankook Tire Worldwide 30,740 a 422,982 Hite Jinro 359,892 a 10,037,160 Hyundai Development 415,960 a 7,951,583 Hyundai Motor 175,585 a 36,565,007 KB Financial Group 510,108 a 16,793,970 KB Financial Group, ADR 158,300 a 5,203,321 Kia Motors 149,772 a 8,561,561 Korea Electric Power 366,195 a 9,029,327 Korea Electric Power, ADR 987,840 a 12,120,797 Korea Exchange Bank 580,730 a 3,909,610 KT 296,380 a 10,318,628 KT, ADR 379,100 a 6,524,311 KT&G 159,245 a 12,603,127 Kukdo Chemical 83,930 a 3,243,728 LG Electronics 204,881 a 14,436,367 Mando 70,656 a 7,993,129 Mirae Asset Securities 328,700 a 9,197,590 NongShim 24,410 a 5,737,032 POSCO 21,918 6,547,973 POSCO, ADR 76,050 5,657,360 Samsung Electronics 77,557 100,701,983 Samsung Fire & Marine Insurance 54,628 11,048,190 Shinhan Financial Group 306,510 a 9,807,980 Shinsegae 63,350 a 11,788,359 SK Telecom 70,106 9,743,688 SK Telecom, ADR 391,940 5,984,924 TongYang Life Insurance 293,895 2,836,222 Youngone 397,048 a 12,760,096 Taiwan10.0% AU Optronics 1,550,000 a 658,859 AU Optronics, ADR 1,207,760 a 4,975,971 Chinatrust Financial Holding 14,463,615 8,388,240 CTCI 4,533,000 8,643,498 E.Sun Financial Holding 12,462,000 6,884,253 Hon Hai Precision Industry 17,648,593 56,613,508 Mega Financial Holding 19,045,460 14,913,066 Nan Ya Printed Circuit Board 5,807,983 6,896,655 Novatek Microelectronics 762,000 3,068,562 Powertech Technology 3,915,200 5,801,245 Siliconware Precision Industries 4,335,000 4,692,495 Siliconware Precision Industries, ADR 586,990 3,169,746 Simplo Technology 737,000 3,728,884 SinoPac Financial Holdings 22,080,153 9,271,628 Taiwan Semiconductor Manufacturing 830,517 2,821,368 Taiwan Semiconductor Manufacturing, ADR 2,880,577 49,747,565 Tatung 8,777,216 a 2,163,037 Transcend Information 2,338,040 6,317,070 United Microelectronics 24,438,397 9,462,792 United Microelectronics, ADR 504,000 962,640 Young Fast Optoelectronics 1,846,272 3,781,000 Zhen Ding Technology Holding 2,170,000 5,937,737 Thailand4.2% Airports of Thailand 3,722,900 a 11,402,822 Asian Property Development 29,422,220 8,484,413 Bangkok Bank 3,022,100 19,005,060 CP ALL 5,426,100 6,983,739 PTT 1,246,700 12,999,153 PTT Global Chemical 7,675,883 16,257,165 Siam Commercial Bank 1,395,500 7,389,011 Thanachart Capital 7,696,600 8,965,573 Turkey3.0% Aselsan Elektronik Sanayi Ve Ticaret 1,384,490 5,253,291 Asya Katilim Bankasi 3,933,670 a 4,314,852 Kardemir Karabuk Demir Celik Sanayi ve Ticaret, Cl. D 8,619,110 5,740,124 Koza Altin Isletmeleri 292,860 7,309,822 Turk Telekomunikasyon 1,307,110 4,886,529 Turkcell Iletisim Hizmetleri 292,944 a 1,762,402 Turkiye Garanti Bankasi 2,621,710 12,442,063 Turkiye Halk Bankasi 1,157,390 11,205,668 Turkiye Is Bankasi, Cl. C 3,964,190 12,778,764 United Arab Emirates.3% Emaar Properties 6,205,260 United Kingdom.4% African Barrick Gold 921,690 6,098,724 JKX Oil & Gas 1,483,440 a 1,865,708 United States.4% iShares MSCI Emerging Markets Index Fund 231,100 Total Common Stocks (cost $2,071,304,616) Preferred Stocks2.0% Brazil1.8% Bradespar 517,700 6,904,928 Cia de Bebidas das Americas 270,900 11,219,885 Gerdau 42,600 353,272 Itau Unibanco Holding 189,600 2,851,808 Vale 1,089,900 18,719,267 South Korea.2% Samsung Electronics 5,772 Total Preferred Stocks (cost $39,992,000) Number of Rights.0% Rights Value ($) Brazil Rossi Residencial (cost $363,695) 1,234,426 a Other Investment.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $18,795,800) 18,795,800 c Total Investments (cost $2,130,456,111) % Cash and Receivables (Net) .5 % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, this security was valued at $4,610,984 or .2% of net assets. c Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $55,963,544 of which $297,204,212 related to appreciated investment securities and $241,240,668 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 25.4 Information Technology 14.6 Energy 12.9 Materials 9.0 Telecommunication Services 8.7 Consumer Discretionary 8.3 Industrial 8.0 Consumer Staples 5.2 Utilities 3.2 Health Care 2.4 Exchange-Traded Funds .9 Money Market Investment .9 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS November 30, 2012 (Unaudited) Forward Foreign Currency Foreign Unrealized Currency Exchange Currency Appreciation Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: South Korean Won, Expiring 12/3/2012 a 3,132,495,161 2,891,356 2,892,825 1,469 Sales: Proceeds ($) South Korean Won, Expiring 12/3/2012 a 3,098,565,388 2,858,983 2,861,491 (2,508) Thai Baht, Expiring 12/4/2012 a 14,864,711 484,035 484,350 (315) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparty: a HSBC The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 2,103,381,437 - - Exchange-Traded Funds 19,749,033 - - Mutual Funds 18,795,800 - - Preferred Stocks+ 44,441,392 - - Rights+ 51,993 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 1,469 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (2,823) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities November 30, 2012 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components2.4% Johnson Controls 423,055 Banks6.5% PNC Financial Services Group 239,920 13,469,109 Wells Fargo & Co. 541,210 17,865,342 Capital Goods10.2% Caterpillar 195,785 16,688,713 Dover 213,600 13,582,824 Eaton 360,730 a 18,815,677 Consumer Services2.6% Las Vegas Sands 273,450 Diversified Financials3.2% Invesco 611,830 Energy14.4% Halliburton 353,155 11,777,719 Marathon Oil 502,100 15,489,785 Schlumberger 178,270 12,767,697 Southwestern Energy 461,600 b 16,022,136 Valero Energy 403,900 13,029,814 Food, Beverage & Tobacco7.8% Mondelez International, Cl. A 713,945 18,484,036 PepsiCo 267,780 18,800,834 Health Care Equipment & Services3.3% Express Scripts Holding 291,590 b Household & Personal Products2.9% Procter & Gamble 198,300 Insurance3.2% MetLife 461,500 Materials2.6% Celanese, Ser. A 306,870 Media5.4% Comcast, Cl. A 254,100 9,447,438 Walt Disney 328,405 16,308,592 Pharmaceuticals, Biotech & Life Sciences12.0% Gilead Sciences 209,680 b 15,726,000 Teva Pharmaceutical Industries, ADR 463,100 18,686,085 Watson Pharmaceuticals 265,100 b 23,331,451 Retailing3.3% Lowe's 441,880 Semiconductors & Semiconductor Equipment2.5% Broadcom, Cl. A 377,800 b Software & Services6.6% International Business Machines 75,610 14,371,193 Salesforce.com 108,950 b 17,178,146 Technology Hardware & Equipment10.6% Apple 62,636 36,659,598 Teradata 241,530 b 14,366,204 Total Common Stocks (cost $410,114,758) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,705,256) 1,705,256 c Investment of Cash Collateral for Securities Loaned3.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $17,201,555) 17,201,555 c Total Investments (cost $429,021,569) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $16,849,610 and the value of the collateral held by the fund was $17,201,555. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $68,091,799 of which $74,717,296 related to appreciated investment securities and $6,625,497 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 14.4 Pharmaceuticals, Biotech & Life Sciences 12.0 Technology Hardware & Equipment 10.6 Capital Goods 10.2 Food, Beverage & Tobacco 7.8 Software & Services 6.6 Banks 6.5 Media 5.4 Money Market Investments 4.0 Health Care Equipment & Services 3.3 Retailing 3.3 Diversified Financials 3.2 Insurance 3.2 Household & Personal Products 2.9 Consumer Services 2.6 Materials 2.6 Semiconductors & Semiconductor Equipment 2.5 Automobiles & Components 2.4 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 459,520,472 - - Equity Securities - Foreign Common Stocks+ 18,686,085 - - Mutual Funds 18,906,811 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund November 30, 2012 (Unaudited) Common Stocks98.1% Shares Value ($) Automobiles & Components.9% Johnson Controls 182,650 Banks4.0% U.S. Bancorp 483,150 15,586,419 Wells Fargo & Co. 223,210 7,368,162 Capital Goods7.3% Eaton 205,280 10,707,405 General Electric 1,011,532 21,373,671 Honeywell International 154,500 9,475,485 Commercial & Professional Services1.1% Pitney Bowes 583,120 Consumer Durables & Apparel3.1% Garmin 201,540 7,837,891 Newell Rubbermaid 451,590 9,849,178 Consumer Services1.6% Carnival 234,990 Diversified Financials5.3% Invesco 382,770 9,565,422 JPMorgan Chase & Co. 504,019 20,705,101 Energy6.7% BP, ADR 330,150 13,787,064 Exxon Mobil 124,250 10,951,395 Occidental Petroleum 88,670 6,668,871 Valero Energy 199,700 6,442,322 Food, Beverage & Tobacco10.6% ConAgra Foods 769,970 22,991,304 Kraft Foods Group 245,323 a 11,093,506 Lorillard 70,100 8,493,316 PepsiCo 248,580 17,452,802 Health Care Equipment & Services1.3% Baxter International 114,310 Insurance2.4% Arthur J. Gallagher & Co. 242,060 8,840,031 MetLife 136,310 4,524,129 Materials9.3% Eastman Chemical 198,010 12,048,908 International Paper 321,350 11,934,939 LyondellBasell Industries, Cl. A 193,880 9,641,652 Martin Marietta Materials 114,530 10,307,700 PPG Industries 72,820 9,049,341 Media10.4% McGraw-Hill 125,710 6,676,458 Omnicom Group 158,570 7,887,272 Regal Entertainment Group, Cl. A 1,526,750 23,786,765 Time Warner 311,830 14,749,559 Viacom, Cl. B 121,550 6,273,196 Pharmaceuticals, Biotech & Life Sciences11.0% Johnson & Johnson 161,820 11,283,709 Merck & Co. 525,310 23,271,233 Pfizer 664,958 16,637,249 Sanofi, ADR 258,340 11,527,131 Semiconductors & Semiconductor Equipment2.1% Texas Instruments 396,930 Software & Services.7% Paychex 117,190 Technology Hardware & Equipment3.4% Cisco Systems 567,190 10,725,563 QUALCOMM 132,670 8,440,465 Telecommunication Services4.1% Vodafone Group, ADR 255,430 6,590,094 Windstream 1,973,812 16,540,545 Utilities12.8% Dominion Resources 112,950 5,772,874 DTE Energy 201,790 12,224,438 National Grid, ADR 297,700 16,861,728 NextEra Energy 305,560 20,995,028 NRG Energy 262,130 5,530,943 PPL 398,260 11,688,931 Total Common Stocks (cost $506,321,956) Preferred Stocks1.1% Diversified Financials Citigroup, Conv., Cum. $7.5 (cost $6,132,556) 62,040 Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,527,411) 3,527,411 b Total Investments (cost $515,981,923) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $51,656,618 of which $65,959,483 related to appreciated investment securities and $14,302,865 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Utilities 12.8 Pharmaceuticals, Biotech & Life Sciences 11.0 Food, Beverage & Tobacco 10.6 Media 10.4 Materials 9.3 Capital Goods 7.3 Energy 6.7 Diversified Financials 6.4 Telecommunication Services 4.1 Banks 4.0 Technology Hardware & Equipment 3.4 Consumer Durables & Apparel 3.1 Insurance 2.4 Semiconductors & Semiconductor Equipment 2.1 Consumer Services 1.6 Health Care Equipment & Services 1.3 Commercial & Professional Services 1.1 Automobiles & Components .9 Software & Services .7 Money Market Investment .6 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 509,119,399 - - Preferred Stocks+ 6,225,714 Mutual Funds 3,527,411 - - Equity Securities - Foreign Common Stocks+ 48,766,017 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund November 30, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes98.8% Rate (%) Date Amount ($) Value ($) Casinos.6% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,007,000 a 963,236 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 539,000 a 522,609 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 1,228,000 a 1,174,631 Seminole Indian Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 2,255,000 a 2,301,239 Seminole Indian Tribe of Florida, Notes 7.75 10/1/17 765,000 a 837,675 Consumer Discretionary5.4% Daimler Finance North America, Gtd. Notes 6.50 11/15/13 4,385,000 4,623,754 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 5,260,000 6,314,088 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 6,075,000 6,894,651 NBCUniversal Media, Sr. Unscd. Notes 4.38 4/1/21 5,135,000 5,841,396 Stanford University, Bonds 4.75 5/1/19 5,000,000 5,977,065 Time Warner Cable, Gtd. Notes 4.13 2/15/21 7,225,000 7,948,634 Time Warner, Gtd. Notes 4.00 1/15/22 4,930,000 5,410,636 Wal-Mart Stores, Sr. Unscd. Notes 2.80 4/15/16 7,920,000 8,496,687 Consumer Staples3.7% Anheuser-Busch InBev Worldwide, Gtd. Notes 1.38 7/15/17 3,430,000 3,471,047 Diageo Capital, Gtd. Notes 1.50 5/11/17 2,345,000 2,388,746 Diageo Finance, Gtd. Notes 5.50 4/1/13 2,080,000 2,113,476 Dr. Pepper Snapple Group, Gtd. Notes 2.90 1/15/16 3,250,000 3,440,931 Kroger, Sr. Unscd. Notes 2.20 1/15/17 3,495,000 3,609,419 McDonald's, Sr. Unscd. Notes 5.80 10/15/17 4,460,000 5,466,582 Mondelez International, Sr. Unscd. Notes 4.13 2/9/16 6,930,000 7,587,816 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 4,100,000 a 4,525,678 Walgreen, Sr. Unscd. Notes 1.80 9/15/17 2,975,000 3,012,122 Energy1.6% BP Capital Markets, Gtd. Notes 3.20 3/11/16 6,250,000 6,697,444 Occidental Petroleum, Sr. Unscd. Notes 4.13 6/1/16 3,005,000 3,364,864 Petrobras International Finance, Gtd. Notes 3.88 1/27/16 4,860,000 5,173,859 Financial17.5% American Express Credit, Sr. Unscd. Notes 2.75 9/15/15 3,650,000 3,843,362 American International Group, Sr. Unscd. Notes 4.25 9/15/14 6,105,000 6,453,675 Bank of America, Sub. Notes 5.49 3/15/19 8,965,000 9,919,046 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 4,800,000 4,802,299 Bear Stearns, Sub. Notes 5.55 1/22/17 7,581,000 8,585,361 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 4,975,000 5,309,031 Citigroup, Sub. Notes 5.00 9/15/14 7,780,000 8,195,919 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 2,840,000 3,379,112 Ford Motor Credit, Sr. Unscd. Notes 2.75 5/15/15 1,500,000 1,528,320 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 3,050,000 3,111,107 General Electric Capital, Sr. Unscd. Notes 1.88 9/16/13 8,375,000 8,471,522 General Electric Capital, Sub. Notes 5.30 2/11/21 1,955,000 2,268,123 Goldman Sachs Group, Sr. Unscd. Notes 3.30 5/3/15 7,780,000 8,109,016 HSBC Finance, Sr. Sub. Notes 6.68 1/15/21 4,862,000 5,788,435 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 4,930,000 5,170,338 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 4,300,000 5,063,250 John Deere Capital, Sr. Unscd. Notes 1.25 12/2/14 3,000,000 3,045,435 MetLife, Sr. Unscd. Notes 6.75 6/1/16 4,450,000 5,320,424 Morgan Stanley, Sub. Notes 4.75 4/1/14 5,985,000 b 6,196,564 NYSE Euronext, Sr. Unscd. Notes 2.00 10/5/17 5,300,000 5,463,648 Private Export Funding, Gov't Gtd. Notes 1.45 8/15/19 5,000,000 5,075,245 Private Export Funding, Gtd. Notes 2.45 7/15/24 9,500,000 9,783,005 Private Export Funding, Gov't Gtd. Notes 4.38 3/15/19 3,915,000 4,709,158 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 4,735,000 5,220,172 Rabobank Nederland, Bank Gtd. Notes 3.38 1/19/17 4,785,000 5,150,641 Royal Bank of Canada, Covered Bonds 1.20 9/19/17 3,330,000 3,355,538 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 5,470,000 5,600,892 Simon Property Group, Sr. Unscd. Notes 4.20 2/1/15 6,682,000 7,104,630 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 3,650,000 3,896,404 Wachovia, Sub. Notes 5.25 8/1/14 6,210,000 6,655,505 Foreign/Governmental1.6% Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 1,064,000 1,197,532 Province of Nova Scotia Canada, Sr. Unscd. Bonds 5.13 1/26/17 5,430,000 6,381,428 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,515,000 7,547,947 Health Care3.5% Amgen, Sr. Notes 5.70 2/1/19 2,905,000 3,513,112 AstraZeneca, Sr. Unscd. Notes 5.90 9/15/17 6,090,000 7,492,162 Catholic Health Initiatives, Scd. Bonds 2.95 11/1/22 2,585,000 2,648,725 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 5,853,000 7,187,724 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 4,050,000 5,177,605 Thermo Fisher Scientific, Sr. Unscd. Notes 3.20 3/1/16 7,090,000 7,576,906 Industrial.5% ABB Finance USA, Gtd. Notes 1.63 5/8/17 2,000,000 2,032,356 United Technologies, Sr. Unscd. Notes 6.13 2/1/19 1,860,000 2,343,881 Information Technology2.2% FISERV, Gtd. Notes 3.13 6/15/16 5,000,000 5,255,590 Intel, Sr. Unscd. Notes 1.95 10/1/16 7,180,000 7,482,443 Oracle, Sr. Unscd. Notes 5.75 4/15/18 7,000,000 8,588,398 Materials1.2% CRH America, Gtd. Notes 5.30 10/15/13 4,784,000 4,957,961 Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 6,245,000 6,930,052 Municipal Bonds4.0% California, GO (Various Purpose) 5.45 4/1/15 4,550,000 5,034,166 California, GO (Various Purpose) 5.95 4/1/16 3,255,000 3,687,004 Illinois, GO 4.42 1/1/15 3,225,000 3,425,950 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 9,625,000 11,138,339 North Texas Tollway Authority, Special Projects System Revenue, BAN 2.44 9/1/13 9,020,000 9,155,029 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 5,830,000 5,875,299 Telecommunications2.6% AT&T, Sr. Unscd. Notes 4.45 5/15/21 3,400,000 3,969,174 Rogers Communications, Gtd. Notes 6.38 3/1/14 4,934,000 5,279,044 Telefonica Emisiones, Gtd. Notes 4.95 1/15/15 6,635,000 6,885,140 Verizon Communications, Sr. Unscd. Notes 8.75 11/1/18 6,530,000 9,138,304 U.S. Government Agencies2.0% Federal Farm Credit Bank, Bonds 1.99 3/26/18 7,000,000 7,033,642 Federal Home Loan Banks, Bonds 3.63 10/18/13 6,850,000 7,054,685 Federal National Mortgage Association, Notes 3.00 9/16/14 4,895,000 c 5,138,472 U.S. Government Agencies/Mortgage-Backed.0% Federal Home Loan Mortgage Corp.; REMIC, Ser. 2134, Cl. PM, 5.50%, 3/15/14 96,480 c U.S. Government Securities51.2% U.S. Treasury Inflation Protected Securities: Notes, 0.63%, 7/15/21 13,992,149 d 16,047,246 Notes, 1.38%, 7/15/18 8,347,629 b,d 9,767,377 Notes, 2.38%, 1/15/17 15,947,748 b,d 18,609,028 U.S. Treasury Notes: 0.25%, 5/15/15 5,825,000 b 5,820,451 0.25%, 9/15/15 12,250,000 b 12,229,910 0.38%, 11/15/14 15,000,000 b 15,035,745 0.63%, 7/15/14 19,610,000 b 19,733,327 0.63%, 5/31/17 9,610,000 b 9,651,294 0.63%, 9/30/17 16,625,000 b 16,653,578 0.75%, 9/15/13 3,025,000 b 3,038,827 0.75%, 12/15/13 10,500,000 b 10,559,881 0.75%, 6/15/14 11,250,000 b 11,339,213 0.75%, 10/31/17 2,000,000 b 2,014,532 0.88%, 12/31/16 4,500,000 b 4,573,476 0.88%, 1/31/17 22,750,000 b 23,112,590 0.88%, 2/28/17 21,350,000 b 21,693,607 0.88%, 4/30/17 19,000,000 b 19,292,429 1.00%, 9/30/16 6,250,000 b 6,384,281 1.25%, 2/15/14 12,500,000 b 12,654,787 1.25%, 3/15/14 3,305,000 b 3,348,378 1.25%, 4/15/14 6,000,000 b 6,083,676 1.25%, 4/30/19 7,720,000 7,883,448 1.50%, 6/30/16 10,175,000 b 10,570,869 1.75%, 7/31/15 2,280,000 b 2,367,103 1.75%, 5/15/22 25,910,000 b 26,440,352 2.00%, 2/15/22 16,000,000 b 16,733,760 2.13%, 11/30/14 18,200,000 18,873,964 2.13%, 2/29/16 18,500,000 b 19,555,073 2.13%, 8/15/21 9,670,000 b 10,271,358 2.38%, 9/30/14 17,930,000 b 18,625,487 2.38%, 10/31/14 18,250,000 b 18,985,712 2.63%, 1/31/18 5,250,000 5,775,819 2.63%, 8/15/20 2,430,000 b 2,692,365 2.63%, 11/15/20 7,470,000 b 8,271,860 3.13%, 5/15/21 5,500,000 b 6,302,659 3.25%, 7/31/16 7,135,000 7,871,353 3.38%, 11/15/19 7,000,000 8,118,908 3.50%, 5/15/20 8,000,000 b 9,376,248 3.75%, 11/15/18 2,405,000 b 2,818,547 4.25%, 8/15/13 6,000,000 6,172,032 4.25%, 11/15/13 27,510,000 b 28,568,502 4.50%, 11/15/15 4,070,000 b 4,566,666 Utilities1.2% Duke Energy Carolinas, First Mortgage Bonds 1.75 12/15/16 3,010,000 3,107,590 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 3,655,000 3,819,482 Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 3,705,000 4,384,968 Total Bonds and Notes (cost $897,741,137) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,349,035) 7,349,035 e Investment of Cash Collateral for Securities Loaned.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,403,950) 6,403,950 e Total Investments (cost $911,494,122) % Liabilities, Less Cash and Receivables %) ) Net Assets % BAN - Bond Anticipation Notes GO - General Obligation REMIC - Real Estate Mortgage Investment Conduit a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, these securities were valued at $10,325,068 or 1.1% of net assets. b Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $323,759,918 and the value of the collateral held by the fund was $331,189,028, consisting of cash collateral of $6,403,950 and U.S. Government and agency securities valued at $324,785,078. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $46,016,801 of which $48,871,660 related to appreciated investment securities and $2,854,859 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 53.2 Corporate Bonds 40.0 Municipal Bonds 4.0 Foreign/Governmental 1.6 Money Market Investments 1.5 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 382,504,079 - Foreign Government - 15,126,907 - Municipal Bonds - 38,315,787 - Mutual Funds 13,752,985 - - U.S. Government Agencies/Mortgage-Backed - 19,325,447 - U.S. Treasury - 488,485,718 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate U.S. Government Fund November 30, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes98.7% Rate (%) Date Amount ($) Value ($) Financial4.3% Private Export Funding, Bank Gtd. Notes 2.45 7/15/24 500,000 514,895 Private Export Funding, Gov't Gtd. Notes 4.38 3/15/19 1,065,000 1,281,035 U.S. Government Agencies8.9% Federal Farm Credit Bank, Bonds 1.99 3/26/18 1,000,000 1,004,806 Federal Home Loan Bank, Bonds 0.50 10/16/15 750,000 750,300 Federal Home Loan Mortgage Corp., Notes 0.90 1/23/15 1,000,000 a 1,000,756 Federal National Mortgage Association, Notes 0.75 12/19/14 1,000,000 a 1,009,368 U.S. Government Agencies/Mortgage-Backed.8% Government National Mortgage Association I: Ser. 2004-23, Cl. AB, 3.63%, 9/16/27 94,019 96,269 Ser. 2005-76, Cl. A, 3.96%, 5/16/30 128,259 130,233 Ser. 2004-12, Cl. BA, 4.81%, 8/16/32 106,964 108,465 Ser. 2004-50, Cl. C, 5.32%, 8/16/30 3,768 b 3,770 U.S. Government Securities84.7% U.S. Treasury Bonds; 7.25%, 5/15/16 1,500,000 1,852,266 U.S. Treasury Inflation Protected Securities: Notes, 0.63%, 7/15/21 523,551 c 600,447 Notes, 1.38%, 7/15/18 21,459 c 25,109 Notes, 1.38%, 1/15/20 1,011,103 c 1,207,083 Notes, 2.38%, 1/15/17 2,147,783 c 2,506,194 U.S. Treasury Notes: 0.25%, 12/15/14 1,250,000 1,249,805 0.25%, 1/15/15 1,250,000 1,249,414 0.25%, 8/15/15 550,000 549,227 0.38%, 11/15/14 1,250,000 1,252,979 0.50%, 10/15/14 1,250,000 1,255,763 0.63%, 7/15/14 1,250,000 1,257,861 0.63%, 9/30/17 2,000,000 2,003,438 0.75%, 6/30/17 1,750,000 1,766,133 0.88%, 12/31/16 1,000,000 1,016,328 1.50%, 7/31/16 1,000,000 1,039,531 1.75%, 5/15/22 1,250,000 1,275,586 2.00%, 11/15/21 500,000 524,570 2.00%, 2/15/22 45,000 47,064 2.13%, 8/15/21 1,000,000 1,062,188 2.38%, 5/31/18 1,530,000 1,666,147 2.50%, 3/31/15 1,250,000 1,314,551 2.50%, 4/30/15 3,000,000 3,159,609 2.63%, 8/15/20 1,000,000 1,107,969 3.13%, 5/15/21 1,000,000 1,145,938 3.50%, 5/15/20 1,250,000 1,465,039 3.63%, 2/15/20 500,000 589,336 4.50%, 11/15/15 2,000,000 2,244,062 5.13%, 5/15/16 1,000,000 1,161,641 Total Bonds and Notes (cost $39,868,990) Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $494,762) 494,762 d Total Investments (cost $40,363,752) % Cash and Receivables (Net) .1 % Net Assets % a The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Variable rate securityinterest rate subject to periodic change. c Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. d Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $1,626,185 of which $1,653,717 related to appreciated investment securities and $27,532 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 94.4 Corporate Bonds 4.3 Money Market Investment 1.2 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 1,795,930 - Mutual Funds 494,762 - - U.S. Government Agencies/Mortgage-Backed - 4,103,967 - U.S. Treasury - 35,595,278 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund November 30, 2012 (Unaudited) Common Stocks99.8% Shares Value ($) Automobiles & Components4.7% Bridgestone, ADR 9,362 450,406 Daimler 18,457 916,021 Denso, ADR 38,288 630,986 Fiat, ADR 37,495 a 174,727 Honda Motor, ADR 21,948 730,868 Nissan Motor, ADR 27,962 546,937 Peugeot, ADR 12,756 79,087 Toyota Motor, ADR 18,548 1,596,612 Volkswagen, ADR 12,300 503,931 Banks12.3% Australia & New Zealand Banking Group, ADR 52,498 1,339,224 Banco Bilbao Vizcaya Argentaria, ADR 73,224 618,743 Banco Santander, ADR 133,400 1,021,844 Bank of Yokohama, ADR 13,208 250,952 Barclays, ADR 33,044 523,087 BNP Paribas, ADR 20,711 584,050 Commerzbank, ADR 37,925 a 70,161 Commonwealth Bank of Australia, ADR 7,023 b 1,312,005 Credit Agricole, ADR 22,091 a 83,261 Danske Bank, ADR 27,008 a 234,970 Erste Group Bank, ADR 11,283 a 167,327 Hachijuni Bank, ADR 2,799 140,930 Hang Seng Bank, ADR 24,669 378,916 HSBC Holdings, ADR 43,978 2,248,595 Intesa Sanpaolo, ADR 38,434 385,109 Lloyds Banking Group, ADR 177,280 a 528,294 Mitsubishi UFJ Financial Group, ADR 97,092 447,594 National Australia Bank, ADR 40,003 1,018,956 Shinsei Bank, ADR 57,546 195,380 Shizuoka Bank, ADR 3,560 351,813 Societe Generale, ADR 62,395 a 452,364 Sumitomo Mitsui Financial Group, ADR 39,296 255,031 Sumitomo Mitsui Trust Holdings, ADR 26,240 78,982 United Overseas Bank, ADR 15,700 481,990 Westpac Banking, ADR 10,623 1,420,401 Capital Goods8.7% ABB, ADR 372 a 7,224 Asahi Glass, ADR 38,076 291,281 Atlas Copco, Cl. A, ADR 17,247 465,669 Atlas Copco, Cl. B, ADR 18,720 432,245 BAE Systems, ADR 121 2,565 European Aeronautic Defence and Space, ADR 7,893 264,968 Hutchison Whampoa, ADR 14,325 292,946 Invensys, ADR 28,090 142,697 ITOCHU, ADR 12,705 254,862 Kajima, ADR 8,417 241,885 Kawasaki Heavy Industries, ADR 27,754 259,222 Keppel, ADR 31,187 548,267 Komatsu, ADR 22,788 512,730 Kubota, ADR 11,271 604,915 Marubeni, ADR 4,423 291,962 Metso, ADR 12,062 454,979 Mitsubishi, ADR 10,957 418,886 Mitsui & Co., ADR 811 225,450 Nidec, ADR 20,281 309,691 NSK, ADR 20,210 241,105 Orkla, ADR 26,607 217,113 Rolls-Royce Holdings, ADR 11,097 795,766 Sandvik, ADR 48,276 724,140 Siemens, ADR 161 16,664 SKF, ADR 26,290 635,692 Sumitomo Electric Industries, ADR 3,702 399,064 Sumitomo, ADR 24,536 305,719 Swire Pacific, Cl. A, ADR 14,906 181,853 TOTO, ADR 20,445 281,323 Volvo, ADR 35,252 503,399 Commercial & Professional Services1.2% Dai Nippon Printing, ADR 27,828 207,597 Experian, ADR 32,340 536,844 Secom, ADR 37,120 473,280 TOPPAN PRINTING, ADR 39,905 246,777 Consumer Durables & Apparel2.1% Adidas, ADR 10,725 473,401 Casio Computer, ADR 3,290 247,244 Electrolux, Cl. B, ADR 7,167 376,769 LVMH Moet Hennessy Louis Vuitton, ADR 29,469 1,039,961 Panasonic, ADR 17,520 86,899 Sega Sammy Holdings, ADR 56,384 233,994 Sharp, ADR 16,118 33,203 Sony, ADR 2,522 24,564 Consumer Services1.0% Compass Group, ADR 41,021 475,023 InterContinental Hotels Group, ADR 5,257 140,940 Sodexo, ADR 6,262 507,222 Diversified Financials2.8% Credit Suisse Group, ADR 16,474 388,951 Daiwa Securities Group, ADR 62,790 279,416 Deutsche Bank 16,483 727,395 ING Groep, ADR 70,669 a 635,314 Nomura Holdings, ADR 10,857 45,057 ORIX, ADR 6,179 313,028 UBS 61,451 a 965,395 Energy8.2% BG Group, ADR 53,335 914,695 BP, ADR 37,095 1,549,087 ENI, ADR 21,775 1,032,788 Repsol, ADR 19,257 408,634 Royal Dutch Shell, Cl. A, ADR 35,198 2,357,210 Royal Dutch Shell, Cl. B, ADR 2,293 158,400 Statoil, ADR 29,155 711,090 Technip, ADR 14,012 409,851 Total, ADR 27,669 1,387,877 Woodside Petroleum, ADR 21,015 746,033 Food & Staples Retailing1.9% Aeon, ADR 58,968 654,545 Delhaize Group, ADR 12,473 462,125 J. Sainsbury, ADR 13,245 290,595 Koninklijke Ahold, ADR 8,454 106,943 Tesco, ADR 43,321 678,840 Food, Beverage & Tobacco8.2% Ajinomoto, ADR 34,230 491,543 British American Tobacco, ADR 7,800 822,354 Coca-Cola Amatil, ADR 22,981 661,623 Coca-Cola Hellenic Bottling, ADR 3,685 a 84,866 Danone, ADR 47,002 600,686 Diageo, ADR 5,698 681,310 Heineken, ADR 17,709 584,397 Imperial Tobacco Group, ADR 7,687 616,574 Kirin Holdings, ADR 31,382 387,882 Nestle, ADR 44,405 2,908,528 SABMiller, ADR 20,342 927,392 Unilever (NY Shares) 13,003 491,903 Unilever, ADR 4,990 191,367 Yamazaki Baking, ADR 2,023 236,716 Health Care Equipment & Services1.1% Cie Generale d'Opitique Essilor International, ADR 15,084 731,574 Fresenius Medical Care & Co., ADR 5,575 383,003 Olympus, ADR 6,140 a 102,845 Smith & Nephew, ADR 2,393 126,279 Household & Personal Products1.7% Henkel & Co., ADR 7,872 660,540 Kao, ADR 7,988 220,069 L'Oreal, ADR 29,164 791,803 Shiseido, ADR 5,862 84,647 Svenska Cellulosa, ADR 12,319 250,322 Insurance5.2% Aegon (NY Shares) 77,800 446,572 Ageas, ADR 19,975 535,929 Allianz, ADR 98,970 1,291,558 AXA, ADR 37,350 615,154 Legal & General Group, ADR 58,300 692,604 MS&AD Insurance Group Holdings, ADR 21,902 189,233 Prudential, ADR 31,550 920,629 Tokio Marine Holdings, ADR 19,055 491,428 Zurich Insurance Group, ADR 39,197 a 1,002,659 Materials9.9% Air Liquide, ADR 33,061 810,325 Akzo Nobel, ADR 13,615 259,774 Alumina, ADR 8,220 32,222 Amcor, ADR 12,096 400,257 Anglo American, ADR 47,994 665,677 ArcelorMittal (NY Shares) 4,455 67,716 Asahi Kasei, ADR 17,985 205,209 BASF, ADR 15,246 1,370,463 BHP Billiton Ltd., ADR 11,604 835,952 BHP Billiton PLC, ADR 23,634 1,492,014 Boral, ADR 14,421 243,715 James Hardie Industries, ADR 7,724 368,744 Johnson Matthey, ADR 5,851 460,474 Kobe Steel, ADR 44,450 209,360 Koninklijke DSM, ADR 4,946 71,816 Lafarge, ADR 13,770 200,216 Newcrest Mining, ADR 14,039 372,034 Nippon Steel Sumitomo Metal, ADR 22,082 514,069 Nitto Denko, ADR 10,620 278,244 Norsk Hydro, ADR 40,233 191,107 OJI Holdings ADR 848 27,085 Rexam, ADR 4,236 148,768 Rio Tinto, ADR 27,200 1,354,560 Stora Enso, ADR 11,934 77,571 Syngenta, ADR 8,345 667,350 Teijin, ADR 5,424 124,806 Toray Industries, ADR 3,528 210,445 UPM-Kymmene, ADR 7,622 85,366 Media1.5% British Sky Broadcasting Group, ADR 6,695 326,448 Pearson, ADR 1,012 19,268 Publicis Groupe, ADR 38,414 544,326 Reed Elsevier, ADR 6,531 269,600 Wolters Kluwer, ADR 7,972 152,664 WPP, ADR 6,429 441,672 Pharmaceuticals, Biotech & Life Sciences8.8% AstraZeneca, ADR 8,312 395,152 Bayer, ADR 15,430 1,397,958 Eisai, ADR 11,123 468,278 Elan, ADR 21,218 a 211,756 GlaxoSmithKline, ADR 28,499 1,225,742 Novartis, ADR 33,887 2,102,688 Novo Nordisk, ADR 7,615 1,208,272 Roche Holding, ADR 38,566 1,897,833 Sanofi, ADR 28,789 1,284,565 Teva Pharmaceutical Industries, ADR 6,900 278,415 Real Estate3.9% British Land, ADR 12,476 110,163 CapitaLand, ADR 32,796 187,593 Cheung Kong Holdings, ADR 29,243 443,909 City Developments, ADR 36,591 351,274 Daiwa House Industry, ADR 3,061 468,455 Hysan Development, ADR 34,301 333,406 Lend Lease Group, ADR 56,416 510,565 Mitsubishi Estate, ADR 29,000 563,180 Sino Land, ADR 41,641 376,110 Sun Hung Kai Properties, ADR 33,037 483,662 Tokyu Land, ADR 3,001 176,759 Westfield Group, ADR 28,114 613,729 Retailing1.1% Hennes & Mauritz, ADR 112,906 724,518 Kingfisher, ADR 43,728 388,742 Marui Group, ADR 17,401 236,828 Semiconductors & Semiconductor Equipment.3% Advantest, ADR 27,445 Software & Services1.8% Computershare, ADR 24,942 227,970 Dassault Systemes, ADR 3,735 424,856 NICE Systems, ADR 1,000 a 33,780 Sage Group, ADR 12,887 256,709 SAP, ADR 13,662 1,065,499 Trend Micro, ADR 4,337 113,803 Technology Hardware & Equipment2.7% Canon, ADR 17,097 601,472 Ericsson, ADR 104 977 Fujifilm Holdings, ADR 11,819 216,760 Fujitsu, ADR 13,602 257,894 Hitachi, ADR 9,435 545,815 Kyocera, ADR 4,712 438,216 Mitsubishi Electric, ADR 30,575 480,028 Omron, ADR 11,660 259,785 Ricoh, ADR 4,031 188,288 TDK, ADR 5,571 219,386 Telecommunication Services4.9% BT Group, ADR 4,903 183,323 Deutsche Telekom, ADR 57,384 632,372 France Telecom, ADR 11,452 122,651 Koninklijke KPN, ADR 15,329 86,915 Nippon Telegraph & Telephone, ADR 682 15,297 NTT DOCOMO, ADR 1,465 21,184 Portugal Telecom, ADR 17,340 81,151 Singapore Telecommunications, ADR 21,960 596,214 Swisscom, ADR 7,236 305,432 Telecom Corp of New Zealand, ADR 14,228 133,885 Telecom Italia, ADR 26,496 240,849 Telecom Italia, Cl. A, ADR 3,370 26,690 Telefonica, ADR 61,428 800,407 Telenor, ADR 6,496 397,230 Telstra, ADR 21,248 478,292 Vodafone Group, ADR 63,724 1,644,079 Transportation2.2% All Nippon Airways, ADR 23,722 103,902 Deutsche Lufthansa, ADR 30,916 513,824 International Consolidated Airlines Group, ADR 19,362 a 263,323 MTR, ADR 20,662 832,679 Neptune Orient Lines, ADR 102,200 a 367,920 Nippon Yusen, ADR 60,373 249,944 Ryanair Holdings, ADR 860 29,610 TNT Express, ADR 24,267 238,302 Utilities3.6% Centrica, ADR 32,540 680,737 CLP Holdings, ADR 27,613 240,233 E.ON, ADR 2,044 36,879 Enel, ADR 103,907 386,534 Energias de Portugal, ADR 9,430 239,899 GDF Suez, ADR 15,036 338,310 Hong Kong & China Gas, ADR 181,714 492,445 Iberdrola, ADR 24,123 482,942 National Grid, ADR 308 17,445 RWE, ADR 12,280 512,076 SSE, ADR 22,582 522,322 United Utilities Group, ADR 12,047 264,673 Veolia Environnement, ADR 977 10,571 Total Common Stocks (cost $155,953,000) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.11%, 12/20/12 (cost $109,994) 110,000 c Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $507,854) 507,854 d Total Investments (cost $156,570,848) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, this security was valued at $1,312,005 or 1.1% of net assets. c Held by or on behalf of a counterparty for open financial futures positions. d Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized depreciation on investments was $37,627,854 of which $13,392,063 related to appreciated and $51,019,917 related to depreciated investment securities. At November 30, 2012, the cost of investments for investment securities federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 12.3 Materials 9.9 Pharmaceuticals, Biotech & Life Sciences 8.8 Capital Goods 8.7 Energy 8.2 Food, Beverage & Tobacco 8.2 Insurance 5.2 Telecommunication Services 4.9 Automobiles & Components 4.7 Real Estate 3.9 Utilities 3.6 Diversified Financials 2.8 Technology Hardware & Equipment 2.7 Transportation 2.2 Consumer Durables & Apparel 2.1 Food & Staples Retailing 1.9 Software & Services 1.8 Household & Personal Products 1.7 Media 1.5 Commercial & Professional Services 1.2 Health Care Equipment & Services 1.1 Retailing 1.1 Consumer Services 1.0 Short-Term/Money Market Investment .5 Semiconductors & Semiconductor Equipment .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES November 30, 2012 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 11/30/2012 ($) Financial Futures Long ASX SPI 200 Index 2 235,645 December 2012 5,242 Euro STOXX 50 10 335,410 December 2012 14,565 FTSE 100 Index 3 282,307 December 2012 9,262 TOPIX 2 189,483 December 2012 7,995 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS November 30, 2012 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 12/19/2012 a 143,423 147,850 149,450 1,600 British Pound, Expiring 12/19/2012 a 197,722 313,763 316,771 3,008 Euro, Expiring 12/19/2012 a 233,854 299,259 304,201 4,942 Japanese Yen, Expiring 12/19/2012 a 27,488,585 338,619 333,530 (5,089 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparty: a UBS The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 118,325,144 - - Mutual Funds 507,854 - - U.S. Treasury - 109,996 - Other Financial Instruments: Financial Futures++ 37,064 - - Forward Foreign Currency Exchange Contracts++ - 9,550 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (5,089) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Equity Income Fund November 30, 2012 (Unaudited) Common Stocks95.8% Shares Value ($) Australia12.5% Australia & New Zealand Banking Group 17,500 444,887 Bendigo and Adelaide Bank 66,700 562,435 Commonwealth Bank of Australia 25,200 1,569,773 Metcash 188,700 675,462 National Australia Bank 53,300 1,351,662 Tabcorp Holdings 360,000 1,051,951 Tatts Group 1,260,200 3,853,380 Telstra 243,700 1,096,144 Westpac Banking 88,800 2,363,132 Brazil2.0% Cielo 62,940 1,639,185 Light 45,100 500,220 Canada.8% Enerplus 61,200 818,177 Pengrowth Energy 11,700 60,894 China7.0% Anta Sports Products 2,397,000 1,750,538 Bank of China, Cl. H 1,209,000 510,107 Bosideng International Holdings 3,500,000 1,065,779 Dongyue Group 1,800,000 1,003,329 Guangzhou R&F Properties, Cl. H 1,278,800 2,181,329 Jiangsu Expressway, Cl. H 47,300 42,294 Zhejiang Expressway, Cl. H 904,000 689,355 France3.1% France Telecom 68,900 729,314 GDF Suez 5,050 113,589 Neopost 6,900 360,520 Total 39,550 1,979,017 Germany2.9% Deutsche Telekom 31,200 343,687 E.ON 29,250 526,866 Muenchener Rueckversicherungs 6,050 1,032,712 RWE 26,100 1,088,419 Hong Kong3.3% Hang Seng Bank 49,200 751,630 NWS Holdings 350,000 570,824 Shougang Fushan Resources Group 5,703,000 2,126,612 Israel2.5% Bezeq Israeli Telecommunication 1,109,100 1,363,991 Israel Chemicals 101,600 1,251,625 Italy.1% Enel 22,200 84,133 STMicroelectronics 11,700 74,560 Japan3.7% Dai Nippon Printing 137,300 1,027,647 Mizuho Financial Group 615,300 985,256 NKSJ Holdings 65,400 1,240,010 Ricoh 62,400 579,074 Netherlands1.5% Corio 24,649 1,104,526 Koninklijke KPN 55,547 314,249 Koninklijke Philips Electronics 6,900 178,219 New Zealand3.1% Telecom Corporation of New Zealand 1,723,900 Norway1.9% Seadrill 50,800 Poland6.9% KGHM Polska Miedz 83,500 4,734,789 PGE 180,000 1,047,518 Synthos 800,000 1,446,953 Portugal.9% Portugal Telecom 211,200 Singapore3.3% Hutchison Port Holdings Trust 4,050,000 3,138,750 StarHub 105,000 320,867 South Africa5.4% Growthpoint Properties 45,300 124,837 Kumba Iron Ore 46,800 2,863,673 Vodacom Group 197,000 2,636,889 Spain1.0% ACS Actividades de Construccion y Servicios 46,900 Sweden.4% Ratos, Cl. B 19,200 191,182 Skanska, Cl. B 11,700 185,875 Taiwan.3% Compal Electronics 116,000 78,454 Farglory Land Development 101,000 189,110 Thailand1.8% Advanced Info Service 262,800 Turkey6.3% Ford Otomotiv Sanayi 350,000 3,584,520 Tupras Turkiye Petrol Rafinerileri 74,800 1,996,788 Turk Telekomunikasyon 260,000 971,990 United Kingdom20.4% AstraZeneca 35,000 1,663,476 Aviva 196,000 1,100,647 BAE Systems 278,000 1,457,790 BP 86,700 599,521 British American Tobacco 70,224 3,683,565 GlaxoSmithKline 39,700 848,815 HSBC Holdings 67,300 687,599 ICAP 72,000 336,260 Man Group 978,700 1,204,245 Marks & Spencer Group 11,700 73,219 Resolution 290,300 1,105,555 Royal Dutch Shell, Cl. A 28,577 956,672 Royal Dutch Shell, Cl. B 8,200 283,051 RSA Insurance Group 1,621,000 3,051,581 SSE 44,700 1,020,532 Standard Life 353,300 1,811,330 TUI Travel 139,300 605,487 Vodafone Group 310,000 800,380 United States4.7% iShares MSCI EAFE Index Fund 88,000 Total Common Stocks (cost $94,079,845) Preferred Stocks2.2% Brazil1.4% AES Tiete 107,000 1,141,707 Eletropaulo Metropolitana Eletricidade de Sao Paulo 47,400 301,463 Germany.8% ProSiebenSat.1 Media 28,700 Total Preferred Stocks (cost $3,107,924) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $585,643) 585,643 a Total Investments (cost $97,773,412) % Cash and Receivables (Net) % Net Assets % a Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $4,891,742 of which $9,005,002 related to appreciated investment securities and $4,113,260 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 24.5 Telecommunication Services 14.1 Materials 12.9 Industrial 12.1 Consumer Discretionary 8.9 Energy 8.3 Utilities 5.6 Exchange-Traded Fund 4.7 Consumer Staples 4.2 Health Care 2.4 Information Technology .3 Money Market Investment .6 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 94,950,169 - - Exchange-Traded Funds 4,846,160 - - Mutual Funds 585,643 - - Preferred Stocks+ 2,283,182 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Fund November 30, 2012 (Unaudited) Common Stocks97.4% Shares Value ($) Australia5.0% Atlas Iron 589,230 851,666 Australia & New Zealand Banking Group 199,410 5,069,428 Coca-Cola Amatil 162,540 2,330,675 Commonwealth Bank of Australia 36,140 2,251,254 Dexus Property Group 2,615,490 2,743,177 Primary Health Care 687,828 2,871,274 QBE Insurance Group 331,754 3,787,636 Rio Tinto 43,141 2,645,044 Spark Infrastructure Group 1,593,570 2,719,091 Stockland 505,890 1,789,743 Belgium.7% Delhaize Group 107,267 Finland.8% Kemira 79,270 1,147,436 Sampo, Cl. A 91,130 2,909,627 France11.7% Alstom 75,006 2,729,894 Arkema 16,840 1,722,524 Cap Gemini 51,560 2,182,672 Carrefour 222,857 5,502,517 Cie de St-Gobain 69,820 2,785,863 Danone 71,870 4,558,998 Dassault Systemes 11,740 1,328,348 Electricite de France 114,890 2,109,054 Fonciere Des Regions 24,290 2,038,830 France Telecom 254,753 2,696,590 GDF Suez 152,192 3,423,236 L'Oreal 20,320 2,757,660 Sanofi 131,629 11,753,843 Schneider Electric 36,040 2,532,938 Societe Generale 83,944 a 3,035,548 Technip 17,580 2,042,171 Total 207,012 10,358,542 Germany8.7% Aixtron 173,393 2,168,230 Allianz 22,965 2,985,202 Bayer 64,573 5,840,803 Celesio 155,810 2,646,446 Continental 33,230 3,677,768 Daimler 85,301 4,213,409 Deutsche Bank 95,498 4,215,320 Deutsche Lufthansa 103,850 1,723,382 Deutsche Telekom 138,570 1,526,431 E.ON 130,850 2,356,937 Fresenius & Co. 24,150 2,791,552 Gerresheimer 41,840 a 2,144,211 Hannover Rueckversicherung 49,140 3,620,425 Muenchener Rueckversicherungs 13,820 2,359,021 Siemens 40,480 4,174,824 Talanx 19,420 502,858 Hong Kong2.5% Esprit Holdings 3,267,139 5,075,528 Foxconn International Holdings 2,472,000 a 1,250,321 Hang Seng Bank 227,500 3,475,523 Pacific Basin Shipping 2,028,000 1,072,850 SJM Holdings 1,038,000 2,448,277 Ireland.3% Smurfit Kappa Group 115,220 Israel1.0% Teva Pharmaceutical Industries, ADR 132,192 Italy2.6% Eni 61,390 1,451,497 Finmeccanica 323,831 a 1,702,312 Saras 3,234,506 a 3,939,492 STMicroelectronics 538,180 3,429,637 Telecom Italia 3,688,900 3,360,698 Japan23.0% Aisin Seiki 77,200 2,281,303 Astellas Pharma 49,700 2,514,090 Daito Trust Construction 43,600 4,225,923 Dena 58,300 2,139,352 Denso 84,300 2,770,288 East Japan Railway 19,900 1,305,986 Fuji Heavy Industries 412,000 4,623,036 Fujitsu 762,000 2,884,018 Hitachi 924,000 5,335,404 Inpex 1,005 5,388,609 Japan Tobacco 113,900 3,412,786 Kao 134,000 3,678,559 LIXIL Group 76,700 1,624,531 Matsumotokiyoshi Holdings 52,600 1,258,291 Mitsubishi 130,400 2,469,272 Mitsubishi UFJ Financial Group 1,382,700 6,323,502 Nihon Kohden 63,800 2,093,516 Nippon Electric Glass 393,000 2,240,674 Nippon Express 622,000 2,233,420 Nippon Shokubai 178,000 1,733,899 Nitto Denko 31,800 1,656,833 Nomura Holdings 454,700 1,880,909 Nomura Research Institute 123,700 2,387,417 Omron 203,300 4,505,721 Ricoh 362,800 3,366,798 Sega Sammy Holdings 124,300 2,068,777 Seven & I Holdings 130,900 3,814,178 Shimachu 144,200 3,034,961 Shimamura 14,900 1,505,635 Shin-Etsu Chemical 62,400 3,671,256 SMC 7,800 1,317,110 Sumitomo Mitsui Financial Group 183,700 5,914,233 Sumitomo Mitsui Trust Holdings 708,860 2,149,754 Taiyo Nippon Sanso 541,000 2,999,175 THK 77,600 1,333,890 Tokyo Electron 59,400 2,648,086 Toyo Suisan Kaisha 48,000 1,315,946 Toyota Motor 211,000 9,048,159 Yamaha Motor 310,000 3,252,866 Yamato Holdings 252,100 3,773,778 Yaskawa Electric 302,000 2,410,578 Netherlands3.7% Aegon 297,400 1,710,734 ING Groep 424,780 a 3,817,391 Koninklijke Philips Electronics 343,207 8,864,615 Nutreco 18,940 1,544,197 Unilever 115,220 4,371,830 Norway1.6% Norsk Hydro 439,189 2,105,831 Orkla 255,100 2,076,126 Petroleum Geo-Services 141,820 2,377,249 TGS Nopec Geophysical 74,608 2,364,243 Singapore1.6% DBS Group Holdings 216,987 2,568,788 Oversea-Chinese Banking 455,000 3,507,742 United Overseas Bank 186,000 2,852,630 Spain.6% Inditex 12,370 1,695,644 Red Electrica 29,930 1,386,906 Sweden2.8% Autoliv, SDR 25,250 1,525,622 Ericsson, Cl. B 583,439 5,436,843 Svenska Cellulosa, Cl. B 191,409 3,875,159 Volvo, Cl. B 314,130 4,449,902 Switzerland9.0% ABB 270,740 a 5,276,319 Adecco 112,784 a 5,572,871 Cie Financiere Richemont, Cl. A 22,480 1,733,243 Clariant 223,090 a 2,689,020 Nestle 18,025 1,179,687 Novartis 181,339 11,222,393 Partners Group Holding 13,150 2,866,408 Roche Holding 37,385 7,358,394 Syngenta 6,990 2,802,185 UBS 331,279 a 5,183,496 Zurich Insurance Group 11,950 a 3,049,719 United Arab Emirates.5% Dragon Oil 278,930 United Kingdom21.2% Aberdeen Asset Management 668,650 3,620,926 Anglo American 231,841 6,435,281 Barclays 1,002,420 3,950,835 BHP Billiton 61,990 1,948,609 BP 636,129 4,398,764 Centrica 468,440 2,445,921 Diageo 83,780 2,492,621 Direct Line Insurance Group 325,160 1,056,239 Experian 254,460 4,227,682 GlaxoSmithKline 174,760 3,736,497 Home Retail Group 1,122,327 2,008,522 HSBC Holdings 1,298,593 13,267,636 ITV 1,205,970 1,910,895 Kingfisher 499,390 2,224,276 Legal & General Group 621,150 1,449,974 Lloyds Banking Group 5,566,660 a 4,146,723 Old Mutual 691,328 1,897,342 Resolution 1,174,441 4,472,645 Rexam 176,138 1,235,190 Rio Tinto 103,087 5,109,261 Rolls-Royce Holdings 166,680 a 2,378,053 Royal Bank of Scotland Group 724,244 a 3,425,353 Royal Dutch Shell, Cl. A 234,744 7,858,523 Royal Dutch Shell, Cl. B 256,380 8,849,825 SABMiller 50,000 2,265,044 Smith & Nephew 258,541 2,723,512 Tesco 354,323 1,845,527 Unilever 131,379 5,058,058 Vodafone Group 3,315,987 8,561,447 United States.1% iShares MSCI EAFE Index Fund 9,350 Total Common Stocks (cost $585,397,863) Preferred Stocks.6% Germany ProSiebenSat.1 Media (cost $3,291,078) 108,630 Total Investments (cost $588,688,941) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts SDR- Swedish Depository Receipts a Non-income producing security. At November 30, 2012, net unrealized depreciation on investments was $57,977,009 of which $42,466,298 related to appreciated investment securities and $100,443,307 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 22.8 Industrial 11.8 Health Care 11.6 Consumer Discretionary 10.8 Consumer Staples 10.2 Energy 9.5 Information Technology 8.1 Materials 7.4 Telecommunication Services 3.0 Utilities 2.7 Exchange-Traded Fund .1 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS November 30, 2012 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Australian Dollar, Expiring 12/3/2012 a 265,324 277,171 276,893 278 British Pound, Expiring 12/3/2012 b 934,605 1,499,238 1,497,381 1,857 Euro, Expiring: 12/3/2012 c 922,138 1,199,111 1,199,279 (168 ) 12/4/2012 b 299,797 389,961 389,899 62 Japanese Yen, Expiring: 12/3/2012 d 87,002,789 1,061,333 1,055,410 5,923 12/4/2012 d 9,222,643 111,851 111,878 (27 ) Norwegian Krone, Expiring 12/3/2012 d 444,394 78,293 78,453 (160 ) Singapore Dollar, Expiring 12/3/2012 d 54,886 44,949 44,967 (18 ) Swedish Krone, Expiring 12/3/2012 c 647,623 97,151 97,338 (187 ) Swiss Franc, Expiring 12/3/2012 e 336,908 363,871 363,557 314 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs b Barclays Bank c Credit Suisse First Boston d JPMorgan Chase & Co. e Northern Trust The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 527,017,569 - - Exchange-Traded Funds 514,904 - - Preferred Stocks+ 3,179,459 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 8,434 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (560) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market Opportunities Fund November 30, 2012 (Unaudited) Common Stocks82.7% Shares Value ($) Automobiles & Components1.0% Johnson Controls 58,349 Banks2.6% PNC Financial Services Group 30,320 1,702,165 Wells Fargo & Co. 71,080 2,346,351 Capital Goods10.4% Boeing 16,072 1,193,828 Caterpillar 26,890 2,292,104 Donaldson 45,954 1,543,135 Dover 28,210 1,793,874 Eaton 48,000 2,503,680 Emerson Electric 25,450 1,278,354 Flowserve 11,800 1,634,890 MSC Industrial Direct, Cl. A 17,516 1,272,713 Precision Castparts 8,608 1,578,621 Rockwell Collins 18,948 1,083,447 Consumer Durables & Apparel1.7% Coach 20,960 1,212,326 NIKE, Cl. B 14,729 1,435,783 Consumer Services4.2% Las Vegas Sands 36,730 1,713,455 McDonald's 15,609 1,358,607 Panera Bread, Cl. A 7,471 a 1,199,096 Starbucks 43,581 2,260,546 Diversified Financials1.3% Invesco 82,533 Energy9.6% Apache 13,039 1,005,176 CARBO Ceramics 13,292 1,017,768 EOG Resources 12,418 1,460,605 Halliburton 47,911 1,597,832 Marathon Oil 66,320 2,045,972 Occidental Petroleum 13,911 1,046,246 Schlumberger 41,065 2,941,075 Southwestern Energy 59,455 a 2,063,683 Valero Energy 54,410 1,755,267 Food & Staples Retailing1.0% Wal-Mart Stores 21,166 Food, Beverage & Tobacco3.9% Coca-Cola 32,870 1,246,430 Kraft Foods Group 1 a 45 Mondelez International, Cl. A 93,434 2,419,006 PepsiCo 34,805 2,443,659 Health Care Equipment & Services5.9% C.R. Bard 13,908 1,377,031 Express Scripts Holding 38,750 a 2,086,688 Meridian Bioscience 55,625 1,114,169 ResMed 49,770 2,045,049 Stryker 23,442 1,269,619 Varian Medical Systems 19,726 a 1,364,250 Household & Personal Products2.1% Colgate-Palmolive 13,853 1,503,050 Procter & Gamble 25,740 1,797,424 Insurance1.3% MetLife 61,010 Materials3.9% Celanese, Ser. A 41,316 1,695,609 Monsanto 18,698 1,712,550 Praxair 12,005 1,287,056 Sigma-Aldrich 19,520 1,415,590 Media2.2% Comcast, Cl. A 33,070 1,229,543 Walt Disney 43,969 2,183,500 Pharmaceuticals, Biotech & Life Sciences6.7% Celgene 20,138 a 1,582,645 Gilead Sciences 29,590 a 2,219,250 Johnson & Johnson 18,700 1,303,951 Teva Pharmaceutical Industries, ADR 57,440 2,317,704 Watson Pharmaceuticals 35,446 a 3,119,602 Retailing5.8% Family Dollar Stores 24,321 1,731,655 Lowe's 59,085 2,132,378 TJX 52,856 2,343,635 Tractor Supply 14,586 1,307,197 Urban Outfitters 40,430 a 1,524,211 Semiconductors & Semiconductor Equipment1.6% Broadcom, Cl. A 48,370 a 1,566,221 Intel 51,452 1,006,916 Software & Services9.9% Adobe Systems 37,707 a 1,305,039 Automatic Data Processing 23,755 1,348,334 Google, Cl. A 2,215 a 1,546,890 International Business Machines 9,710 1,845,580 MasterCard, Cl. A 4,639 2,266,987 Oracle 45,646 1,465,237 Paychex 41,416 1,347,677 Salesforce.com 14,895 a 2,348,495 Teradata 32,790 a 1,950,349 Technology Hardware & Equipment6.6% Amphenol, Cl. A 24,154 1,495,616 Apple 8,463 4,953,225 Cisco Systems 72,383 1,368,762 Microsoft 41,579 1,106,833 QUALCOMM 21,122 1,343,782 Transportation1.0% C.H. Robinson Worldwide 16,738 1,033,404 Expeditors International of Washington 14,520 543,338 Total Common Stocks (cost $114,361,519) Other Investment17.1% Registered Investment Companies: BNY Mellon U.S. Core Equity 130/30 Fund, Cl. M 1,304,100 b 16,066,510 Dreyfus Institutional Preferred Plus Money Market Fund 1,359,474 c 1,359,474 Dreyfus Research Growth Fund, Cl. I 898,273 b 9,306,113 Total Other Investment (cost $25,003,368) Total Investments (cost $139,364,887) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated mutual fund. c Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $16,537,718 of which $19,554,727 related to appreciated investment securities and $3,017,009 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 16.2 Capital Goods 10.4 Software & Services 9.9 Energy 9.6 Pharmaceuticals, Biotech & Life Sciences 6.7 Technology Hardware & Equipment 6.6 Health Care Equipment & Services 5.9 Retailing 5.8 Consumer Services 4.2 Food, Beverage & Tobacco 3.9 Materials 3.9 Banks 2.6 Media 2.2 Household & Personal Products 2.1 Consumer Durables & Apparel 1.7 Semiconductors & Semiconductor Equipment 1.6 Diversified Financials 1.3 Insurance 1.3 Automobiles & Components 1.0 Food & Staples Retailing 1.0 Transportation 1.0 Money Market Investment .9 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 126,852,804 - - Equity Securities - Foreign Common Stocks+ 2,317,704 - - Mutual Funds 26,732,097 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund November 30, 2012 (Unaudited) Common Stocks100.0% Shares Value ($) Automobiles & Components.9% Autoliv 145,700 a Banks2.7% Wells Fargo & Co. 792,790 Capital Goods7.8% Caterpillar 129,530 11,041,137 Cooper Industries 220,160 16,401,920 Danaher 154,760 8,352,397 Eaton 120,600 a 6,290,496 Fluor 157,720 8,371,778 General Electric 1,122,956 23,728,060 Pentair 34,475 1,671,693 Commercial & Professional Services1.5% ADT 71,840 3,297,456 Robert Half International 251,250 7,100,325 Tyco International 143,680 4,076,202 Consumer Durables & Apparel1.2% PVH 98,160 Consumer Services.7% Carnival 182,934 Diversified Financials9.8% American Express 268,820 15,027,038 Ameriprise Financial 209,280 12,697,018 Bank of America 723,770 7,136,372 Capital One Financial 156,860 9,035,136 IntercontinentalExchange 69,710 b 9,212,176 JPMorgan Chase & Co. 478,406 19,652,918 Moody's 233,540 11,345,373 T. Rowe Price Group 166,900 10,793,423 Energy11.3% Anadarko Petroleum 156,440 11,449,844 Apache 160,200 12,349,818 Ensco, Cl. A 242,190 14,102,724 EOG Resources 65,530 7,707,639 Exxon Mobil 286,390 25,242,415 National Oilwell Varco 247,620 16,912,446 Occidental Petroleum 160,060 12,038,113 TransCanada 206,210 9,483,598 Food, Beverage & Tobacco10.1% Coca-Cola Enterprises 349,410 10,894,604 ConAgra Foods 162,760 4,860,014 Dr. Pepper Snapple Group 127,440 5,715,684 PepsiCo 348,010 24,433,782 Philip Morris International 251,530 22,607,516 Ralcorp Holdings 73,830 b 6,581,206 Unilever, ADR 589,080 22,591,218 Health Care Equipment & Services4.1% Allscripts Healthcare Solutions 364,740 b 4,055,909 Cigna 159,090 8,315,634 Covidien 300,360 17,453,920 McKesson 105,410 9,958,083 Insurance2.1% American International Group 319,710 b 10,591,992 Chubb 128,690 9,907,843 Materials3.1% LyondellBasell Industries, Cl. A 270,630 13,458,430 Praxair 92,860 9,955,521 Vale, ADR 355,960 6,204,383 Media5.4% CBS, Cl. B 420,100 15,115,198 News, Cl. A 756,540 18,641,146 Walt Disney 367,110 18,230,683 Pharmaceuticals, Biotech & Life Sciences10.9% Johnson & Johnson 220,160 15,351,757 Merck & Co. 637,050 28,221,315 Pfizer 1,471,670 36,821,183 Sanofi, ADR 559,110 24,947,488 Real Estate1.0% American Tower 66,370 4,973,104 CBRE Group, Cl. A 267,840 b 5,070,211 Retailing2.4% Amazon.com 52,290 b 13,179,694 Target 166,760 10,527,559 Software & Services9.3% Alliance Data Systems 130,640 a,b 18,614,894 Cognizant Technology Solutions, Cl. A 156,020 b 10,489,225 Informatica 168,010 b 4,514,429 International Business Machines 76,550 14,549,858 Intuit 179,720 10,767,025 Oracle 472,240 15,158,904 Teradata 101,988 b 6,066,246 VMware, Cl. A 111,712 b 10,160,206 Technology Hardware & Equipment9.9% Apple 103,320 60,471,130 EMC 589,360 b 14,627,915 QUALCOMM 328,350 20,889,627 Telecommunication Services1.9% AT&T 536,759 Transportation1.7% FedEx 181,810 Utilities2.2% NextEra Energy 315,530 Total Common Stocks (cost $761,932,517) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,635,365) 3,635,365 c Investment of Cash Collateral for Securities Loaned3.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $30,852,773) 30,852,773 c Total Investments (cost $796,420,655) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $30,315,608 and the value of the collateral held by the fund was $30,852,773. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $207,121,466 of which $221,076,228 related to appreciated investment securities and $13,954,762 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 11.3 Pharmaceuticals, Biotech & Life Sciences 10.9 Food, Beverage & Tobacco 10.1 Technology Hardware & Equipment 9.9 Diversified Financials 9.8 Software & Services 9.3 Capital Goods 7.8 Media 5.4 Health Care Equipment & Services 4.1 Money Market Investments 3.6 Materials 3.1 Banks 2.7 Retailing 2.4 Utilities 2.2 Insurance 2.1 Telecommunication Services 1.9 Transportation 1.7 Commercial & Professional Services 1.5 Consumer Durables & Apparel 1.2 Real Estate 1.0 Automobiles & Components .9 Consumer Services .7 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 882,930,120 - - Equity Securities - Foreign Common Stocks+ 86,123,863 - - Mutual Funds 34,488,138 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund November 30, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.0% Rate (%) Date Amount ($) Value ($) Massachusetts90.5% Ashland, GO (Insured; AMBAC) 5.25 5/15/21 1,305,000 1,451,734 Auburn, GO (Insured; AMBAC) 5.13 6/1/20 1,225,000 1,304,858 Barnstable, GO 4.00 9/15/21 580,000 714,728 Barnstable, GO 4.00 9/15/22 560,000 693,017 Boston, GO 4.00 4/1/18 3,000,000 3,521,910 Boston, GO 5.00 3/1/20 1,700,000 1,995,681 Boston, GO 5.00 4/1/20 5,000,000 6,410,400 Boston, GO 5.00 3/1/21 2,000,000 2,338,720 Boston Water and Sewer Commission, General Revenue 5.00 11/1/17 2,000,000 2,414,400 Boston Water and Sewer Commission, General Revenue 5.00 11/1/18 1,500,000 1,860,090 Boston Water and Sewer Commission, General Revenue 5.00 11/1/24 1,000,000 1,295,070 Boston Water and Sewer Commission, General Revenue 5.00 11/1/25 2,500,000 3,088,375 Boston Water and Sewer Commission, General Revenue 5.00 11/1/26 2,480,000 3,013,870 Boston Water and Sewer Commission, General Revenue (Prerefunded) 5.00 11/1/14 2,170,000 a 2,363,651 Boston Water and Sewer Commission, General Revenue (Prerefunded) 5.00 11/1/14 3,920,000 a 4,269,821 Brockton, GO (Municipal Purpose Loan) (Insured; AMBAC) 5.00 6/1/19 1,430,000 1,565,221 Everett, GO (Insured; National Public Finance Guarantee Corp.) 5.38 12/15/17 1,250,000 1,363,925 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/19 625,000 748,544 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/20 605,000 731,832 Groton-Dunstable Regional School District, GO 5.00 9/1/20 725,000 909,143 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/16 1,580,000 1,821,629 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/18 505,000 575,543 Hopedale, GO (Insured; AMBAC) 5.00 11/15/19 650,000 704,327 Lexington, GO 5.00 2/1/17 2,030,000 2,401,652 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/21 525,000 561,319 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/22 585,000 625,470 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/23 585,000 625,470 Mansfield, GO (Insured; AMBAC) 5.00 8/15/17 1,395,000 1,555,802 Massachusetts, GO 5.25 8/1/20 1,060,000 1,374,809 Massachusetts, GO 5.25 8/1/23 1,000,000 1,344,350 Massachusetts, GO (Consolidated Loan) 5.00 8/1/20 4,000,000 4,877,960 Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/17 1,440,000 1,739,059 Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 5,825,000 6,979,282 Massachusetts, GO (Consolidated Loan) (Insured; FGIC) 5.50 8/1/18 1,035,000 1,300,498 Massachusetts, GO (Consolidated Loan) (Prerefunded) 5.00 8/1/16 1,000,000 a 1,164,520 Massachusetts, GO (Insured; AMBAC) 5.50 10/1/18 225,000 284,078 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 2.82 1/1/16 3,540,000 b 3,693,353 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/18 4,000,000 4,917,200 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.50 7/1/16 105,000 123,779 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.50 7/1/16 2,395,000 2,818,675 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/18 1,250,000 1,553,675 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 2,000,000 2,636,980 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 2,430,000 3,234,379 Massachusetts College Building Authority, Project Revenue 5.00 5/1/23 1,000,000 c 1,206,560 Massachusetts College Building Authority, Revenue 5.00 5/1/24 2,500,000 c 3,172,400 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5.00 5/1/23 1,400,000 c 1,574,006 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5.00 5/1/24 1,465,000 c 1,647,085 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/16 1,000,000 c 1,096,420 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/19 1,055,000 c 1,177,032 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 2,000,000 c 2,199,980 Massachusetts Development Finance Agency, Recovery Zone Facility Revenue (Dominion Energy Brayton Point Issue) 2.25 9/1/16 2,560,000 2,635,648 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/20 1,000,000 c 1,172,580 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 5.00 9/1/21 1,800,000 c 2,176,740 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 5.25 2/1/22 440,000 443,348 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 4.75 3/1/20 530,000 c 571,472 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.25 3/1/26 1,000,000 c 1,070,440 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.00 3/1/36 1,000,000 c 1,042,090 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 4.00 1/1/14 225,000 c 231,466 Massachusetts Development Finance Agency, Revenue (Harvard University Issue) 5.00 10/15/20 1,200,000 c 1,558,080 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,750,000 3,030,115 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/27 1,000,000 1,087,510 Massachusetts Development Finance Agency, Revenue (Olin College Issue) (Insured; XLCA) 5.25 7/1/33 5,000,000 c 5,115,650 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,825,000 2,223,580 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/26 2,000,000 2,427,200 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/23 3,630,000 4,479,202 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/24 2,500,000 3,049,050 Massachusetts Development Finance Agency, Revenue (The Park School Issue) 5.00 9/1/21 300,000 c 364,884 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/15 600,000 637,284 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/17 925,000 1,023,947 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.00 7/1/17 2,500,000 2,834,675 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.00 7/1/19 2,000,000 2,327,580 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 4.00 10/1/17 730,000 c 839,164 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/19 910,000 c 1,139,684 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/20 905,000 c 1,151,368 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/21 830,000 c 1,067,172 Massachusetts Development Finance Agency, RRR (Waste Management, Inc. Project) 2.13 12/1/15 1,250,000 b 1,256,437 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.75 5/1/19 2,000,000 2,479,760 Massachusetts Development Finance Agency, SWDR (Waste Management, Inc. Project) 5.45 6/1/14 1,000,000 1,069,710 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/24 2,155,000 c 2,501,158 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/32 2,000,000 c 2,273,920 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/37 3,250,000 c 3,690,472 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.13 11/15/35 1,000,000 1,118,890 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) 5.00 7/1/18 590,000 700,076 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Capital Asset Program) (Insured; National Public Finance Guarantee Corp.) 5.38 2/1/27 1,650,000 1,911,344 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 1,000,000 1,181,270 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/23 1,000,000 1,181,270 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/22 2,750,000 3,279,760 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 2,000,000 2,350,000 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/37 2,500,000 2,803,125 Massachusetts Health and Educational Facilities Authority, Revenue (Dartmouth-Hitchcock Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/22 2,000,000 2,004,840 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/21 5,385,000 c 7,112,293 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/25 2,500,000 c 3,111,925 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/27 3,230,000 c 4,013,243 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/21 1,400,000 1,688,526 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/26 2,525,000 2,968,365 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/27 1,000,000 1,172,770 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/14 500,000 524,460 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/15 500,000 539,255 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.50 7/1/22 1,500,000 c 2,063,625 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/23 3,335,000 c 4,456,227 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/38 1,000,000 c 1,167,110 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 5.00 7/15/22 500,000 530,565 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 2,495,000 c 3,006,201 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 1,000,000 c 1,249,920 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.63 10/1/29 3,000,000 c 3,671,130 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 c 3,520,140 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/16 95,000 97,350 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/18 1,500,000 1,767,180 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/21 1,235,000 1,436,713 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/22 250,000 290,833 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 1,000,000 c 1,273,460 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/29 1,800,000 c 2,107,422 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 1,500,000 c 1,756,185 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.25 8/15/23 1,000,000 c 1,217,910 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 2,000,000 c 2,451,260 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 2,000,000 c 2,124,460 Massachusetts Housing Finance Agency, Housing Revenue 4.00 6/1/19 3,255,000 3,612,139 Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 200,000 203,518 Massachusetts Industrial Finance Agency, Education Revenue (Saint John's High School of Worcester County, Inc. Issue) 5.70 6/1/18 1,135,000 c 1,138,167 Massachusetts Port Authority, Revenue 4.00 7/1/20 1,000,000 1,202,840 Massachusetts Port Authority, Revenue 5.00 7/1/28 2,500,000 3,085,025 Massachusetts Port Authority, Revenue (Insured; AMBAC) 5.00 7/1/19 5,000,000 5,569,150 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 4,000,000 4,760,640 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 8/15/15 2,000,000 a 2,248,020 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 8/15/15 205,000 a 230,422 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 8/15/15 925,000 a 1,039,709 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 8/15/15 575,000 a 646,306 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/21 5,000,000 c 6,493,600 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/25 6,380,000 c 8,149,110 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/27 4,655,000 c 5,805,530 Massachusetts Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/20 5,000,000 5,837,800 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.63 8/1/13 25,000 25,114 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/18 75,000 75,298 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/21 2,625,000 3,107,291 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/23 1,500,000 1,997,535 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/32 605,000 607,172 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Revenue 5.00 8/1/18 1,900,000 2,356,304 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 155,000 155,646 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/19 2,475,000 3,101,819 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 5,000,000 6,220,250 Massachusetts Water Resources Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/18 500,000 620,105 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/19 1,500,000 1,801,050 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,000,000 1,200,700 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,500,000 2,989,075 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/15/16 1,000,000 1,166,660 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/15/18 1,275,000 1,475,150 Milton, GO School Bonds 5.00 3/1/23 500,000 548,875 Milton, GO School Bonds 5.00 3/1/24 500,000 548,285 Milton, GO School Bonds 5.00 3/1/25 500,000 547,575 Northampton, GO (Insured; National Public Finance Guarantee Corp.) 5.13 10/15/16 1,985,000 2,164,464 Northbridge, GO (Insured; AMBAC) 5.25 2/15/17 60,000 60,845 Pembroke, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/20 960,000 1,098,000 Randolph, GO (Insured; AMBAC) 5.00 9/1/24 490,000 527,328 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/22 1,175,000 1,328,620 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/23 1,235,000 1,393,179 University of Massachusetts Building Authority, Project Revenue 5.00 11/1/18 1,370,000 c 1,690,854 Waltham, GO (Municipal Purpose Loan) 5.00 2/1/19 1,195,000 1,489,436 Westwood, GO 4.00 6/1/18 1,105,000 1,300,530 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/16 1,000,000 1,083,500 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/17 1,000,000 1,088,480 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/18 625,000 685,675 U.S. Related8.5% Guam, Business Privilege Tax Revenue 5.00 1/1/25 1,500,000 1,779,630 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 500,000 603,090 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,145,320 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/18 2,500,000 2,789,225 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 1,500,000 1,577,100 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,135,000 1,218,434 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 1,000,000 1,120,140 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/23 2,000,000 2,185,380 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 1,000,000 1,079,830 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 2,000,000 2,095,880 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 1,090,000 1,164,153 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FGIC) 5.50 7/1/16 3,265,000 3,860,471 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/15 305,000 313,394 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/16 330,000 339,082 Puerto Rico Infrastructure Financing Authority, Revenue (Ports Authority Project) 6.00 12/15/26 2,500,000 2,845,075 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/20 2,260,000 2,378,311 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/22 1,780,000 1,917,238 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/33 1,000,000 d 1,057,150 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 d 672,390 Total Long-Term Municipal Investments (cost $320,439,604) Short-Term Municipal Coupon Maturity Principal Investments.2% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts, GO Notes (Consolidated Loan) (LOC; JPMorgan Chase Bank) 0.19 12/3/12 500,000 e 500,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; JPMorgan Chase Bank) 0.18 12/3/12 300,000 c, e 300,000 Total Short-Term Municipal Investments (cost $800,000) Total Investments (cost $321,239,604) % Cash and Receivables (Net) .8 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c At November 30, 2012, the fund had $105,919,595 or 29.7% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Variable rate demand note - rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2012, net unrealized appreciation on investments was $32,041,251 of which $32,042,121 related to appreciated investment securities and $870 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was subtantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2012 Financial Futures Short U.S. Treasury 10 Year Notes 70 (9,388,750) December 2012 The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 353,280,855 - Liabilities ($) Other Financial Instruments: Financial Futures+ (68,906) - - +Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Mid Cap Multi-Strategy Fund November 30, 2012 (Unaudited) Common Stocks98.1% Shares Value ($) Automobiles & Components2.2% BorgWarner 94,140 a 6,241,482 Dana Holding 163,100 2,312,758 Delphi Automotive 165,500 5,625,345 Gentex 22,490 399,197 Goodyear Tire & Rubber 38,240 a 481,824 Harley-Davidson 31,310 1,470,318 Lear 76,415 3,337,043 Tesla Motors 9,960 a,b 336,847 Thor Industries 11,890 448,729 TRW Automotive Holdings 115,185 a 5,832,968 Visteon 7,780 a 389,778 Banks3.4% Bank of Hawaii 28,920 b 1,257,152 BB&T 64,825 1,826,120 Capitol Federal Financial 111,760 1,328,826 CIT Group 27,360 a 1,013,688 Comerica 64,850 1,918,911 Commerce Bancshares 24,864 889,634 East West Bancorp 138,025 2,919,229 Fifth Third Bancorp 529,225 7,747,854 First Citizens Bancshares, Cl. A 4,730 780,450 First Niagara Financial Group 73,130 551,400 First Republic Bank 77,800 2,631,196 Fulton Financial 85,180 828,801 Hudson City Bancorp 80,230 646,654 Huntington Bancshares 246,625 1,516,744 KeyCorp 128,510 1,038,361 M&T Bank 29,015 b 2,835,636 New York Community Bancorp 80,750 1,050,558 Popular 19,830 a 392,039 Prosperity Bancshares 63,000 2,591,190 Regions Financial 188,350 1,256,295 Signature Bank 14,100 a 989,256 SunTrust Banks 168,830 4,583,735 Valley National Bancorp 66,990 b 639,085 Zions Bancorporation 30,800 618,156 Capital Goods10.4% Aecom Technology 19,270 a 435,309 AGCO 37,065 a 1,710,550 AMETEK 148,162 5,530,887 B/E Aerospace 29,200 a 1,382,912 Babcock and Wilcox 23,600 594,484 Chicago Bridge & Iron & Co. 14,400 585,072 Cooper Industries 20,200 1,504,900 Curtiss-Wright 68,328 2,168,047 Donaldson 43,380 1,456,700 Dover 110,340 7,016,521 Eaton 44,070 b 2,298,691 Fastenal 38,740 1,619,719 Flowserve 33,190 4,598,474 Fluor 72,355 3,840,603 Fortune Brands Home & Security 119,500 a 3,583,805 Foster Wheeler 117,070 a 2,629,392 Gardner Denver 32,130 2,244,280 GATX 14,570 613,834 Hexcel 102,130 a 2,640,060 Hubbell, Cl. B 11,975 1,008,894 Huntington Ingalls Industries 41,990 1,715,291 IDEX 22,300 1,002,385 Ingersoll-Rand 160,060 7,807,727 Jacobs Engineering Group 88,930 a 3,640,794 Joy Global 15,580 887,904 KBR 30,280 841,784 Kennametal 34,930 1,331,532 L-3 Communications Holdings 13,570 1,042,854 Lincoln Electric Holdings 14,190 674,167 Masco 332,485 5,638,946 MSC Industrial Direct, Cl. A 9,810 712,795 Nordson 9,510 581,917 Owens Corning 19,670 a 680,189 PACCAR 48,420 2,127,575 Pall 18,120 1,077,778 Parker Hannifin 137,500 11,295,625 Pentair 12,780 619,702 Quanta Services 33,160 a 857,518 Regal-Beloit 67,430 4,703,243 Rockwell Automation 18,250 1,446,130 Rockwell Collins 20,940 1,197,349 Roper Industries 47,580 5,306,597 Shaw Group 10,000 a 449,300 Snap-on 8,960 711,782 SPX 9,530 649,184 Stanley Black & Decker 54,030 3,885,297 Terex 17,940 a,b 433,969 Textron 36,290 852,452 Timken 12,610 568,081 TransDigm Group 10,820 1,471,736 Trinity Industries 156,840 4,982,807 Triumph Group 58,770 3,855,900 United Rentals 15,850 a 658,251 W.W. Grainger 7,600 1,474,552 WABCO Holdings 21,040 a 1,305,532 Wabtec 10,920 924,050 WESCO International 61,270 a 3,961,106 Xylem 34,070 888,886 Commercial & Professional Services3.1% ADT 45,470 2,087,073 Avery Dennison 19,550 653,947 Cintas 18,320 759,181 Corrections Corp. of America 17,770 602,403 Dun & Bradstreet 7,300 578,014 Equifax 139,275 7,136,451 FTI Consulting 91,765 a 2,836,456 IHS, Cl. A 8,550 a 787,797 Iron Mountain 24,085 761,073 Manpower 42,390 1,629,472 Nielsen Holdings 22,140 a 627,005 Pitney Bowes 32,600 b 364,794 R.R. Donnelley & Sons 32,050 b 301,270 Republic Services 40,380 1,149,619 Robert Half International 314,655 8,892,150 Stericycle 13,220 a 1,235,673 Towers Watson & Co., Cl. A 49,220 2,602,754 Verisk Analytics, Cl. A 28,060 a 1,398,510 Waste Connections 136,290 4,486,667 Consumer Durables & Apparel4.9% Brunswick 90,585 2,334,375 Coach 47,170 2,728,313 D.R. Horton 201,040 3,912,238 Deckers Outdoor 6,000 a,b 229,740 Fossil 7,130 a 616,317 Garmin 15,690 b 610,184 Hanesbrands 13,680 a 493,848 Harman International Industries 63,540 2,513,642 Hasbro 18,530 b 712,664 Jarden 11,290 597,354 Leggett & Platt 23,360 650,576 Lennar, Cl. A 21,440 b 815,578 Mattel 42,970 1,611,805 Michael Kors Holdings 10,840 576,146 Mohawk Industries 72,290 a 6,216,217 Newell Rubbermaid 557,110 12,150,569 NVR 750 a 674,880 Polaris Industries 13,010 1,103,378 PulteGroup 213,280 a 3,585,237 PVH 13,620 1,560,716 Ralph Lauren 7,560 1,187,600 Tempur-Pedic International 9,050 a,b 241,183 Toll Brothers 236,080 a 7,516,787 Tupperware Brands 10,940 709,459 Under Armour, Cl. A 61,250 a,b 3,174,588 VF 20,310 3,259,958 Whirlpool 10,860 1,105,982 Consumer Services1.6% Apollo Group, Cl. A 18,510 a 355,207 Brinker International 16,150 483,692 Chipotle Mexican Grill 4,190 a 1,105,238 Darden Restaurants 19,250 b 1,017,940 DeVry 17,340 b 452,054 H&R Block 147,130 2,652,754 International Game Technology 42,400 588,088 Marriott International, Cl. A 34,020 1,234,586 MGM Resorts International 62,820 a 637,623 Panera Bread, Cl. A 4,200 a 674,100 Royal Caribbean Cruises 20,850 734,963 Service Corporation International 42,870 597,179 Six Flags Entertainment 44,990 2,765,985 Starwood Hotels & Resorts Worldwide 26,220 c 1,414,831 Wyndham Worldwide 19,560 960,200 Wynn Resorts 34,470 3,874,428 Diversified Financials4.1% Affiliated Managers Group 36,010 a 4,640,609 American Capital 49,960 a 598,521 Ameriprise Financial 30,420 1,845,581 Capital One Financial 33,125 1,908,000 Charles Schwab 92,295 1,209,065 Discover Financial Services 76,815 3,196,272 E*TRADE Financial 570,600 a 4,804,452 IntercontinentalExchange 9,750 a 1,288,462 Invesco 60,020 1,499,900 Legg Mason 23,960 611,699 Leucadia National 37,240 824,866 LPL Financial Holdings 58,936 1,650,797 Moody's 73,270 3,559,457 MSCI 20,410 a 591,890 Northern Trust 32,310 1,551,526 NYSE Euronext 40,400 943,340 Raymond James Financial 211,510 7,984,503 SEI Investments 63,175 1,390,482 SLM 154,480 2,556,644 T. Rowe Price Group 34,480 2,229,822 TD Ameritrade Holding 399,230 6,467,526 Energy6.6% Alpha Natural Resources 207,580 a,b 1,552,698 Cabot Oil & Gas 111,250 5,239,875 Cameron International 31,830 a 1,717,228 CARBO Ceramics 3,510 b 268,761 Cheniere Energy 30,520 a 512,736 Cimarex Energy 9,350 562,122 Cobalt International Energy 25,420 a 592,794 Concho Resources 44,440 a 3,566,754 CONSOL Energy 31,970 1,002,259 Continental Resources 5,770 a,b 396,399 Denbury Resources 59,240 a 914,073 Diamond Offshore Drilling 10,640 b 734,160 Energen 12,780 569,093 Ensco, Cl. A 24,990 1,455,168 EQT 50,970 3,061,258 FMC Technologies 31,500 a 1,287,090 Helmerich & Payne 57,860 3,020,292 HollyFrontier 34,740 1,574,764 Kosmos Energy 2,109 a 25,013 Marathon Petroleum 44,460 2,647,148 McDermott International 36,190 a 381,081 Murphy Oil 27,940 1,585,316 Nabors Industries 43,980 a 646,506 National Oilwell Varco 24,780 1,692,474 Newfield Exploration 23,010 a 560,063 Noble Energy 61,895 6,050,236 Oceaneering International 24,390 1,284,865 Oil States International 34,950 a 2,471,664 Peabody Energy 37,880 951,167 Pioneer Natural Resources 48,700 5,210,900 Plains Exploration & Production 22,290 a 795,753 QEP Resources 113,650 3,195,838 Range Resources 62,730 4,015,975 Rosetta Resources 59,650 a 2,680,671 Rowan, Cl. A 20,170 a 639,994 SandRidge Energy 76,440 a,b 447,174 SEACOR Holdings 7,250 a 656,850 SM Energy 52,950 2,631,086 Southwestern Energy 47,590 a 1,651,849 Superior Energy Services 26,990 a 548,167 Tesoro 18,670 789,368 Ultra Petroleum 23,720 a,b 475,586 Unit 14,490 a 650,891 Valero Energy 285,710 9,217,005 Weatherford International 77,745 a 809,325 Whiting Petroleum 18,480 a 775,051 World Fuel Services 11,820 460,389 WPX Energy 32,320 510,333 Exchange-Traded Funds.9% iShares Russell Midcap Growth Index Fund 125,240 b 7,777,404 Standard & Poor's Depository Receipts S&P MidCap 400 ETF Trust 17,210 b 3,138,244 Food & Staples Retailing.7% Kroger 79,590 2,088,442 Safeway 40,340 b 690,217 Whole Foods Market 58,420 5,454,091 Food, Beverage & Tobacco3.0% Beam 21,310 1,195,704 Brown-Forman, Cl. B 21,890 1,536,240 Bunge 20,880 1,527,581 Coca-Cola Enterprises 108,820 3,393,008 ConAgra Foods 63,700 1,902,082 Constellation Brands, Cl. A 84,210 a 3,021,455 Dean Foods 26,220 a 449,411 Dr. Pepper Snapple Group 112,995 5,067,826 Green Mountain Coffee Roasters 11,100 a,b 407,037 H.J. Heinz 39,780 2,325,539 Hershey 18,990 1,391,397 Hillshire Brands 22,730 633,030 Ingredion 13,840 898,908 J.M. Smucker 15,690 1,387,937 Kellogg 24,305 1,347,955 Lorillard 26,605 3,223,462 McCormick & Co. 21,920 1,415,155 Mead Johnson Nutrition 27,270 1,859,541 Molson Coors Brewing, Cl. B 18,820 780,277 Monster Beverage 20,550 a 1,069,627 Ralcorp Holdings 9,020 a 804,043 Smithfield Foods 26,260 a 587,436 Tyson Foods, Cl. A 44,080 845,014 Health Care Equipment & Services7.1% Allscripts Healthcare Solutions 30,750 a 341,940 AMERIGROUP 6,600 a 606,012 AmerisourceBergen 196,430 8,293,275 Boston Scientific 213,170 a 1,180,962 C.R. Bard 12,980 1,285,150 CareFusion 208,190 a 5,812,665 Catamaran 110,770 a 5,393,391 Cerner 19,530 a 1,508,107 Chemed 22,450 1,528,396 Cigna 214,435 11,208,517 Community Health Systems 16,030 a 472,244 Cooper 9,660 917,120 Coventry Health Care 19,460 850,013 DaVita HealthCare Partners 21,900 a 2,365,200 DENTSPLY International 25,890 1,027,833 Edwards Lifesciences 15,030 a 1,304,153 HCA Holdings 24,170 767,397 Health Management Associates, Cl. A 49,330 a 392,173 Health Net 12,310 a 289,900 Henry Schein 14,570 a 1,176,819 Hologic 248,220 a 4,736,038 Humana 75,860 4,962,003 IDEXX Laboratories 9,200 a 859,924 Laboratory Corp. of America Holdings 13,610 a 1,151,270 LifePoint Hospitals 18,160 a 653,397 McKesson 28,645 2,706,093 MEDNAX 110,280 a 8,712,120 Omnicare 95,620 3,465,269 Quest Diagnostics 42,295 2,443,805 ResMed 24,470 b 1,005,472 Sirona Dental Systems 8,750 a 547,838 St. Jude Medical 42,470 1,455,872 Tenet Healthcare 19,077 a 552,470 Universal Health Services, Cl. B 70,750 3,188,703 Varian Medical Systems 16,420 a 1,135,607 WellCare Health Plans 56,890 a 2,746,080 Zimmer Holdings 24,300 1,603,071 Household & Personal Products.6% Avon Products 208,800 2,912,760 Church & Dwight 25,980 1,406,817 Clorox 17,220 1,314,747 Energizer Holdings 9,300 741,768 Herbalife 15,420 b 708,857 Nu Skin Enterprises, Cl. A 8,170 b 370,918 Insurance4.8% Alleghany 7,805 a 2,739,555 Allstate 24,210 980,021 American National Insurance 12,260 845,817 Aon 42,480 2,412,864 Arch Capital Group 33,800 a 1,524,380 Arthur J. Gallagher & Co. 204,180 7,456,654 Assurant 16,850 576,438 Assured Guaranty 26,340 367,443 Axis Capital Holdings 41,290 1,485,201 Brown & Brown 46,780 1,255,575 Everest Re Group 12,900 1,399,263 Fidelity National Financial, Cl. A 175,770 4,255,392 Genworth Financial, Cl. A 75,150 a 447,142 Hartford Financial Services Group 69,620 1,474,552 Kemper 25,630 758,904 Lincoln National 41,380 1,022,086 Loews 47,615 1,946,501 Markel 2,030 a 972,370 Marsh & McLennan 87,560 3,083,863 MBIA 22,680 a,b 202,759 Old Republic International 41,500 435,335 PartnerRe 11,690 968,867 Principal Financial Group 255,140 6,927,051 Progressive 83,200 1,768,000 Protective Life 43,060 1,169,079 Reinsurance Group of America 61,095 3,128,064 Symetra Financial 99,620 1,218,353 Torchmark 66,640 3,464,614 Unum Group 60,860 1,240,935 Validus Holdings 30,260 1,073,020 W.R. Berkley 24,910 990,172 White Mountains Insurance Group 1,400 721,364 XL Group 45,250 1,100,933 Materials5.7% Airgas 10,130 897,214 Albemarle 12,060 721,067 Alcoa 181,900 1,529,779 Allegheny Technologies 21,570 564,703 Allied Nevada Gold 14,010 a 456,025 AptarGroup 20,830 992,966 Ashland 54,000 3,829,680 Ball 59,770 2,671,121 Cabot 40,635 1,533,159 Celanese, Ser. A 22,070 905,753 CF Industries Holdings 8,470 1,812,834 Cliffs Natural Resources 21,510 b 618,412 Crown Holdings 76,380 a 2,852,793 Cytec Industries 86,750 5,954,520 Domtar 7,060 565,577 Eastman Chemical 20,140 1,225,519 FMC 18,660 1,034,884 Graphic Packaging Holding 235,835 a 1,530,569 Greif, Cl. A 14,760 605,603 H.B. Fuller 63,970 2,101,414 Huntsman 28,970 476,267 International Flavors & Fragrances 12,370 804,421 International Paper 96,130 3,570,268 LyondellBasell Industries, Cl. A 133,380 6,632,987 Martin Marietta Materials 9,040 b 813,600 MeadWestvaco 30,980 957,592 Minerals Technologies 20,730 1,534,020 Nucor 45,810 1,886,456 Owens-Illinois 34,340 a 687,830 PPG Industries 40,620 5,047,847 Reliance Steel & Aluminum 13,150 741,660 Rock-Tenn, Cl. A 15,135 984,380 Rockwood Holdings 11,440 524,753 Royal Gold 8,260 667,078 Sealed Air 33,040 555,733 Sherwin-Williams 55,360 8,443,507 Sigma-Aldrich 17,850 1,294,482 Steel Dynamics 43,240 558,661 Valspar 13,900 872,642 Vulcan Materials 20,180 1,066,311 W.R. Grace & Co. 10,410 a 681,543 Walter Energy 11,300 341,260 Media2.5% AMC Networks, Cl. A 10,260 a 541,318 Cablevision Systems (NY Group), Cl. A 33,530 464,055 CBS, Cl. B 193,390 6,958,172 Charter Communications, Cl. A 6,980 a 494,533 Discovery Communications, Cl. A 34,420 a 2,079,312 DISH Network, Cl. A 29,380 a 1,088,235 Gannett 37,140 664,806 Interpublic Group of Cos. 311,480 3,370,214 Lamar Advertising, Cl. A 11,900 a,b 467,313 Liberty Global, Cl. A 36,040 a 2,019,682 Liberty Media, Cl. A 13,870 a 1,525,561 McGraw-Hill 64,555 3,428,516 Omnicom Group 86,195 4,287,339 Scripps Networks Interactive, Cl. A 11,820 697,853 Sirius XM Radio 495,360 a 1,377,101 Virgin Media 39,090 b 1,374,795 Pharmaceuticals, Biotech & Life Sciences4.0% Agilent Technologies 46,590 1,783,931 Alexion Pharmaceuticals 51,350 a 4,930,627 Alkermes 141,910 a 2,740,282 ARIAD Pharmaceuticals 25,510 a 570,404 BioMarin Pharmaceutical 18,770 a 912,222 Charles River Laboratories International 21,570 a 827,641 Covance 21,690 a 1,236,547 Cubist Pharmaceuticals 97,332 a 3,952,653 Endo Health Solutions 19,100 a 547,406 Forest Laboratories 39,130 a 1,387,550 Hospira 93,600 a 2,789,280 ICON, ADR 58,050 a 1,601,599 Illumina 19,130 a,b 1,027,472 Incyte 13,640 a,b 240,064 Life Technologies 26,450 a 1,305,307 Medivation 10,100 a 526,715 Mylan 238,700 a 6,487,866 Myriad Genetics 15,310 a 439,703 Onyx Pharmaceuticals 41,180 a 3,107,855 Perrigo 38,710 4,006,485 Qiagen 39,320 a,b 727,420 Regeneron Pharmaceuticals 11,580 a 2,044,449 Salix Pharmaceuticals 62,390 a 2,673,412 Techne 9,360 663,624 Vertex Pharmaceuticals 29,370 a 1,168,632 Waters 14,140 a 1,195,537 Watson Pharmaceuticals 16,890 a 1,486,489 Real Estate5.4% Alexandria Real Estate Equities 16,100 c 1,093,512 American Assets Trust 31,020 844,675 American Campus Communities 35,070 c 1,536,066 American Capital Agency 46,000 c 1,451,300 Annaly Capital Management 131,000 c 1,928,320 AvalonBay Communities 12,370 c 1,630,242 Boston Properties 17,470 c 1,792,946 BRE Properties 17,920 c 871,808 Camden Property Trust 25,760 c 1,692,432 CBRE Group, Cl. A 190,700 a 3,609,951 Corporate Office Properties Trust 39,010 c 962,767 Digital Realty Trust 17,370 b,c 1,121,060 Duke Realty 72,115 c 973,552 Equity Residential 29,865 1,657,806 Extra Space Storage 32,260 c 1,133,939 Federal Realty Investment Trust 11,740 c 1,221,430 Forest City Enterprises, Cl. A 46,580 a 701,029 General Growth Properties 64,660 c 1,252,464 HCP 107,390 c 4,837,919 Health Care REIT 27,380 c 1,612,408 Host Hotels & Resorts 163,289 c 2,398,715 Jones Lang LaSalle 11,000 902,110 Kimco Realty 237,865 c 4,581,280 Macerich 35,140 c 1,985,410 Mid-America Apartment Communities 41,770 2,603,106 Piedmont Office Realty Trust, Cl. A 63,730 b,c 1,124,835 Plum Creek Timber 26,250 c 1,124,813 ProLogis 57,550 c 1,953,247 Rayonier 37,779 c 1,882,905 Regency Centers 31,600 1,480,460 SL Green Realty 20,130 c 1,517,399 Taubman Centers 17,920 1,388,262 UDR 43,750 c 1,006,688 Ventas 63,870 c 4,065,326 Vornado Realty Trust 44,835 c 3,426,739 Weingarten Realty Investors 53,980 b,c 1,467,176 Weyerhaeuser 67,700 c 1,865,812 Retailing6.3% Abercrombie & Fitch, Cl. A 11,910 546,550 Advance Auto Parts 10,440 763,686 American Eagle Outfitters 107,750 2,284,300 AutoZone 4,850 a 1,861,284 Bed Bath & Beyond 29,910 a 1,756,315 Best Buy 37,140 486,905 Big Lots 9,710 a 273,434 CarMax 33,030 a 1,197,668 Chico's FAS 26,380 491,987 Dick's Sporting Goods 71,410 3,749,739 Dollar General 23,410 a 1,170,500 Dollar Tree 30,180 a 1,259,713 Expedia 11,450 708,297 Family Dollar Stores 13,710 976,152 Foot Locker 47,070 1,686,989 GameStop, Cl. A 21,860 b 573,825 Gap 116,770 4,023,894 Genuine Parts 19,850 1,292,036 GNC Holdings, Cl. A 96,370 3,385,478 Groupon 593,930 a,b 2,488,567 J.C. Penney 21,850 b 391,989 Kohl's 71,700 3,201,405 Liberty Interactive, Cl. A 74,390 a 1,435,727 Limited Brands 31,020 1,617,693 LKQ 43,100 a 944,752 Lowe's 282,720 10,203,365 Macy's 129,170 4,998,879 Netflix 7,590 a,b 620,179 Nordstrom 48,215 2,607,949 O'Reilly Automotive 16,660 a 1,567,373 PetSmart 17,630 1,245,736 Rent-A-Center 75,230 2,614,995 Ross Stores 30,530 1,737,768 Sears Canada 2,252 a,b 25,921 Sears Holdings 5,260 a,b 220,973 Signet Jewelers 13,450 722,938 Staples 91,810 1,074,177 Tiffany & Co. 17,120 1,009,738 Tractor Supply 10,830 970,585 TripAdvisor 10,870 a 415,125 Ulta Salon Cosmetics & Fragrance 13,230 1,326,704 Urban Outfitters 124,420 a 4,690,634 Williams-Sonoma 97,040 4,392,030 Semiconductors & Semiconductor Equipment2.5% Advanced Micro Devices 103,980 a,b 228,756 Altera 43,130 1,396,981 Analog Devices 93,800 3,808,280 Applied Materials 170,120 1,825,388 Avago Technologies 33,420 1,173,042 Broadcom, Cl. A 125,680 a 4,069,518 Cree 15,400 a,b 497,574 Cypress Semiconductor 32,610 a 330,991 KLA-Tencor 22,250 1,011,707 Lam Research 32,450 a 1,139,644 Linear Technology 40,580 1,346,850 LSI 292,530 a 1,971,652 Marvell Technology Group 66,190 561,291 Maxim Integrated Products 41,980 1,225,396 Microchip Technology 34,250 b 1,041,885 Micron Technology 139,550 a 834,509 NVIDIA 186,885 2,238,882 ON Semiconductor 145,670 a 965,792 Skyworks Solutions 185,270 a 4,196,366 Xilinx 38,790 1,344,074 Software & Services6.5% Activision Blizzard 64,230 734,791 Akamai Technologies 140,350 a 5,139,617 Alliance Data Systems 22,620 a,b 3,223,124 Amdocs 73,655 2,464,496 ANSYS 13,000 a 862,290 AOL 12,910 a 484,383 Autodesk 31,130 a 1,031,337 BMC Software 23,710 a 971,162 CA 91,055 2,017,779 Cadence Design Systems 49,360 a 628,353 CGI Group, Cl. A 30,400 a 698,896 Citrix Systems 67,930 a 4,154,599 Cognizant Technology Solutions, Cl. A 54,180 a 3,642,521 Computer Sciences 21,990 836,939 Concur Technologies 7,380 a 484,940 CoreLogic 15,780 a 407,755 Electronic Arts 245,200 a 3,631,412 Equinix 7,440 a 1,382,054 FactSet Research Systems 6,900 b 637,491 Fidelity National Information Services 37,760 1,363,136 Fiserv 22,290 a 1,716,107 Fortinet 19,320 a 386,014 Gartner 15,210 a 728,255 Global Payments 14,380 631,426 IAC/InterActiveCorp 33,185 1,564,673 Informatica 16,360 a 439,593 Intuit 121,780 7,295,840 Lender Processing Services 16,270 404,309 LinkedIn, Cl. A 8,460 a 914,864 MICROS Systems 62,990 a 2,737,545 Nuance Communications 176,800 a 3,932,032 Paychex 46,520 1,513,761 Rackspace Hosting 18,050 a 1,247,616 Red Hat 26,060 a 1,287,364 Rovi 19,510 a 299,283 SAIC 58,380 673,121 SolarWinds 8,350 a 467,851 Solera Holdings 18,430 953,937 Symantec 233,705 a 4,384,306 Synopsys 120,280 a 3,945,184 Teradata 23,600 a 1,403,728 TIBCO Software 30,100 a 754,005 Total System Services 110,750 2,430,963 Vantiv, Cl. A 144,060 3,121,780 VeriFone Systems 14,690 a 446,429 VeriSign 21,290 a 726,628 Western Union 89,090 1,123,425 Technology Hardware & Equipment4.7% Amphenol, Cl. A 21,930 1,357,906 Arrow Electronics 55,600 a 2,071,656 Aruba Networks 137,520 a 2,678,890 Avnet 296,435 a 8,682,581 Brocade Communications Systems 79,890 a 453,775 Dolby Laboratories, Cl. A 8,690 a,b 289,985 EchoStar, Cl. A 16,150 a 506,464 F5 Networks 48,550 a 4,548,164 Flextronics International 340,465 a 1,971,292 FLIR Systems 34,760 709,104 Fusion-io 10,190 a,b 237,733 Harris 44,810 2,111,895 IPG Photonics 4,870 a,b 287,817 Itron 7,960 a 348,648 Jabil Circuit 27,930 530,670 JDS Uniphase 459,890 a 5,578,466 Juniper Networks 72,190 a 1,297,976 Lexmark International, Cl. A 13,340 b 324,562 Molex 33,750 b 890,325 NCR 25,070 a 599,925 NetApp 48,690 a 1,543,960 Polycom 33,660 a 352,084 Riverbed Technology 176,950 a 3,167,405 SanDisk 115,550 a 4,518,005 Seagate Technology 254,415 b 6,385,817 Trimble Navigation 21,870 a 1,216,847 Western Digital 102,970 3,443,317 Xerox 201,680 1,373,441 Zebra Technologies, Cl. A 16,600 a 646,570 Telecommunication Services1.0% Crown Castle International 36,920 a 2,492,838 Frontier Communications 141,160 b 678,980 Level 3 Communications 23,290 a 439,249 MetroPCS Communications 43,790 a 466,363 SBA Communications, Cl. A 20,630 a 1,419,757 Sprint Nextel 392,200 a 2,247,306 TE Connectivity 88,159 3,102,315 TW Telecom 24,190 a 621,441 Windstream 86,000 b 720,680 Transportation2.3% C.H. Robinson Worldwide 187,720 11,589,833 Con-way 90,920 2,553,943 Copa Holdings, Cl. A 4,650 441,006 Delta Air Lines 112,270 a 1,122,700 Expeditors International of Washington 31,510 1,179,104 Hertz Global Holdings 33,220 a 519,561 JB Hunt Transport Services 21,440 1,274,608 Kansas City Southern 24,120 1,884,978 Kirby 116,240 a 6,727,971 Southwest Airlines 100,030 953,286 United Continential Holdings 44,930 a 908,485 Utilities3.8% AES 173,505 1,851,298 AGL Resources 39,620 1,544,388 Alliant Energy 36,555 1,638,395 Ameren 86,040 2,578,619 American Electric Power 44,590 1,901,763 American Water Works 28,190 1,076,012 Aqua America 36,410 929,911 Calpine 55,500 a 957,930 CenterPoint Energy 65,040 1,283,239 DTE Energy 22,680 1,373,954 Edison International 86,895 3,951,985 Entergy 23,190 1,473,493 Great Plains Energy 219,175 4,438,294 Hawaiian Electric Industries 43,390 1,080,845 ITC Holdings 10,400 b 816,920 MDU Resources Group 44,600 924,112 National Fuel Gas 13,400 697,872 NiSource 46,800 1,131,156 Northeast Utilities 43,830 1,697,974 NRG Energy 33,470 706,217 NV Energy 103,335 1,894,131 OGE Energy 17,400 994,062 ONEOK 27,140 1,217,772 Pepco Holdings 67,620 b 1,334,819 PPL 72,050 2,114,668 Sempra Energy 28,940 1,980,075 Vectren 48,120 1,407,510 Westar Energy 38,865 1,115,426 Wisconsin Energy 33,050 1,240,367 Xcel Energy 62,870 1,700,634 Total Common Stocks (cost $1,163,613,344) Other Investment2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $25,030,655) 25,030,655 d Investment of Cash Collateral for Securities Loaned4.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $52,207,005) 52,207,005 d Total Investments (cost $1,240,851,004) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts REIT- Real Estate Investment Trust a Non-income producing security. b Security, or portion thereof, on loan. November 30, 2012, the value of the fund's securities on loan was $50,322,723 and the value of the collateral held by the fund was $53,155,122, consisting of cash collateral of $52,207,005 and U.S. Government and agency securities valued at $948,117. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $56,279,666 of which $91,428,881 related to appreciated investment securities and $35,149,215 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 10.4 Health Care Equipment & Services 7.1 Energy 6.6 Software & Services 6.5 Retailing 6.3 Money Market Investments 6.2 Materials 5.7 Real Estate 5.4 Consumer Durables & Apparel 4.9 Insurance 4.8 Technology Hardware & Equipment 4.7 Diversified Financials 4.1 Pharmaceuticals, Biotech & Life Sciences 4.0 Utilities 3.8 Banks 3.4 Commercial & Professional Services 3.1 Food, Beverage & Tobacco 3.0 Media 2.5 Semiconductors & Semiconductor Equipment 2.5 Transportation 2.3 Automobiles & Components 2.2 Consumer Services 1.6 Telecommunication Services 1.0 Exchange-Traded Funds .9 Food & Staples Retailing .7 Household & Personal Products .6 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,198,536,835 - - Equity Securities - Foreign Common Stocks+ 10,440,527 - - Exchange-Traded Funds 10,915,648 - - Mutual Funds 77,237,660 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Money Market Fund November 30, 2012 (Unaudited) Negotiable Bank Certificates of Deposit35.1% Principal Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.25%, 1/7/13 30,000,000 30,000,000 Canadian Imperial Bank of Commerce (Yankee) 0.36%, 12/3/12 25,000,000 a 25,000,000 Chase Bank USA 0.20%, 2/20/13 40,000,000 40,000,000 Nordea Bank Finland (Yankee) 0.25%, 4/3/13 35,000,000 35,000,000 Norinchukin Bank (Yankee) 0.27%, 2/15/13 40,000,000 40,000,000 State Street Bank and Trust Co. 0.20%, 12/14/12 30,000,000 30,000,000 Sumitomo Mitsui Trust Bank (Yankee) 0.26%, 2/15/13 40,000,000 b 40,000,000 Toronto Dominion Bank (Yankee) 0.20%, 1/18/13 26,000,000 26,003,460 Westpac Banking Corp. (Yankee) 0.60%, 12/3/12 25,000,000 a,b 25,000,000 Total Negotiable Bank Certificates of Deposit (cost $291,003,460) Commercial Paper17.8% Bank of Nova Scotia 0.12%, 12/3/12 38,000,000 37,999,747 General Electric Capital Corp. 0.40%, 12/13/12 30,000,000 29,996,000 Mizuho Funding LLC 0.25%, 1/16/13 35,000,000 b 34,988,819 Sumitomo Mitsui Banking Corporation 0.25%, 1/16/13 35,000,000 b 34,989,043 Westpac Banking Corp. 0.37%, 12/3/12 10,000,000 a,b 10,000,000 Total Commercial Paper (cost $147,973,609) Asset -Backed Commercial Paper12.0% Atlantis One Funding Corp. 0.27%, 1/9/13 20,000,000 b 19,994,150 FCAR Owner Trust, Ser. II 0.28%, 12/3/12 40,000,000 39,999,378 Northern Pines Funding LLC 0.20%, 12/3/12 40,000,000 39,999,556 Total Asset-Backed Commercial Paper (cost $99,993,084) Time Deposits20.1% DnB Bank (Grand Cayman) 0.16%, 12/3/12 38,000,000 38,000,000 National Australia Bank (Grand Cayman) 0.14%, 12/3/12 38,000,000 38,000,000 Royal Bank of Canada (Grand Cayman) 0.15%, 12/3/12 38,000,000 38,000,000 Skandinaviska Enskilda Banken (Grand Cayman) 0.15%, 12/3/12 15,000,000 15,000,000 Swedbank (Grand Cayman) 0.18%, 12/3/12 38,000,000 38,000,000 Total Time Deposits (cost $167,000,000) U.S. Treasury Bills9.0% 0.10%, 12/6/12 - 12/20/12 (cost $74,997,986) 75,000,000 Repurchase Agreement6.0% Citigroup Global Markets Holdings Inc. 0.21%, dated 11/30/12, due 12/3/12 in the amount of $ 50,000,875 (fully collateralized by $50,567,275 Federal Home Loan Mortgage Corp., 0.55%-1%, due 2/13/15-7/28/17, value $51,000,001) (cost $50,000,000) 50,000,000 Total Investments (cost $830,968,139) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, these securities amounted to $164,972,012 or 19.8% of net assets. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 830,968,139 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund November 30, 2012 (Unaudited) Coupon Maturity Principal Corporate Bonds2.3% Rate (%) Date Amount ($) Value ($) Catholic Health Initiatives, Scd. Bonds 4.35 11/1/42 10,000,000 10,326,720 Memorial Sloan-Kettering Cancer Center, Sr. Unscd. Notes 4.13 7/1/52 7,000,000 7,054,502 Total Corporate Bonds (cost $16,935,160) Long-Term Municipal Coupon Maturity Principal Investments107.1% Rate (%) Date Amount ($) Value ($) Alabama1.5% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 5,000,000 5,000,750 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/18 5,000,000 5,092,350 Tuscaloosa Public Educational Building Authority, Student Housing Revenue (Ridgecrest Student Housing, LLC University of Alabama Ridgecrest Residential Project) (Insured; Assured Guaranty Municipal Corp.) 6.75 7/1/33 1,100,000 1,370,556 Arizona.5% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/27 750,000 913,335 University Medical Center Corporation, HR 6.00 7/1/39 2,500,000 2,963,025 California19.0% California, GO (Various Purpose) 6.50 4/1/33 6,700,000 8,616,870 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 9,601,851 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 490,000 604,033 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 10,000 a 13,227 California Infrastructure and Economic Development Bank, Revenue (The J. David Gladstone Institutes Project) 5.25 10/1/34 750,000 850,507 California Municipal Finance Authority, Charter School Revenue (Partnerships to Uplift Communities Project) 5.00 8/1/32 675,000 682,695 California Municipal Finance Authority, Charter School Revenue (Partnerships to Uplift Communities Project) 5.25 8/1/42 850,000 859,571 California Municipal Finance Authority, Revenue (Emerson College Issue) 6.00 1/1/42 6,000,000 7,291,560 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 300,000 368,562 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,314,380 California Statewide Communities Development Authority, Charter School Revenue (Green Dot Public Schools) (Animo Inglewood Charter High School Project) 7.25 8/1/41 1,000,000 1,124,050 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.75 2/1/38 2,500,000 3,113,200 California Statewide Communities Development Authority, Revenue (Sutter Health) 6.00 8/15/42 6,000,000 7,357,620 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 5.38 5/15/38 1,500,000 1,674,105 East Bay Municipal Utility District, Water System Revenue 5.00 6/1/18 2,465,000 b 2,965,568 East Bay Municipal Utility District, Water System Revenue 5.00 6/1/20 2,695,000 b 3,374,248 East Bay Municipal Utility District, Water System Revenue 5.00 6/1/21 2,585,000 b 3,279,409 Irvine Reassessment District Number 12-1, Limited Obligation Improvement Bonds 4.00 9/2/29 1,000,000 1,073,920 JPMorgan Chase Putters/Drivers Trust (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.25 5/15/18 10,000,000 c,d 12,361,600 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/21 5,000,000 b 6,359,200 Los Angeles Unified School District, GO 5.00 1/1/34 1,000,000 1,168,250 M-S-R Energy Authority, Gas Revenue 7.00 11/1/34 3,730,000 5,514,544 Metropolitan Water District of Southern California, Water Revenue (Build America Bonds) 6.54 7/1/39 4,600,000 5,556,754 New Haven Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/32 4,500,000 e 1,877,445 Newport Beach, Revenue (Hoag Memorial Hospital Presbyterian) 6.00 12/1/40 4,630,000 5,841,764 Northern California Gas Authority Number 1, Gas Project Revenue 0.96 7/1/27 660,000 f 538,072 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 10,000,000 12,138,200 Sacramento Transportation Authority, Limited Tax Measure A Sales Tax Revenue 5.00 10/1/24 1,000,000 1,278,660 Sacramento Transportation Authority, Limited Tax Measure A Sales Tax Revenue 5.00 10/1/26 1,250,000 1,583,050 San Diego Regional Building Authority, LR (County Operations Center and Annex Redevelopment Project) 5.38 2/1/36 2,000,000 2,301,480 San Diego Unified School District, GO 0.00 7/1/25 4,000,000 e 2,527,760 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (San Francisco Redevelopment Projects) 6.63 8/1/41 1,250,000 1,507,138 San Jose, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 6.60 3/1/41 10,000,000 11,170,400 South Bayside Waste Management Authority, Solid Waste Enterprise Revenue (Shoreway Environmental Center) 6.00 9/1/36 1,000,000 1,138,500 West Contra Costa Unified School District, GO (Build America Bonds) 8.46 8/1/34 9,250,000 11,581,740 Colorado.5% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 500,000 618,145 Denver City and County, Airport System Revenue 5.00 11/15/21 1,500,000 1,836,240 Denver City and County, Airport System Revenue (Insured: Assured Guaranty Municipal Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 1,000,000 1,171,540 Connecticut1.1% Bridgeport, GO 5.00 2/15/32 2,175,000 2,491,549 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.05 7/1/42 5,000,000 5,774,150 District of Columbia.7% District of Columbia, Revenue (Friendship Public Charter School, Inc. Issue) 5.00 6/1/32 3,000,000 3,214,650 District of Columbia, Revenue (Friendship Public Charter School, Inc. Issue) 5.00 6/1/42 2,000,000 2,101,220 Florida2.5% Brevard County Health Facilities Authority, Health Facilities Revenue (Health First, Inc. Project) 7.00 4/1/39 1,500,000 1,890,690 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 1,000,000 1,236,390 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/30 500,000 600,895 Miami Beach Health Facilities Authority, HR (Mount Sinai Medical Center of Florida) 5.00 11/15/29 1,000,000 1,130,760 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 1,200,000 1,414,020 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) (Insured; Berkshire Hathaway Assurance Corporation) 5.50 4/1/38 600,000 668,418 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/40 650,000 728,000 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 7,500,000 b 8,649,150 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) 5.63 7/1/39 2,000,000 2,258,660 Georgia2.1% Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 1,000,000 1,205,420 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) (Prerefunded) 5.75 1/1/14 2,140,000 a 2,264,548 DeKalb County, GO 5.00 1/1/19 500,000 521,465 DeKalb County, GO (Special Transportation, Parks and Greenspace and Libraries Tax District) 5.00 12/1/18 750,000 832,845 DeKalb County, Water and Sewerage Revenue 5.25 10/1/41 9,000,000 10,618,650 Hawaii5.5% Hawaii, GO 5.00 12/1/29 5,000,000 6,209,250 Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 6,000,000 7,108,500 Hawaii Department of Budget and Finance, Special Purpose Senior Living Revenue (Kahala Nui) 5.13 11/15/32 1,000,000 1,088,640 Hawaii Department of Budget and Finance, Special Purpose Senior Living Revenue (Kahala Nui) 5.25 11/15/37 1,000,000 1,090,240 JPMorgan Chase Putters/Drivers Trust (Hawaii, GO) 5.00 12/1/19 20,000,000 c,d 25,331,198 Idaho.7% University of Idaho Regents, General Revenue 5.25 4/1/21 4,420,000 5,310,939 Illinois3.3% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/39 2,500,000 3,021,250 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 6.50 1/1/41 5,000,000 6,560,750 Cook County, GO 5.00 11/15/29 4,000,000 4,827,320 Cook County, GO 5.00 11/15/33 2,300,000 2,724,971 Illinois Finance Authority, Revenue (Lutheran Home and Services Obligated Group) 5.63 5/15/42 3,000,000 3,122,670 Illinois Finance Authority, Revenue (Lutheran Home and Services Obligated Group) 5.75 5/15/46 1,750,000 1,825,127 Illinois Finance Authority, Revenue (The Art Institute of Chicago) 6.00 3/1/38 1,000,000 1,165,180 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) (Insured; Assured Guaranty Municipal Corp.) 0.00 6/15/26 2,000,000 e 1,183,080 Kentucky.2% Kentucky Property and Buildings Commission, Revenue (Project Number 90) 5.38 11/1/23 1,500,000 1,831,755 Louisiana2.2% Jefferson Parish Hospital Service District Number 2, HR (East Jefferson General Hospital) 6.25 7/1/31 5,000,000 6,009,900 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/25 4,000,000 4,952,640 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 1,000,000 1,192,880 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,432,560 Saint Charles Parish, Gulf Opportunity Zone Revenue (Valero Project) 4.00 6/1/22 1,750,000 1,948,870 Maine1.1% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.00 7/1/26 825,000 999,966 Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.75 7/1/41 2,500,000 3,069,850 Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.00 7/1/41 3,500,000 4,361,840 Maryland5.5% Maryland, GO (State and Local Facilities Loan) 4.00 3/15/25 27,810,000 32,542,428 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 3,500,000 4,005,750 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 1,000,000 1,105,070 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/29 2,000,000 2,508,320 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.13 7/1/39 250,000 279,705 Massachusetts6.6% JPMorgan Chase Putters/Drivers Trust (Massachusetts, GO Consolidated Loan) 5.00 4/1/19 15,000,000 c,d 18,960,150 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 3,090,000 3,979,117 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.75 1/1/36 1,165,000 1,451,450 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.88 1/1/41 1,000,000 1,234,670 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 500,000 636,730 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 2,000,000 2,341,580 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/27 6,000,000 7,610,700 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 10,000,000 12,529,700 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 50,000 50,208 Michigan1.7% Detroit, Water Supply System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 950,000 1,046,406 Michigan Building Authority, Revenue (Facilities Program) 5.38 10/15/41 3,000,000 3,601,920 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/19 1,000,000 1,165,360 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/20 500,000 584,660 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.25 10/15/31 5,500,000 6,441,435 Minnesota4.9% JPMorgan Chase Putters/Drivers Trust (Minnesota, GO (Various Purpose)) 5.00 8/1/18 17,125,000 c,d 22,007,992 JPMorgan Chase Putters/Drivers Trust (Minnesota, GO (Various Purpose)) 5.00 8/1/18 10,000,000 c,d 12,926,200 Minneapolis, Health Care System Revenue (Fairview Health Services) 6.63 11/15/28 1,000,000 1,222,990 Mississippi.2% Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 5.80 5/1/34 1,500,000 1,722,615 Nevada1.6% Clark County, Airport System Revenue (Build America Bonds) 6.88 7/1/42 10,000,000 11,684,700 New Jersey4.7% New Jersey, COP (Equipment Lease Purchase Agreement) 5.25 6/15/28 1,000,000 1,152,930 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/26 2,500,000 2,922,800 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 2,000,000 2,316,260 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) 7.50 12/1/32 2,000,000 2,562,840 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Peter's University Hospital Obligated Group Issue) 6.00 7/1/26 2,500,000 2,949,800 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Peter's University Hospital Obligated Group Issue) 6.25 7/1/35 1,500,000 1,766,430 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 5,000,000 e 2,591,000 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/29 10,000,000 12,151,700 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/30 5,000,000 6,051,100 New York12.7% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 4,225,000 4,921,322 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.00 7/15/30 8,000,000 9,455,840 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 5,000,000 6,083,750 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 665,000 860,650 New York City, GO 6.00 10/15/23 500,000 635,160 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/46 325,000 390,741 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,300,000 1,621,854 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 2.78 3/1/20 5,000,000 f 4,970,600 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/28 5,000,000 5,361,750 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 12/15/16 5,090,000 c,d 6,304,922 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 12/15/16 9,000,000 c,d 11,148,210 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.75 11/15/51 5,000,000 6,128,100 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 3/15/44 2,000,000 2,223,540 New York State Dormitory Authority, Revenue (Yeshiva University) 5.00 11/1/40 500,000 574,155 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,260,740 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 11/15/19 10,000,000 c,d 12,924,500 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 3,500,000 3,574,760 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 6.00 12/1/42 5,000,000 5,981,550 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/27 3,200,000 e 2,097,792 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/28 4,815,000 e 3,046,980 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/30 2,515,000 e 1,473,589 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/32 4,000,000 e 2,145,760 North Carolina3.7% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 11,415,000 13,250,760 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/19 250,000 285,515 North Carolina Medical Care Commission, Health Care Facilities Revenue (Novant Health Inc.) (Insured; Berkshire Hathaway Assurance Corporation) 5.00 11/1/39 12,130,000 13,548,482 Ohio.2% Montgomery County, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,000,000 1,216,060 Oregon.3% Oregon Health and Science University, Revenue 5.75 7/1/39 2,000,000 2,350,580 Pennsylvania.9% Clairton Municipal Authority, Sewer Revenue 5.00 12/1/37 2,000,000 2,123,700 Clairton Municipal Authority, Sewer Revenue 5.00 12/1/42 1,000,000 1,059,430 Pennsylvania Higher Educational Facilities Authority, Revenue (The Foundation for Indiana University of Pennsylvania Student Housing Project at Indiana University of Pennsylvania) 5.00 7/1/32 650,000 726,836 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 5.75 8/15/41 2,550,000 3,074,025 Texas11.4% Central Texas Regional Mobility Authority, Senior Lien Revenue 6.00 1/1/41 5,000,000 5,966,750 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.50 8/15/31 1,250,000 1,392,487 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/32 2,000,000 2,201,580 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.75 8/15/41 1,000,000 1,118,970 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/42 2,750,000 2,978,497 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 1,000,000 1,235,040 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.00 12/1/27 1,000,000 1,259,880 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/32 500,000 579,825 Houston, Combined Utility System First Lien Revenue 5.00 11/15/30 5,000,000 6,130,350 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 5.88 5/15/21 1,000,000 1,163,810 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 6.50 5/15/31 2,800,000 3,536,848 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 6.88 5/15/41 3,000,000 3,860,130 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 4.88 12/1/32 3,630,000 3,902,831 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 5.13 12/1/42 1,500,000 1,623,690 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/38 7,000,000 8,455,790 North Texas Tollway Authority, Special Projects System Revenue 5.50 9/1/41 2,500,000 3,054,325 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (LBJ Infrastructure Group LLC IH-635 Managed Lanes Project) 7.00 6/30/40 7,000,000 8,816,430 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project) 7.50 12/31/31 2,500,000 3,216,700 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 10,000,000 11,352,900 Waco Education Finance Corporation, Revenue (Baylor University Issue) 5.00 3/1/43 10,000,000 11,822,200 Virginia3.0% Chesapeake, Transportation System Senior Toll Road Revenue 0/4.75 7/15/32 2,200,000 g 1,415,480 Chesapeake, Transportation System Senior Toll Road Revenue 0/4.88 7/15/40 2,000,000 g 1,279,320 Chesapeake, Transportation System Senior Toll Road Revenue 5.00 7/15/47 2,000,000 2,216,880 Virginia Small Business Financing Authority, Senior Lien Revenue (95 Express Lanes LLC Project) 5.00 1/1/40 3,000,000 3,233,670 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 5.25 1/1/32 4,000,000 4,462,200 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 6.00 1/1/37 2,000,000 2,348,920 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 5.50 1/1/42 6,155,000 6,957,181 Washington1.8% Washington, GO (Motor Vehicle Fuel Tax) 4.00 8/1/29 4,615,000 5,328,387 Washington, GO (Motor Vehicle Fuel Tax) 4.00 8/1/30 7,095,000 8,138,462 Wisconsin.8% Oneida Tribe of Indians, Retail Sales Revenue 6.50 2/1/31 1,325,000 d 1,557,471 Wisconsin, General Fund Annual Appropriation Bonds 5.38 5/1/25 1,000,000 1,231,130 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 1,500,000 1,864,335 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/33 1,000,000 1,255,250 U.S. Related6.2% Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,500,000 1,715,250 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 2,500,000 3,015,450 Guam, Hotel Occupancy Tax Revenue 6.13 11/1/31 5,000,000 5,951,800 Guam, Hotel Occupancy Tax Revenue 6.50 11/1/40 2,000,000 2,417,160 Guam Government Department of Education, COP (John F. Kennedy High School Project) 6.63 12/1/30 1,000,000 1,109,090 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/40 5,000,000 5,482,400 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,000,000 2,178,140 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 750,000 809,873 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 6,000,000 g 6,342,900 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 g 672,390 Virgin Islands Public Finance Authority, Revenue (Gross Receipts Taxes Loan Notes) 4.00 10/1/22 3,000,000 3,199,500 Virgin Islands Public Finance Authority, Revenue (Gross Receipts Taxes Loan Notes) 5.25 10/1/27 4,000,000 d 4,036,720 Virgin Islands Public Finance Authority, Revenue (Gross Receipts Taxes Loan Notes) 5.00 10/1/32 6,000,000 6,751,200 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note - Diageo Project) 6.75 10/1/37 2,000,000 2,391,760 Total Long-Term Municipal Investments (cost $705,371,940) Short-Term Municipal Coupon Maturity Principal Investments3.3% Rate (%) Date Amount ($) Value ($) Colorado.1% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; TD Bank) 0.18 12/3/12 700,000 h 700,000 Florida1.2% Orange County School Board, COP (Master Lease Purchase Agreement) (LOC; Wells Fargo Bank) 0.19 12/3/12 4,900,000 h 4,900,000 Pinellas County Health Facilities Authority, Health System Revenue (Baycare Health System Issue) (LOC; U.S. Bancorp) 0.19 12/3/12 4,200,000 h 4,200,000 Indiana.0% Indiana Health and Educational Facility Financing Authority, HR (Howard Regional Health System Project) (LOC; Harris NA) 0.17 12/3/12 100,000 h 100,000 Iowa.6% Hills, Health Facilities Revenue (Mercy Hospital Project) (LOC; U.S. Bank NA) 0.19 12/3/12 1,100,000 h 1,100,000 Iowa Finance Authority, Health Facilities Revenue (Great River Medical Center Project) (LOC; JPMorgan Chase Bank) 0.19 12/3/12 1,200,000 h 1,200,000 Iowa Higher Education Loan Authority, Private College Faciliity Revenue, Refunding (Des Moines University Project) (LOC; Allied Irish Banks) 0.19 12/3/12 1,900,000 h 1,900,000 Iowa Higher Education Loan Authority, Private College Facility Revenue (University of Dubuque Project) (LOC; Northern Trust Company) 0.19 12/3/12 100,000 h 100,000 Kentucky.0% Trimble County, Lease Program Revenue (Kentucky Association of Counties Leasing Trust) (LOC; U.S. Bank NA) 0.18 12/3/12 100,000 h 100,000 Massachusetts.2% Massachusetts, GO Notes (Central Artery/Ted Williams Tunnel Infrastructure Loan Act of 2000) (Liquidity Facility; U.S. Bank NA) 0.19 12/3/12 1,200,000 h 1,200,000 Michigan.1% Green Lake Township Economic Development Corporation, Revenue, Refunding (Interlochen Center for the Arts Project) (LOC; Bank One NA) 0.18 12/3/12 1,000,000 h 1,000,000 Missouri.0% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Ranken Technology College) (LOC; Northern Trust Company) 0.19 12/3/12 100,000 h 100,000 Ohio.3% Cleveland-Cuyahoga County Port Authority, Educational Facility Revenue (Laurel School Project) (LOC; JPMorgan Chase Bank) 0.19 12/3/12 2,200,000 h 2,200,000 Pennsylvania.1% Beaver County Industrial Development Authority, PCR, Refunding (Pennsylvania Electric Company Project) (LOC; UBS Finance LLC) 0.16 12/3/12 600,000 h 600,000 Vermont.5% Vermont Educational and Health Buildings Financing Agency, Revenue (Brattleboro Memorial Hospital Project) (LOC; TD Bank) 0.19 12/3/12 1,600,000 h 1,600,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Southwestern Vermont Medical Center Project) (LOC; TD Bank) 0.19 12/3/12 2,200,000 h 2,200,000 Washington.2% Washington Housing Finance Commission, Nonprofit Revenue (Tacoma Art Museum Project) (LOC; Northern Trust Company) 0.18 12/3/12 1,300,000 h 1,300,000 Wisconsin.0% Public Finance Authority, Continuing Care Retirement Community Revenue (The Glenridge on Palmer Ranch, Inc. Project) (LOC; Bank of Scotland PLC) 0.21 12/3/12 100,000 h 100,000 Wisconsin Health and Educational Facilities Authority, Revenue (Alverno College Project) (LOC; Allied Irish Banks) 0.19 12/3/12 100,000 h 100,000 Total Short-Term Municipal Investments (cost $24,700,000) Total Investments (cost $747,007,100) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Collateral for floating rate borrowings. d Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, these securities were valued at $127,558,963 or 17.2% of net assets. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Variable rate securityinterest rate subject to periodic change. g Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. h Variable rate demand note - rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2012, net unrealized appreciation on investments was $86,578,573 of which $86,578,853 related to appreciated investment securities and $280 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2012 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2012 Financial Futures Short U.S. Treasury 10 Year Notes 500 (67,062,500 ) December 2012 (492,188 ) U.S. Treasury 30 Year Bonds 300 (45,421,875 ) December 2012 (187,500 ) U.S. Treasury Ultra 30 Year Bonds 300 (50,203,125 ) December 2012 140,625 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 17,381,222 - Municipal Bonds - 816,204,451 - Other Financial Instruments: Financial Futures++ 140,625 - - Liabilities ($) Other Financial Instruments: Financial Futures++ (679,688) - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund November 30, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.8% Rate (%) Date Amount ($) Value ($) Alabama1.7% Alabama 21st Century Authority, Tobacco Settlement Revenue 5.00 6/1/20 1,500,000 1,846,470 Birmingham Special Care Facilities Financing Authority-Baptist Medical Centers, Revenue (Baptist Health System, Inc.) 5.00 11/15/15 5,000,000 5,419,750 Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 1,180,000 1,181,357 Jefferson County, Limited Obligation School Warrants 5.25 1/1/16 4,810,000 4,816,349 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 13,325,000 13,571,113 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/13 1,365,000 1,422,507 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/14 2,500,000 2,711,025 Alaska1.3% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/27 2,295,000 2,802,402 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/16 5,000,000 5,587,600 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/18 8,000,000 9,428,400 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/21 5,000,000 6,192,600 Arizona3.6% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/25 2,500,000 3,091,250 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/26 1,000,000 1,236,500 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/28 1,100,000 1,339,558 Arizona Transportation Board, Highway Revenue 5.00 7/1/25 15,000,000 17,175,000 Arizona Transportation Board, Highway Revenue 5.00 7/1/26 5,000,000 5,921,050 Arizona Water Infrastructure Finance Authority, Water Quality Revenue 5.00 10/1/21 3,000,000 3,920,760 Glendale, Senior Lien Water and Sewer Revenue Obligations 5.00 7/1/25 6,325,000 7,891,386 Glendale, Senior Lien Water and Sewer Revenue Obligations 5.00 7/1/26 4,425,000 5,481,867 Phoenix, GO 6.25 7/1/16 1,250,000 1,501,913 Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) (Insured; AMBAC) 5.00 7/1/16 6,000,000 6,442,860 University Medical Center Corporation, HR 5.25 7/1/16 2,310,000 2,439,060 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 7,990,000 8,691,522 California16.5% Agua Caliente Band, Cahuilla Indians Revenue 5.60 7/1/13 475,000 a 473,827 Alameda Corridor Transportation Authority, Subordinate Lien Revenue (Insured; AMBAC) 5.25 10/1/21 5,000,000 5,781,600 California, Economic Recovery Bonds 5.00 7/1/15 2,950,000 3,169,716 California, GO 0.84 5/1/15 7,500,000 b 7,506,225 California, GO 5.50 6/1/20 115,000 115,477 California, GO 5.25 11/1/26 10,500,000 10,929,135 California, GO (Various Purpose) 5.00 9/1/21 2,700,000 3,465,234 California, GO (Various Purpose) 5.00 9/1/21 5,000,000 6,417,100 California, GO (Various Purpose) 5.25 10/1/23 5,000,000 6,347,100 California, GO (Various Purpose) 5.00 9/1/25 20,000,000 24,756,000 California, GO (Various Purpose) 6.00 3/1/33 11,445,000 14,730,745 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,858,300 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 9,601,851 California, GO (Various Purpose) (Prerefunded) 5.00 2/1/14 1,825,000 c 1,925,612 California Department of Water Resources, Power Supply Revenue 5.00 5/1/22 5,000,000 6,271,850 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/21 11,985,000 14,576,277 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/19 5,000,000 6,387,050 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 5.00 8/15/18 2,500,000 2,990,525 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,500,000 1,845,255 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,957,152 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 8,500,000 10,647,355 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/28 4,000,000 4,908,400 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 3,440,000 4,240,557 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 60,000 c 79,361 California Infrastructure and Economic Development Bank, Clean Water State Revolving Fund Revenue 5.00 10/1/17 2,500,000 2,509,975 California Infrastructure and Economic Development Bank, Revenue (California Independent System Operator Corporation Project) 6.00 2/1/30 8,000,000 8,735,680 California State Public Works Board, LR (Department of General Services) (Capitol East End Complex - Blocks 171-174 and 225) (Insured; AMBAC) 5.25 12/1/19 5,000,000 5,019,350 California State Public Works Board, LR (Department of General Services) (Capitol East End Complex - Blocks 171-174 and 225) (Insured; AMBAC) 5.00 12/1/23 4,000,000 4,013,040 California State Public Works Board, LR (Department of Mental Health-Coalinga State Hospital) 5.00 6/1/24 1,500,000 1,579,470 California State Public Works Board, LR (Various Capital Projects) 5.00 4/1/19 8,760,000 10,543,536 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/19 5,000,000 6,095,750 California State Public Works Board, LR (Various Capital Projects) 5.00 10/1/20 2,000,000 2,464,100 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/20 1,350,000 1,665,373 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.25 8/1/24 5,000,000 6,237,300 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; Assured Guaranty Municipal Corp.) 4.50 7/1/18 3,125,000 3,369,187 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/15 1,740,000 1,791,278 East Bay Municipal Utility District, Water System Revenue 5.00 6/1/22 10,000,000 13,176,100 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/18 590,000 591,510 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/20 7,165,000 d 8,990,857 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 15,520,000 19,185,203 Los Angeles Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,395,000 2,820,065 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/16 2,000,000 2,368,780 New Haven Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/33 4,000,000 e 1,586,640 Oakland Joint Powers Financing Authority, LR (Oakland Convention Centers) (Insured; AMBAC) 5.50 10/1/13 1,500,000 1,539,915 Port of Oakland, Revenue 5.00 5/1/18 1,835,000 2,167,539 Port of Oakland, Revenue 5.00 5/1/19 2,250,000 2,696,985 Port of Oakland, Revenue 5.00 5/1/20 3,000,000 3,648,810 Port of Oakland, Revenue 5.00 5/1/21 2,785,000 3,411,514 Port of Oakland, Revenue 5.00 5/1/23 1,875,000 2,249,194 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 0.83 6/1/34 8,000,000 b 6,802,400 Sacramento Municipal Utility District, Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 6,350,000 7,494,715 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/25 5,000,000 6,080,000 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/26 5,000,000 6,047,050 Westside Unified School District, GO (Insured; AMBAC) 6.00 8/1/14 385,000 411,615 Colorado3.9% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 2,000,000 2,472,580 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,600,000 1,945,696 Colorado Health Facilities Authority, Revenue (Vail Valley Medical Center Project) 5.00 1/15/20 280,000 293,742 Colorado Health Facilities Authority, Revenue (Vail Valley Medical Center Project) (Prerefunded) 5.00 1/15/15 970,000 c 1,062,858 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.75 4/1/15 15,000 15,242 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.05 10/1/16 20,000 20,551 Denver City and County, Airport System Revenue (Insured: Assured Guaranty Municipal Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 4,445,000 5,207,495 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/16 3,565,000 3,911,732 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/16 5,000,000 5,531,050 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/17 3,500,000 3,896,340 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) 5.70 6/15/21 7,345,000 8,652,337 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 5.45 6/15/16 7,690,000 c 8,991,456 Northwest Parkway Public Highway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.55 6/15/16 10,960,000 c 12,853,230 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 5.75 11/15/18 2,515,000 2,896,450 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.13 11/15/23 4,645,000 5,788,320 Regional Transportation District, COP 5.00 6/1/19 1,750,000 2,104,340 Regional Transportation District, COP 5.00 6/1/20 2,700,000 3,291,759 Regional Transportation District, COP 5.50 6/1/22 2,200,000 2,690,908 Connecticut1.4% Connecticut, GO 5.00 4/15/22 5,000,000 6,461,850 Connecticut, GO 5.00 5/15/23 12,500,000 15,658,625 Connecticut, GO (Insured; AMBAC) 5.25 6/1/18 1,500,000 1,853,085 Connecticut Health and Educational Facilities Authority, Revenue (Connecticut State University System Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/14 1,260,000 1,372,316 District of Columbia.7% District of Columbia, GO (Insured; Assured Guaranty Municipal Corp.) 3.41 6/1/16 5,000,000 b 5,298,850 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/23 4,250,000 5,103,230 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 2,500,000 2,989,825 Florida7.1% Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/19 4,220,000 4,922,841 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/20 2,500,000 2,899,075 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/15 10,000,000 11,078,300 Florida Municipal Loan Council, Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/15 55,000 55,224 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/20 3,540,000 3,966,004 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/21 3,675,000 4,104,056 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/17 2,000,000 2,368,420 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/21 2,500,000 3,177,675 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/18 8,500,000 10,390,315 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/21 2,000,000 2,477,340 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/22 1,625,000 1,997,336 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/24 1,000,000 1,212,460 Lee County, Airport Revenue 5.50 10/1/23 2,500,000 2,969,850 Lee County, Airport Revenue 5.50 10/1/24 5,000,000 5,882,300 Miami-Dade County, Subordinate Special Obligation Bonds (Insured; National Public Finance Guarantee Corp.) 0/5.00 10/1/22 2,000,000 f 2,090,920 Orlando Utilities Commission, Utility System Revenue 3.04 10/1/16 13,400,000 b 14,198,506 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/21 3,000,000 3,871,590 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 10,000,000 13,128,100 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 7,500,000 d 8,649,150 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/24 1,790,000 2,010,707 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/25 6,170,000 6,901,639 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/28 2,105,000 2,324,131 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/29 1,085,000 1,193,706 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 245,000 c 307,916 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 240,000 c 301,632 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 210,000 c 263,928 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 725,000 c 911,180 Tallahassee, Capital Bonds Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 10/1/14 5,725,000 c 6,216,720 Tallahassee, Capital Bonds Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 10/1/14 3,000,000 c 3,257,670 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/20 5,000,000 6,361,150 Georgia2.2% Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 1.40 4/1/15 5,000,000 5,068,600 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 6,000,000 7,232,520 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) (Prerefunded) 5.75 1/1/14 5,000,000 c 5,291,000 Crisp County Development Authority, EIR (International Paper Company Project) 5.55 2/1/15 1,000,000 1,090,940 DeKalb County, Water and Sewerage Revenue 5.25 10/1/36 3,500,000 4,144,420 Fulton County Development Authority, Revenue (Spelman College) 5.00 6/1/24 2,010,000 2,335,097 Main Street Natural Gas Inc., Gas Project Revenue 6.38 7/15/38 1,335,000 g 499,090 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 6,196,550 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/18 2,000,000 2,238,240 Putnam County Development Authority, PCR (Georgia Power Company) 5.10 6/1/23 6,120,000 6,263,269 Hawaii1.0% Hawaii, GO 5.00 12/1/16 9,830,000 11,540,223 Hawaii, GO 5.00 12/1/17 5,000,000 6,042,550 Idaho.7% University of Idaho Regents, General Revenue 5.25 4/1/21 10,360,000 12,448,265 Illinois5.2% Chicago, GO 5.00 1/1/20 5,000,000 6,087,750 Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 5.00 12/1/17 1,110,000 1,276,056 Chicago Metropolitan Water Reclamation District, GO Capital Improvement 7.25 12/1/12 8,500,000 8,501,700 Cook County, GO 5.00 11/15/25 5,000,000 6,134,950 Cook County, GO Capital Improvement (Insured; AMBAC) 5.00 11/15/25 5,000,000 5,019,500 Illinois, GO 5.00 8/1/18 16,000,000 18,690,080 Illinois, GO 5.00 8/1/19 10,000,000 11,791,000 Illinois, GO 5.00 9/1/19 7,500,000 8,034,525 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 5,000,000 5,944,550 Illinois Finance Authority, Gas Supply Revenue (The Peoples Gas Light and Coke Company Project) (Insured; AMBAC) 4.30 6/1/16 2,500,000 2,773,875 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/15 3,500,000 3,812,095 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.25 6/1/24 10,000,000 11,346,600 Will County Forest Preserve District, GO Unlimited Tax Bonds 5.00 12/15/20 4,000,000 5,095,760 Indiana.4% Indiana Finance Authority, Acquisition Revenue (National Collegiate Athletic Association Project) 5.00 5/1/15 1,000,000 1,107,950 Indiana Finance Authority, State Revolving Fund Program Bonds 5.00 2/1/24 5,000,000 6,390,950 Kansas2.1% Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/20 3,025,000 3,607,706 Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/21 3,370,000 3,966,962 Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/24 3,850,000 4,394,967 Wichita, Water and Sewer Utility Revenue 5.00 10/1/21 7,990,000 10,280,733 Wichita, Water and Sewer Utility Revenue 5.00 10/1/22 8,390,000 10,636,758 Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/22 4,700,000 5,302,258 Kentucky.2% Kentucky Housing Corporation, Housing Revenue 4.80 7/1/20 2,025,000 2,106,668 Kentucky Property and Buildings Commission, Revenue (Project Number 100) 5.00 8/1/21 1,785,000 2,268,128 Louisiana2.6% Jefferson Sales Tax District, Special Sales Tax Revenue (Insured; AMBAC) 5.25 12/1/21 4,000,000 4,761,800 Louisiana, Gasoline and Fuels Tax Second Lien Revenue 0.91 6/1/13 5,000,000 b 5,006,650 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) 5.25 6/1/13 4,000,000 4,086,880 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) 5.00 6/1/21 5,500,000 6,097,410 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/25 14,500,000 17,953,320 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Louisiana Community and Technical College System Facilities Corporation Project) 5.00 10/1/22 5,000,000 6,105,100 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 2,000,000 2,385,760 Maine.1% Maine Housing Authority, Mortgage Purchase Bonds 4.75 11/15/21 2,450,000 2,581,491 Maryland.3% Howard County, Consolidated Public Improvement GO 5.00 8/15/17 5,030,000 6,057,227 Massachusetts2.0% Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/20 3,285,000 4,335,477 Massachusetts, GO 0.67 11/1/18 2,000,000 b 2,003,080 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 4.75 2/1/15 1,935,000 2,013,019 Massachusetts Development Finance Agency, Revenue (Olin College Issue) (Insured; XLCA) 5.25 7/1/33 8,050,000 8,236,197 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 2,000,000 2,546,920 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/29 5,000,000 5,853,950 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 1,500,000 1,756,185 Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 356,156 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 6,000,000 7,140,960 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/30 60,000 66,353 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 8/15/15 190,000 c 213,562 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 8/15/15 1,250,000 c 1,404,300 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/17 275,000 297,187 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 380,000 381,585 Michigan.5% Detroit, Water Supply System Second Lien Revenue (Insured; FGIC) 5.75 7/1/22 7,000,000 8,218,910 Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue 5.50 10/1/15 1,000,000 1,141,230 Minnesota1.3% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.63 11/15/28 12,000,000 14,675,880 Minnesota Higher Education Facilities Authority, Revenue (Macalester College) 5.00 3/1/14 1,410,000 1,490,553 University of Minnesota Regents, Special Purpose Revenue (State Supported Stadium Debt) 5.00 8/1/19 6,300,000 7,304,535 Mississippi.1% Mississippi Home Corporation, SFMR (Collateralized: FHLMC, FNMA and GNMA) 4.38 12/1/18 1,510,000 1,646,670 Mississippi State University Educational Building Corporation, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/16 400,000 465,736 Missouri.1% Missouri Environmental Improvement and Energy Resource Authority, Water PCR (State Revolving Fund Program - Master Trust) 5.50 7/1/14 1,250,000 1,332,038 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 5.05 9/1/24 565,000 565,859 Nebraska.1% Nebraska Investment Finance Authority, SFHR (Collateralized: FHLMC, FNMA and GNMA) 4.70 9/1/21 555,000 577,289 Omaha City, GO (City of Omaha Convention Center/Arena Project) 6.50 12/1/16 1,000,000 1,233,090 Nevada1.5% Clark County, Highway Revenue (Motor Vehicle Fuel Tax) 5.00 7/1/28 10,000,000 11,651,200 Clark County School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/20 12,930,000 15,281,579 New Hampshire.1% New Hampshire Business Finance Authority, PCR (Central Maine Power Company) 5.38 5/1/14 1,000,000 1,055,220 New Jersey3.8% Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 11/1/16 1,000,000 1,175,230 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.80 11/1/15 5,000,000 c 5,772,600 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.80 11/1/15 5,000,000 c 5,772,600 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.80 11/1/15 5,000,000 c 5,772,600 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.80 11/1/15 2,500,000 c 2,886,300 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/15 4,400,000 4,952,640 New Jersey Economic Development Authority, School Facilities Construction Revenue 2.05 2/1/18 10,000,000 b 10,355,000 New Jersey Economic Development Authority, School Facilities Construction Revenue (Prerefunded) 5.00 3/1/15 2,000,000 c 2,202,680 New Jersey Economic Development Authority, School Facilities Construction Revenue (Prerefunded) 5.00 3/1/15 1,000,000 c 1,102,290 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) 7.50 12/1/32 3,750,000 4,805,325 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.00 7/1/22 1,830,000 2,216,057 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.00 7/1/24 1,000,000 1,201,520 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/19 2,000,000 2,383,460 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 10,000,000 e 5,182,000 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/31 5,000,000 6,171,000 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/20 5,000,000 6,215,900 New Mexico.4% New Mexico Finance Authority, Revenue (Public Project Revolving Fund) (Insured; AMBAC) 5.25 6/1/17 1,000,000 1,072,220 New Mexico Finance Authority, State Transportation Senior Lien Revenue 5.00 6/15/18 5,000,000 6,139,450 New York7.0% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 1,000,000 1,164,810 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/13 950,000 979,858 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/14 950,000 1,033,628 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/15 950,000 1,085,100 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 2,880,000 3,322,339 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 1,500,000 1,843,665 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/24 5,000,000 5,819,900 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 12,000,000 15,530,520 New York City, GO 5.13 12/1/24 5,000,000 5,991,800 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/23 13,000,000 16,404,830 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 1,000,000 1,113,200 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 200,000 233,404 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 12/15/24 7,000,000 9,010,680 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 12/15/25 8,000,000 10,254,880 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/24 5,000,000 6,410,800 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/25 3,000,000 3,811,740 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,733,200 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 5,000,000 5,934,050 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 4,500,000 5,264,595 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Insured; National Public Finance Guarantee Corp. ) 5.00 10/1/16 5,440,000 6,034,973 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/19 5,000,000 5,129,100 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) (Insured; National Public Finance Guarantee Corp.) 5.50 6/1/18 175,000 175,765 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/18 12,150,000 14,269,325 North Carolina3.4% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/17 8,000,000 9,290,240 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/17 8,050,000 9,195,193 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.25 1/1/20 5,000,000 5,983,900 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 18,000,000 20,894,760 North Carolina Eastern Municipal Power Agency, Power System Revenue (Prerefunded) 5.38 1/1/13 1,500,000 c 1,506,585 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.50 1/1/13 1,415,000 1,421,438 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/24 5,500,000 6,487,580 Wake County, LOR 5.00 1/1/24 5,955,000 7,471,679 Ohio.7% Columbus, GO (Various Purpose Limited Tax) 5.00 7/1/21 3,005,000 3,911,158 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/15 1,110,000 1,147,618 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) (Prerefunded) 5.75 7/1/13 2,040,000 c 2,105,606 Montgomery County, Revenue (Catholic Health Initiatives) 6.00 10/1/23 3,055,000 3,773,047 Ohio Housing Finance Agency, MFHR (Uptown Towers Apartments Project) (Collateralized; GNMA) 4.75 10/20/15 540,000 566,465 Toledo-Lucas County Port Authority, Port Facilities Revenue (Cargill, Inc. Project) 4.50 12/1/15 900,000 964,035 Oregon1.4% Oregon, GO 5.00 11/1/18 5,000,000 6,223,150 Oregon, GO 5.00 11/1/19 5,000,000 6,371,400 Oregon, GO 5.00 11/1/20 3,100,000 4,017,228 Oregon, GO (Oregon Department of Transportation Project) 5.00 5/1/17 7,565,000 9,017,858 Pennsylvania2.1% Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.25 6/15/15 1,620,000 1,801,019 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/18 5,000,000 5,936,700 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/20 3,675,000 4,506,983 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/21 3,740,000 4,590,364 Philadelphia School District GO (Insured; AMBAC) 5.00 4/1/17 2,165,000 2,332,571 Pittsburgh, GO 5.00 9/1/25 10,000,000 12,079,300 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/22 1,000,000 1,217,020 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/24 1,750,000 2,092,108 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/25 2,750,000 3,273,298 Rhode Island.1% Rhode Island Health and Educational Building Corporation, Higher Educational Facility Revenue (Providence College Issue) (Insured; XLCA) (Prerefunded) 4.50 11/1/13 795,000 c 825,464 Rhode Island Health and Educational Building Corporation, Higher Educational Facility Revenue (Providence College Issue) (Insured; XLCA) (Prerefunded) 5.00 11/1/13 250,000 c 260,728 South Carolina.3% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 3,000,000 3,759,180 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) (Prerefunded) 5.00 12/1/13 350,000 c 366,537 Newberry Investing in Children's Education, Installment Purchase Revenue (School District of Newberry County, South Carolina Project) 5.25 12/1/20 1,000,000 1,077,540 Tennessee.7% Metropolitan Government of Nashville and Davidson County, GO Improvement Bonds 5.00 7/1/25 10,000,000 12,275,400 Texas9.5% Austin, Water and Wastewater System Revenue 5.00 11/15/25 3,000,000 3,827,310 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/26 3,000,000 3,588,120 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/27 3,400,000 4,043,484 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 1,000,000 1,235,040 Harris County, Toll Road Senior Lien Revenue 5.00 8/15/23 12,500,000 15,322,125 Harris County, Toll Road Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 8/15/14 4,000,000 c 4,317,080 Harris County, Unlimited Tax Road Bonds 5.00 10/1/21 13,705,000 17,062,177 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.00 12/1/27 5,000,000 6,299,400 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 6,065,400 Houston, Public Improvement GO (Insured; AMBAC) 5.00 3/1/18 3,895,000 4,363,530 Houston, Public Improvement GO (Insured; AMBAC) (Prerefunded) 5.00 9/1/15 1,295,000 c 1,454,686 Houston Community College System, Limited Tax Bonds 5.00 2/15/21 2,250,000 2,883,622 Katy Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 0.00 2/15/16 1,505,000 e 1,470,460 Lower Colorado River Authority, Junior Lien Revenue (Seventh Supplemental Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,135,000 1,242,973 Lower Colorado River Authority, Revenue 5.00 5/15/16 15,000 17,274 Lower Colorado River Authority, Revenue 5.00 5/15/16 35,000 40,423 Lower Colorado River Authority, Revenue 5.00 5/15/16 13,950,000 15,931,598 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/21 7,615,000 9,405,515 Royse City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/14 3,260,000 e 3,234,800 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/17 5,000,000 5,899,100 San Antonio, Electric and Gas Systems Revenue (Prerefunded) 5.00 2/1/16 10,000,000 c 11,403,000 Texas Department of Housing and Community Affairs, SFMR (Collateralized: FNMA and GNMA and Insured; National Public Finance Guarantee Corp.) 5.45 9/1/23 930,000 931,721 Texas Public Finance Authority, GO 5.00 10/1/23 9,385,000 11,970,568 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 7/1/17 7,500,000 8,523,600 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 1/1/20 10,000,000 10,287,000 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/20 15,000,000 17,639,550 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/24 3,650,000 4,300,613 Utah1.8% Metropolitan Water District of Salt Lake and Sandy, Water Revenue Project Bonds 4.00 7/1/21 6,005,000 7,277,399 Utah, GO 5.00 7/1/20 20,000,000 25,796,400 Virginia3.2% Virginia, GO 5.00 6/1/23 5,490,000 7,048,831 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/19 7,000,000 8,700,930 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/20 5,000,000 6,334,000 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/21 2,235,000 2,870,545 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/23 11,285,000 14,132,657 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/18 8,370,000 10,270,325 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/19 6,950,000 8,710,157 Washington1.7% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/20 10,955,000 13,951,192 FYI Properties, LR (State of Washington Department of Information Services Project) 5.25 6/1/29 5,625,000 6,509,700 Washington, Motor Vehicle Fuel Tax GO 5.00 8/1/23 3,570,000 4,540,255 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/21 5,000,000 6,069,300 West Virginia.4% Monongalia County Building Commission, HR (Monongalia General Hospital) 5.25 7/1/20 3,140,000 3,347,962 West Virginia Economic Development Authority, PCR (Appalachian Power CompanyAmos Project) 4.85 9/4/13 1,000,000 1,025,210 West Virginia Economic Development Authority, PCR (Appalachian Power CompanyAmos Project) 4.85 9/4/13 2,600,000 2,665,546 Wisconsin1.1% Wisconsin, GO 5.00 5/1/20 5,800,000 6,989,232 Wisconsin, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/1/15 11,825,000 c 13,227,918 U.S. Related3.5% Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/19 5,715,000 6,401,600 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/13 1,380,000 1,420,172 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/18 5,000,000 5,658,300 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/23 5,000,000 5,463,450 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 3,940,000 4,254,530 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/12 10,000,000 10,001,200 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 4,000,000 4,139,000 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/14 1,000,000 1,053,170 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/15 995,000 1,064,660 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/15 5,000 5,648 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/16 5,000 5,886 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/16 1,995,000 2,161,902 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/17 1,940,000 2,151,576 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/17 5,000 6,152 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/22 2,500,000 2,692,750 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 11,000,000 f 11,628,650 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 2,500,000 f 2,241,300 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,948,225 Total Long-Term Municipal Investments (cost $1,616,225,523) Short-Term Municipal Coupon Maturity Principal Investments2.7% Rate (%) Date Amount ($) Value ($) Colorado.4% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; JPMorgan Chase Bank) 0.18 12/3/12 2,100,000 h 2,100,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; TD Bank) 0.18 12/3/12 1,300,000 h 1,300,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 0.19 12/3/12 2,300,000 h 2,300,000 Colorado Health Facilities Authority, HR, Refunding (North Colorado Medical Center, Inc. Project) (LOC; Wells Fargo Bank) 0.18 12/3/12 1,100,000 h 1,100,000 Florida.4% Pinellas County Health Facilities Authority, Health System Revenue (Baycare Health System Issue) (LOC; U.S. Bancorp) 0.19 12/3/12 1,700,000 h 1,700,000 Sarasota County Public Hospital District, HR, Refunding (Sarasota Memorial Hospital Project) (LOC: Northern Trust Company) 0.16 12/3/12 4,770,000 h 4,770,000 Illinois.1% Chicago, GO Notes, Refunding (LOC; Barclays Bank PLC) 0.18 12/3/12 1,500,000 h 1,500,000 Chicago Board of Education, Unlimited Tax GO Notes, Refunding (Dedicated Revenues) (LOC; JPMorgan Chase Bank) 0.18 12/3/12 900,000 h 900,000 Chicago Board of Education, Unlimited Tax GO Notes, Refunding (Dedicated Revenues) (LOC; JPMorgan Chase Bank) 0.18 12/3/12 300,000 h 300,000 Massachusetts.5% Massachusetts, GO Notes (Consolidated Loan) 0.61 12/7/12 5,000,000 h 5,000,300 Massachusetts, GO Notes (Consolidated Loan) (LOC; JPMorgan Chase Bank) 0.19 12/3/12 3,605,000 h 3,605,000 Missouri.7% Missouri Development Finance Board, Cultural Facilities Revenue (The Nelson Gallery Foundation) (SBPA; JPMorgan Chase Bank) 0.18 12/3/12 1,700,000 h 1,700,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Ranken Technology College) (LOC; Northern Trust Company) 0.19 12/3/12 3,175,000 h 3,175,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Saint Louis University) (LOC; Wells Fargo Bank) 0.18 12/3/12 3,200,000 h 3,200,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.18 12/3/12 2,600,000 h 2,600,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (SBPA; Wells Fargo Bank) 0.18 12/3/12 2,000,000 h 2,000,000 New Hampshire.1% New Hampshire Business Finance Authority, Revenue (Littleton Regional Hospital Issue) (LOC; TD Bank) 0.23 12/3/12 2,400,000 h 2,400,000 New York.1% New York City, GO Notes (LOC; Fortis Bank) 0.17 12/3/12 2,000,000 h 2,000,000 Ohio.1% Ohio University, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 1.50 12/7/12 2,660,000 h 2,660,000 Pennsylvania.1% Pennsylvania Economic Development Financing Authority, Revenue (Northwestern Human Services - Allegheny Valley School, LLC Issue) (LOC; TD Bank) 0.18 12/3/12 1,560,000 h 1,560,000 Texas.1% Dallas Performing Arts Cultural Facilities Corporation, Cultural Facility Revenue (Dallas Center for the Performing Arts Foundation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.18 12/3/12 2,100,000 h 2,100,000 Washington.1% Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (LOC; Barclays Bank PLC) 0.18 12/3/12 1,700,000 h 1,700,000 Total Short-Term Municipal Investments (cost $49,670,000) Total Investments (cost $1,665,895,523) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, this security was valued at $473,827 or 0.03% of net assets. b Variable rate securityinterest rate subject to periodic change. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Purchased on a delayed delivery basis. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. g Non-income producingsecurity in default. h Variable rate demand note - rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2012, net unrealized appreciation on investments was $159,458,147 of which $159,960,380 related to appreciated investment securities and $502,233 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2012 ($) Financial Futures Short U.S. Treasury 10 Year Notes 340 (45,602,500 ) December 2012 ) The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 1,825,353,670 - Liabilities ($) Other Financial Instruments: Financial Futures+ (334,688 ) - - ) + Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund November 30, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) Alabama2.3% Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.20 12/3/12 18,000,000 a 18,000,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.21 12/3/12 13,000,000 a 13,000,000 Colorado2.2% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bancorp) 0.18 12/3/12 13,400,000 a 13,400,000 Commerce City Northern Infrastructure General Improvement District, GO Notes (LOC; U.S. Bankcorp) 0.18 12/7/12 6,150,000 a 6,150,000 Commerce City Northern Infrastructure General Improvement District, GO Notes, Refunding (LOC; U.S. Bancorp) 0.18 12/7/12 9,390,000 a 9,390,000 Parker Automotive Metropolitan District, GO Notes (LOC; U.S. Bankcorp) 0.18 12/7/12 850,000 a 850,000 Connecticut.3% Connecticut Health and Educational Facilities Authority, Revenue (Community Renewal Team Issue) (LOC; Bank of America) 0.22 12/7/12 1,345,000 a 1,345,000 Connecticut Health and Educational Facilities Authority, Revenue (Westminster School Issue) (LOC; Bank of America) 0.25 12/7/12 2,200,000 a 2,200,000 District of Columbia1.1% District of Columbia, Revenue (American Geophysical Union Issue) (LOC; Bank of America) 0.20 12/7/12 2,625,000 a 2,625,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.30 12/3/12 11,920,000 11,920,000 Florida5.1% Deutsche Bank Spears/Lifers Trust (Series DBE-594) (University of North Florida Financing Corporation, Capital Improvement Revenue (Housing Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.26 12/7/12 5,185,000 a,b,c 5,185,000 Florida Department of Environmental Protection, Everglades Restoration Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Florida Department of Financial Services) 0.22 12/7/12 2,835,000 a 2,835,000 Jacksonville, IDR (University of Florida Health Sciences Center Clinic) (LOC; Branch Banking and Trust Co.) 0.19 12/7/12 2,300,000 a,d 2,300,000 Miami-Dade County Health Facilities Authority, HR, Refunding (Miami Children's Hospital Project) (LOC; Wells Fargo Bank) 0.18 12/7/12 35,575,000 a,d 35,575,000 Palm Beach County, IDR (Gulfstream Goodwill Industies, Inc. Project) (LOC; Wells Fargo Bank) 0.28 12/7/12 1,055,000 a 1,055,000 Palm Beach County, Revenue (The Benjamin Private School, Inc. Project) (LOC; Northern Trust Company) 0.18 12/7/12 6,020,000 a 6,020,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.26 1/8/13 15,000,000 15,000,000 Georgia.6% Fulton County Development Authority, Revenue (King's Ridge Christian School Project) (LOC; Branch Banking and Trust Co.) 0.18 12/7/12 7,370,000 a 7,370,000 Illinois10.7% Chicago, GO Notes (Project and Refunding Series) (Liquidity Facility; JPMorgan Chase Bank) 0.18 12/3/12 10,890,000 a 10,890,000 Chicago, Second Lien Water Revenue, Refunding (LOC; California Public Employees Retirement System) 0.17 12/7/12 14,155,000 a 14,155,000 Deutsche Bank Spears/Lifers Trust (Series DBE-555) (DeWitt, Ford, Livingston, Logan, McLean and Tazewell Counties and Illinois Community College District Number 540, Community College GO) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.26 12/7/12 3,150,000 a,b,c 3,150,000 Illinois Finance Authority, Revenue (Franciscan Communities, Inc. - The Village at Victory Lakes) (LOC; Bank of America) 0.41 12/7/12 7,555,000 a,d 7,555,000 Illinois Finance Authority, Revenue (Gift of Hope Organ and Tissue Donor Network Project) (LOC; JPMorgan Chase Bank) 0.18 12/7/12 13,780,000 a,d 13,780,000 Illinois Finance Authority, Revenue (Joan W. and Irving B. Harris Theater for Music and Dance Project) (LOC; PNC Bank NA) 0.19 12/7/12 13,750,000 a 13,750,000 Illinois Finance Authority, Revenue (Merit School of Music Project) (LOC; Bank of America) 0.37 12/7/12 1,100,000 a 1,100,000 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Liquidity Facility; UBS AG) 0.17 12/7/12 12,900,000 a,d 12,900,000 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Liquidity Facility; UBS AG) 0.17 12/7/12 28,560,000 a,d 28,560,000 Illinois Finance Authority, Revenue (Resurrection Health Care) (LOC; JPMorgan Chase Bank) 0.18 12/3/12 32,085,000 a,d 32,085,000 Illinois Health Facilities Authority, Revenue, Refunding (Franciscan Eldercare and Community Services - Franciscan Village) (LOC; Bank of America) 0.42 12/7/12 4,050,000 a,d 4,050,000 Indiana1.9% Deutsche Bank Spears/Lifers Trust (Series DBE-565) (Indiana Bond Bank, Special Program Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.29 12/7/12 5,820,000 a,b,c 5,820,000 Indiana Bond Bank, Advance Funding Program Notes 1.25 1/3/13 4,500,000 4,503,632 Indiana Health Facility Financing Authority, Revenue (Franciscan Eldercare Services, Inc., - University Place Project) (LOC; Bank of America) 0.41 12/7/12 14,290,000 a,d 14,290,000 Iowa2.7% Hills, Health Facilities Revenue (Mercy Hospital Project) (LOC; U.S. Bank NA) 0.19 12/3/12 23,245,000 a,d 23,245,000 Iowa Higher Education Loan Authority, Private College Facility Revenue (Des Moines University Project) (LOC; U.S. Bank NA) 0.19 12/3/12 13,070,000 a 13,070,000 Kentucky.2% Mason County, PCR (East Kentucky Power Cooperative, Inc. Project) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation) 0.38 12/7/12 2,325,000 a 2,325,000 Louisiana5.3% Deutsche Bank Spears/Lifers Trust (Series DBE-577) (Jefferson Sales Tax District, Special Sales Tax Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.26 12/7/12 4,225,000 a,b,c 4,225,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.17 12/3/12 30,000,000 a 30,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.17 12/3/12 26,400,000 a 26,400,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.16 12/7/12 9,590,000 a 9,590,000 Maryland3.9% Baltimore Mayor and City Council Industrial Development Authority, Revenue (City of Baltimore Capital Acquisition Program) (LOC; Bayerische Landesbank) 0.27 12/7/12 10,000,000 a 10,000,000 Maryland Economic Development Corporation, EDR (Catholic Relief Services Facility) (LOC; Bank of America) 0.24 12/7/12 14,575,000 a 14,575,000 Maryland Industrial Development Financing Authority, Recovery Zone Facility Revenue (Wexford Maryland BioPark 3, LLC Facility) (LOC; M&T Trust) 0.21 12/7/12 10,000,000 a 10,000,000 Montgomery County, EDR (George Meany Center for Labor Studies - The National Labor College Facility) (LOC; Bank of America) 0.23 12/7/12 16,880,000 a 16,880,000 Massachusetts1.1% Leominster, GO Notes, BAN 1.00 12/19/12 6,000,000 6,001,706 Massachusetts Health and Educational Facilities Authority, Revenue (Hebrew Rehabilitation Center Issue) (LOC; Bank of America) 0.24 12/7/12 3,000,000 a,d 3,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Hillcrest Extended Care Services Issue) (LOC; Bank of America) 0.21 12/7/12 5,460,000 a,d 5,460,000 Michigan1.9% Lenawee County Economic Development Corporation, Revenue, Refunding (Siena Heights University Project) (LOC; FHLB) 0.17 12/7/12 8,045,000 a 8,045,000 Michigan Finance Authority, State Aid Revenue Notes 2.00 8/20/13 5,000,000 5,057,173 Michigan Higher Education Facilities Authority, LOR (Adrian College Project) (LOC; Comerica Bank) 0.26 12/7/12 12,230,000 a 12,230,000 Missouri2.6% Deutsche Bank Spears/Lifers Trust (Series DBE-712) (Kansas City Industrial Development Authority, MFHR, Refunding (The Orchards Apartments Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.29 12/7/12 9,125,000 a,b,c 9,125,000 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Drury College) (LOC; PNC Bank NA) 0.17 12/3/12 20,770,000 a 20,770,000 RBC Municipal Products Inc. Trust (Series E-40) (Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.18 12/7/12 5,000,000 a,b,c,d 5,000,000 Nevada1.4% Deutsche Bank Spears/Lifers Trust (Series DBE-668) (Clark County School District, Limited Tax Building Bonds GO) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.31 12/7/12 17,975,000 a,b,c 17,975,000 New Hampshire2.7% New Hampshire Business Finance Authority, Revenue (Monadnock Community Hospital Issue) (LOC; TD Bank) 0.23 12/3/12 7,510,000 a,d 7,510,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.18 12/3/12 28,325,000 a 28,325,000 New Jersey8.3% East Brunswick Township, GO Notes, BAN 2.00 1/4/13 12,777,000 12,790,761 East Brunswick Township, GO Notes, BAN 1.25 8/6/13 15,000,000 15,062,389 Kearny Board of Education, GO Notes, GAN 1.25 10/11/13 3,000,000 3,008,930 Monroe Township, GO Notes, BAN 1.00 2/6/13 13,000,000 13,017,706 New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; TD Bank) 0.18 12/7/12 1,600,000 a 1,600,000 New Jersey Economic Development Authority, EDR, Refunding (Stolthaven Perth Amboy Inc. Project) (LOC; Citibank NA) 0.18 12/7/12 21,500,000 a 21,500,000 New Jersey Economic Development Authority, School Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.17 12/7/12 4,805,000 a 4,805,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.35 12/7/12 2,500,000 a 2,500,000 Paterson, GO Notes, BAN (General Improvement and Tax Appeal) 1.50 6/6/13 7,000,000 7,008,822 Rahway, GO Notes, BAN 1.25 8/9/13 10,000,000 10,044,408 Rahway, GO Notes, BAN 1.25 10/2/13 8,000,000 8,037,807 Woodbridge Township Board of Education, Temporary Notes 1.00 2/6/13 10,500,000 10,509,560 New York19.5% Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Trust) 0.21 12/7/12 900,000 a 900,000 Amherst Industrial Development Agency, Civic Facility Revenue (Daemen College Project) (LOC; M&T Trust) 0.21 12/7/12 12,000,000 a 12,000,000 Amsterdam Enlarged City School District, GO Notes, BAN 1.25 6/28/13 13,595,000 13,641,396 Deposit Central School District, GO Notes, BAN 1.25 6/28/13 7,000,000 7,021,885 Dutchess County Industrial Development Agency, Civic Facility Revenue (Brookview, Inc. Project) (LOC; M&T Trust) 0.21 12/7/12 8,250,000 a 8,250,000 Erie County Industrial Development Agency, Civic Facility Revenue (The Canisius High School of Buffalo, N.Y. Project) (LOC; M&T Trust) 0.21 12/7/12 21,015,000 a 21,015,000 Hannibal Central School District, GO Notes, BAN 1.00 6/28/13 6,910,000 6,921,751 Jamestown City School District, GO Notes, BAN 1.00 6/27/13 6,000,000 6,010,155 JPMorgan Chase Putters/Drivers Trust (Series 4073) (Metropolitan Transportation Authority, Transportation Revenue) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.18 12/3/12 9,600,000 a,b,c 9,600,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Margaret Woodbury Strong Museum Project) (LOC; M&T Trust) 0.19 12/7/12 22,000,000 a 22,000,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.22 12/7/12 3,700,000 a 3,700,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of Nova Scotia) 0.17 12/3/12 25,000,000 a 25,000,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (3 World Trade Center Project) (LOC; JPMorgan Chase Bank) 0.19 12/7/12 5,000,000 a 5,000,000 New York State Housing Finance Agency, Housing Revenue (25 Washington Street) (LOC; M&T Trust) 0.23 12/7/12 7,800,000 a 7,800,000 Oneida County Industrial Development Agency, Civic Facility Revenue (Saint Elizabeth Medical Center Facility) (LOC; HSBC Bank USA) 0.18 12/7/12 6,150,000 a,d 6,150,000 Onondaga County Industrial Development Agency, Civic Facility Revenue (Syracuse Research Corporation Facility) (LOC; M&T Trust) 0.21 12/7/12 3,920,000 a 3,920,000 Salina, GO Notes BAN 1.25 6/21/13 7,230,000 7,253,847 Seaford Union Free School District, GO Notes, TAN 1.25 6/20/13 2,500,000 2,510,256 South Jefferson Central School District, GO Notes, BAN 1.50 6/21/13 18,930,000 19,021,563 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.26 12/7/12 6,300,000 a 6,300,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.25 12/3/12 58,540,000 a 58,540,000 Wappingers Central School District, GO Notes, BAN 1.25 7/12/13 5,825,554 5,846,767 North Carolina.4% North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (High Point University Project) (LOC; Branch Banking and Trust Co.) 0.18 12/7/12 5,025,000 a 5,025,000 Ohio1.4% Cuyahoga County, Health Care Facilities Revenue (Franciscan Communities, Inc. - Mount Alverna Project) (LOC; Bank of America) 0.41 12/7/12 10,205,000 a,d 10,205,000 Union Township, GO Notes, Refunding, BAN (Various Purpose) 1.00 9/11/13 8,200,000 8,234,932 Pennsylvania4.9% Erie County Hospital Authority, Health Facilities Revenue (Saint Mary's Home of Erie Project) (LOC; Bank of America) 0.28 12/7/12 6,000,000 a,d 6,000,000 Montgomery County Industrial Development Authority, Revenue (Fountain of Life Christian Academy Project) (LOC; JPMorgan Chase Bank) 0.24 12/7/12 3,220,000 a 3,220,000 Philadelphia Authority for Industrial Development, Educational Facilities Revenue (Chestnut Hill College Project) (LOC; Wells Fargo Bank) 0.28 12/7/12 5,425,000 a 5,425,000 Pittsburgh Water and Sewer Authority, Water and Sewer First Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.30 12/7/12 3,950,000 a 3,950,000 Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 0.29 12/7/12 32,225,000 a 32,225,000 Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.29 12/7/12 14,100,000 a 14,100,000 South Dakota1.2% South Dakota Health and Educational Facilities Authority, Revenue (Regional Health) (LOC; U.S. Bank NA) 0.19 12/3/12 16,000,000 a,d 16,000,000 Tennessee.8% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.18 12/7/12 5,275,000 a 5,275,000 Chattanooga Health Educational and Housing Facility Board, Revenue (Southern Adventist University Project) (LOC; Bank of America) 0.21 12/7/12 1,885,000 a 1,885,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.24 12/7/12 4,000,000 a 4,000,000 Texas13.1% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.26 12/7/12 34,200,000 a 34,200,000 Harris County Cultural Education Facilities Finance Corporation, Revenue (Young Men's Christian Association of the Greater Houston Area) (LOC; JPMorgan Chase Bank) 0.18 12/3/12 14,200,000 a 14,200,000 Harris County Health Facilities Development Corporation, HR, Refunding (Texas Children's Hospital Project) (Liquidity Facility; Wells Fargo Bank) 0.18 12/3/12 64,995,000 a,d 64,995,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 12/27/12 28,900,000 28,900,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 12/27/12 3,000,000 3,000,000 Texas, TRAN 2.50 8/30/13 14,500,000 14,744,682 Texas Public Finance Authority, Revenue, CP (Liquidity Facility; Barclays Bank PLC) 0.20 12/4/12 14,000,000 14,000,000 Utah1.7% Murray City, HR (Intermountain Health Care Health Services, Inc.) (Liquidity Facility; Northern Trust Company) 0.18 12/3/12 19,020,000 a,d 19,020,000 Utah Housing Corporation, MFHR (Timbergate Apartments Project) (LOC; FHLMC) 0.21 12/7/12 3,125,000 a 3,125,000 Virginia.7% Alexandria Industrial Development Authority, Revenue (Institute for Defense Analyses Project) (LOC; Branch Banking and Trust Co.) 0.16 12/7/12 9,875,000 a 9,875,000 Wisconsin1.9% Wisconsin Health and Educational Facilities Authority, Revenue (Bay Area Medical Center, Inc.) (LOC; BMO Harris Bank NA) 0.17 12/3/12 12,200,000 a,d 12,200,000 Wisconsin Health and Educational Facilities Authority, Revenue (Cedar Crest, Inc.) (LOC; Bank of Montreal) 0.16 12/7/12 7,120,000 a,d 7,120,000 Wisconsin Rural Water Construction Loan Program Commission, Revenue, BAN 1.00 10/1/13 5,500,000 5,530,602 Total Investments (cost $1,324,360,730) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, these securities amounted to $60,080,000 or 4.5% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d At November 30, 2012, the fund had $337,000,000 or 25.4% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,324,360,730 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund November 30, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.7% Rate (%) Date Amount ($) Value ($) Alabama.4% Alabama 21st Century Authority, Tobacco Settlement Revenue 4.00 6/1/16 1,000,000 1,101,990 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 1,370,000 1,370,205 Jefferson County, Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 5.25 2/1/13 3,000,000 3,012,420 Alaska.8% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 2,370,000 2,513,906 North Slope Borough, GO 2.50 6/30/14 3,400,000 3,513,390 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/14 2,000,000 2,093,220 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/16 2,500,000 2,793,800 Arizona3.3% Arizona School Facilities Board, COP (Lease-to-Own-Agreement) 5.50 9/1/13 3,300,000 3,430,911 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/13 10,950,000 11,343,215 Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/14 2,165,000 2,321,768 Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/15 9,380,000 10,454,198 Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/16 5,000,000 5,770,650 Arizona Transportation Board, Transportation Excise Tax Revenue (Maricopa County Regional Area Road Fund) 5.00 7/1/16 2,300,000 2,657,167 Scottsdale, GO (Projects of 2000 and 2004) 5.00 7/1/13 3,000,000 3,084,570 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 3,995,000 4,345,761 California7.6% California, GO 5.00 8/1/18 2,000,000 2,341,780 California, GO (Economic Recovery) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 6,820,000 7,350,937 California, GO (Various Purpose) 4.00 10/1/15 17,050,000 18,677,593 California, GO (Various Purpose) 5.00 9/1/16 10,000,000 11,572,900 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 5.00 8/15/15 1,000,000 1,112,810 California Health Facilities Financing Authority, Revenue (Lucile Salter Packard Children's Hospital at Stanford) 1.45 3/15/17 3,000,000 3,055,800 California Municipal Finance Authority, SWDR (Waste Management, Inc. Project) 2.00 9/2/14 4,000,000 4,035,040 California Statewide Communities Development Authority, MFHR (Clara Park / Cypress Sunrise / Wysong Plaza Apartments) (Collateralized; GNMA) 4.55 1/20/16 770,000 800,900 California Statewide Communities Development Authority, PCR (Southern California Edison Company) (Insured; XLCA) 4.10 4/1/13 1,000,000 1,012,150 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 1,000,000 1,060,050 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 5/1/17 3,500,000 4,067,805 California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 5,000,000 5,130,850 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 4.00 5/15/13 600,000 608,910 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 4.00 5/15/14 900,000 936,585 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 4.00 5/15/15 1,150,000 1,221,427 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding - CHF - Irvine, L.L.C.) 4.00 5/15/16 1,450,000 1,562,709 Chula Vista, IDR (San Diego Gas and Electric Company) 1.65 7/1/18 2,500,000 2,546,175 Irvine Reassessment District Number 12-1, Limited Obligation Improvement Bonds 3.00 9/2/16 2,000,000 2,135,440 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/17 1,500,000 a 1,761,585 Los Angeles Department of Water and Power, Power System Revenue 5.00 1/1/16 10,000,000 11,298,300 Los Angeles Unified School District, GO 4.00 7/1/16 4,000,000 4,489,360 Metropolitan Water District of Southern California, Water Revenue 3.50 10/1/16 5,900,000 6,512,774 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) (Insured; AMBAC) (Prerefunded) 5.00 12/1/14 1,000,000 b 1,093,360 Southern California Public Power Authority, Revenue (Mead-Phoenix Project) 5.00 7/1/17 5,260,000 6,275,075 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 4.00 1/1/13 1,000,000 1,003,080 Colorado1.3% City and County of Denver, Airport System Revenue 4.00 11/15/14 1,310,000 1,397,456 City and County of Denver, Airport System Revenue 4.00 11/15/15 1,000,000 1,092,720 City and County of Denver, Airport System Revenue 5.00 11/15/16 1,000,000 1,146,880 City and County of Denver, GO Medical Facilities Bonds 5.00 8/1/15 7,620,000 7,867,498 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.00 11/12/13 5,000,000 5,218,750 Connecticut2.6% Connecticut, GO (Economic Recovery) 5.00 1/1/14 10,010,000 10,525,915 Connecticut, GO (Economic Recovery) 5.00 1/1/16 8,425,000 9,560,943 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/16 2,900,000 3,398,278 Connecticut Development Authority, PCR (The Connecticut Light and Power Company Project) 1.25 9/3/13 2,600,000 2,612,870 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 2.50 2/12/15 5,000,000 5,230,650 New Haven, GO 4.00 11/1/15 3,000,000 3,249,990 Delaware.3% Delaware, GO 5.00 10/1/13 3,275,000 3,407,375 Florida6.8% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/13 10,000,000 10,233,100 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/16 10,000,000 11,278,700 Florida Department of Environmental Protection, Florida Forever Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/13 6,100,000 6,270,312 Florida Department of Management Services, Florida Facilities Pool Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/13 1,825,000 1,887,707 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/13 4,060,000 4,173,842 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/15 10,000,000 11,078,300 Florida State Board of Education, Lottery Revenue (Insured; AMBAC) 5.25 7/1/14 5,000,000 5,381,350 Florida State Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/16 10,000,000 11,541,700 Florida State Board of Education, Public Education Capital Outlay Bonds (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/13 3,000,000 3,076,560 Fort Pierce Utilities Authority, Utilities Revenue (Insured; AMBAC) (Prerefunded) 5.00 10/1/13 4,640,000 b 4,819,058 Jacksonville, Special Revenue 5.00 10/1/16 3,000,000 3,486,780 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/16 5,000,000 5,815,450 Kissimmee Utility Authority, Electric System Revenue 4.00 10/1/14 1,250,000 1,323,862 Miami-Dade County, Double-Barreled Aviation GO 5.00 7/1/14 1,000,000 1,069,840 Orange County School Board, COP (Master Lease Purchase Agreement) 5.00 8/1/15 1,500,000 1,665,120 Orlando, Waste Water System Revenue (Insured; National Public Finance Guarantee Corp.) 4.00 10/1/14 3,025,000 3,215,091 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/17 5,000,000 5,539,050 Georgia2.2% Atlanta, Water and Wastewater Revenue 5.00 11/1/15 5,000,000 5,602,900 Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 1.40 4/1/15 5,000,000 5,068,600 Floyd County Development Authority, PCR (Georgia Power Company Plant Hammond Project) 0.85 11/19/15 5,000,000 4,999,400 Fulton County, Water and Sewerage Revenue 5.00 1/1/16 1,550,000 1,757,963 Georgia, GO 4.00 7/1/13 5,000,000 5,112,600 Georgia, GO 5.00 7/1/15 5,000,000 5,597,350 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.00 1/1/17 1,000,000 1,158,660 Illinois5.1% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,000,000 4,627,680 Chicago, Second Lien Revenue (Chicago Midway Airport) (Insured; AMBAC) 5.00 1/1/17 4,110,000 4,423,264 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; AMBAC) 5.25 12/1/15 1,425,000 1,607,642 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/14 2,000,000 2,171,920 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/16 17,000,000 18,473,050 Chicago Park District, GO Limited Tax Bonds (Insured; AMBAC) 5.00 1/1/16 2,100,000 2,251,179 Chicago Transit Authority, Capital Grant Receipts Revenue (Federal Transit Administration Section 5307 Formula Funds) (Insured; AMBAC) 5.00 6/1/14 3,815,000 4,043,213 Illinois, GO 5.00 1/1/14 1,415,000 1,487,448 Illinois, GO 5.00 1/1/14 4,585,000 4,801,779 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/16 7,500,000 8,366,925 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/17 2,000,000 2,347,800 Kane, McHenry, Cook and DeKalb Counties Community Unit School District Number 300, GO (Insured; XLCA) 5.00 12/1/17 3,145,000 3,484,943 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/15 8,330,000 9,072,786 Indiana1.3% Indiana Finance Authority, Second Lien Water Utility Revenue (Citizens Energy Group Project) 3.00 10/1/14 2,000,000 2,078,420 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 1.50 8/1/14 2,000,000 2,034,120 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 1.60 2/1/17 2,500,000 2,572,700 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 1.70 9/1/14 1,500,000 1,531,845 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 7/28/16 2,000,000 2,296,520 Indiana Transportation Finance Authority, Highway Revenue (Insured; FGIC) (Prerefunded) 5.25 6/1/14 1,000,000 b 1,074,120 Whiting, Environmental Facilities Revenue (BP Products North America, Inc.) 2.80 6/2/14 6,000,000 6,210,660 Iowa.1% Iowa Higher Education Loan Authority, Private College Facility Revenue (Grinnell College Project) 4.00 12/1/13 1,000,000 1,037,820 Kentucky1.4% Kentucky Property and Buildings Commission, Revenue (Project Number 82) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/13 8,480,000 8,823,270 Kentucky Property and Buildings Commission, Revenue (Project Number 99) 5.00 11/1/17 4,200,000 5,022,528 Louisville/Jefferson County Metro Government, PCR (Louisville Gas and Electric Company Project) 1.65 4/3/17 4,940,000 5,062,067 Louisiana.9% Louisiana, GO 0.95 7/15/14 4,765,000 c 4,775,864 Louisiana Offshore Terminal Authority, Deepwater Port Revenue (LOOP LLC Project) 1.88 10/1/13 2,000,000 2,019,540 Louisiana Public Facilities Authority, Revenue (Loyola University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/16 5,000,000 5,776,250 Maryland.9% Anne Arundel County, Consolidated General Improvements GO 4.00 4/1/14 4,000,000 4,199,120 Maryland, GO (State and Local Facilities Loan - Capital Improvement Bonds) 5.00 7/15/13 5,000,000 5,151,500 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 1.29 11/15/16 2,245,000 c 2,286,241 Massachusetts3.3% Massachusetts, GO (Consolidated Loan) 5.25 8/1/13 1,500,000 1,550,850 Massachusetts, GO (Consolidated Loan) 5.00 8/1/14 5,000,000 5,387,350 Massachusetts, GO (Consolidated Loan) (Insured; FGIC) 5.50 11/1/13 1,700,000 1,782,807 Massachusetts Bay Transportation Authority, Assessment Revenue 4.00 7/1/13 1,250,000 1,277,625 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.00 7/1/14 12,705,000 b 13,652,285 Massachusetts Development Finance Agency, Recovery Zone Facility Revenue (Dominion Energy Brayton Point Issue) 2.25 9/1/16 5,000,000 5,147,750 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 3.00 10/1/13 1,140,000 1,164,909 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 4.00 7/1/14 4,525,000 4,704,145 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 1.00 11/1/14 1,850,000 1,872,903 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 1.70 11/1/16 2,915,000 3,019,911 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/13 1,350,000 1,387,003 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/14 1,600,000 1,715,584 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 6.13 10/1/14 1,000,000 1,087,830 Michigan3.0% Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) 5.00 5/1/16 1,490,000 1,672,823 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/17 10,000,000 11,947,300 Michigan Hospital Finance Authority, HR (Oakwood Obligated Group) (Prerefunded) 5.50 11/1/13 10,000,000 b 10,470,200 Michigan Hospital Finance Authority, Project Revenue (Ascension Health Senior Credit Group) 1.50 3/1/17 10,000,000 10,264,100 Michigan Strategic Fund, Solid Waste Disposal Limited Obligation Revenue (Waste Management, Inc. Project) 4.63 12/1/12 5,750,000 5,750,690 Minnesota1.8% Minnesota, GO 5.00 8/1/16 5,200,000 6,059,040 Minnesota, GO (State Trunk Highway Bonds) 4.00 8/1/13 1,310,000 1,343,641 Minnesota, GO (Various Purpose) 4.00 8/1/13 11,500,000 11,795,320 Minnesota, GO (Various Purpose) 5.00 8/1/15 4,000,000 4,492,400 Mississippi.1% Mississippi Business Finance Corporation, Revenue (Mississippi Power Company Project) 2.25 1/15/13 1,150,000 1,152,426 Missouri.1% Saint Louis, Airport Revenue (Lambert-Saint Louis International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/13 1,800,000 1,841,094 Nebraska.7% Lincoln, GO 4.00 12/1/15 2,035,000 2,252,297 Nebraska Public Power District, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/13 1,300,000 1,305,265 University of Nebraska Facilities Corporation, Deferred Maintenance Bonds (Insured; AMBAC) 5.00 7/15/13 5,125,000 5,278,340 Nevada3.6% Clark County, Limited Tax GO Public Safety Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 1,000,000 1,048,730 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/14 2,500,000 2,659,825 Clark County School District, Limited Tax GO 5.00 6/15/16 10,000,000 11,501,200 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/15 6,800,000 7,566,156 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/15 4,075,000 4,559,844 Las Vegas Convention and Visitors Authority, Revenue (Insured; AMBAC) 5.00 7/1/16 3,500,000 3,863,615 Las Vegas Valley Water District, GO (Additionally Secured by Pledged Revenues) 5.00 2/1/13 1,000,000 1,007,950 Las Vegas Valley Water District, GO (Additionally Secured by Pledged Revenues) 5.00 6/1/17 13,640,000 15,158,950 Las Vegas Valley Water District, GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/14 450,000 480,658 New Hampshire1.8% Manchester, School Facilities Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.50 6/1/13 4,465,000 b 4,581,670 New Hampshire, Turnpike System Revenue 4.00 10/1/14 5,315,000 5,657,286 New Hampshire, Turnpike System Revenue 5.00 10/1/15 5,565,000 6,249,996 New Hampshire, Turnpike System Revenue 5.00 2/1/17 6,000,000 7,000,620 New Jersey3.6% Monmouth County Improvement Authority, Governmental Pooled Loan Revenue 4.00 12/1/17 2,300,000 2,678,902 New Jersey, GO 5.00 8/15/15 10,000,000 11,216,200 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/14 2,935,000 3,163,725 New Jersey Economic Development Authority, Cigarette Tax Revenue (Insured; FGIC) 5.00 6/15/13 5,000,000 5,127,100 New Jersey Economic Development Authority, Exempt Facilities Revenue (Waste Management of New Jersey, Inc. Project) 2.20 11/1/13 2,000,000 2,032,080 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.00 9/1/17 5,000,000 5,598,550 New Jersey Educational Facilities Authority, Revenue (Princeton University) 5.00 7/1/14 2,185,000 2,350,820 New Jersey Sports and Exposition Authority, State Contract Bonds 5.00 9/1/16 1,665,000 1,913,135 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/15 1,800,000 1,995,552 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/16 2,000,000 2,286,620 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; Assured Guaranty Municipal Corp.) 5.75 12/15/14 2,820,000 3,117,736 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 6/15/15 5,000,000 b 5,612,200 New Mexico1.3% New Mexico Educational Assistance Foundation, Education Loan Revenue 1.17 12/1/20 3,155,000 c 3,135,881 New Mexico Finance Authority, State Transportation Senior Lien Revenue 5.00 6/15/13 4,940,000 5,069,082 New Mexico Finance Authority, State Transportation Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/16 4,790,000 5,151,549 New Mexico Finance Authority, State Transportation Subordinate Lien Revenue (Insured; AMBAC) 5.00 6/15/13 1,000,000 1,025,460 New Mexico Finance Authority, Subordinate Lien Public Project Revolving Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/18 2,605,000 3,099,325 New York10.4% Long Island Power Authority, Electric System General Revenue 5.00 5/1/15 5,400,000 5,951,826 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 11,125,000 11,581,904 Nassau County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/16 4,595,000 5,246,939 Nassau County Interim Finance Authority, Sales Tax Secured Revenue 4.00 11/15/15 7,820,000 8,662,996 New York City, GO 5.00 8/15/13 5,000,000 5,168,050 New York City, GO 5.00 8/1/14 4,000,000 4,307,920 New York City, GO 5.00 8/1/15 1,000,000 1,117,700 New York City, GO 5.25 8/1/16 4,670,000 5,050,885 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/14 10,000,000 10,925,400 New York City Transitional Finance Authority, Future Tax Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/14 240,000 241,078 New York State, GO 3.00 2/1/14 10,000,000 10,341,200 New York State, GO 5.00 2/15/15 4,320,000 4,775,674 New York State Dormitory Authority, LR (State University Dormitory Facilities Issue) (Insured; XLCA) 5.25 7/1/13 1,000,000 1,027,970 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 8/15/15 5,000 5,613 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 8/15/15 995,000 1,115,435 New York State Dormitory Authority, Revenue (School Districts Revenue Financing Program) (Insured; National Public Finance Guarantee Corp.) 5.75 10/1/17 25,000 25,115 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/14 4,075,000 4,326,794 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 8/15/15 11,380,000 12,793,624 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 3,600,000 4,257,504 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 4.00 5/15/17 4,825,000 5,506,290 New York State Municipal Bond Bank Agency, Special School Purpose Revenue (Prior Year Claims) 5.50 6/1/13 5,000,000 5,132,950 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) (Prerefunded) 5.00 4/1/14 1,475,000 b 1,566,951 New York State Urban Development Corporation, Correctional Capital Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/14 735,000 752,838 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/14 1,000,000 1,049,970 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/15 5,610,000 6,132,628 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Insured; National Public Finance Guarantee Corp. ) 5.00 10/1/16 5,000,000 5,546,850 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.00 6/1/14 3,000,000 3,202,470 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/16 2,500,000 2,831,050 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/16 1,900,000 2,225,793 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/17 3,500,000 4,044,880 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/17 3,325,000 4,005,760 North Carolina2.3% Brunswick County, GO 5.00 5/1/13 2,445,000 2,494,438 Charlotte, Water and Sewer System Revenue 3.00 12/1/14 1,250,000 1,316,263 Forsyth County, GO 3.00 7/1/13 1,495,000 1,519,907 North Carolina, Public Improvement GO 5.00 3/1/16 10,000,000 11,021,500 North Carolina Medical Care Commission, Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) 0.90 12/1/17 2,500,000 c 2,500,475 Wake County, GO 4.00 2/1/15 10,560,000 11,395,085 Ohio3.4% Cleveland, GO (Various Purpose) (Insured; AMBAC) 5.25 10/1/14 5,050,000 5,472,786 Cleveland, Water Revenue 5.00 1/1/16 3,000,000 3,408,450 Ohio, Common Schools GO Bonds 5.00 9/15/16 5,780,000 6,734,336 Ohio, GO Highway Capital Improvements Bonds (Full Faith and Credit/Highway User Receipts) (Buckeye Savers Bond Program) 5.00 5/1/16 4,650,000 5,345,686 Ohio, Mental Health Capital Facilities Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/13 2,230,000 2,282,004 Ohio Building Authority, State Facilities Revenue (Administrative Building Fund Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/16 3,585,000 4,162,257 Ohio Water Development Authority, Drinking Water Assistance Fund Revenue 5.00 12/1/17 1,925,000 2,333,774 Ohio Water Development Authority, Solid Waste Revenue (Waste Management, Inc. Project) 1.75 6/1/13 2,500,000 2,521,100 Ohio Water Development Authority, Solid Waste Revenue (Waste Management, Inc. Project) 2.25 11/2/15 6,000,000 6,057,660 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement Series) 5.00 6/1/13 2,060,000 2,110,614 Ohio Water Development Authority, Water Pollution Control Loan Fund Notes 0.56 7/15/15 5,000,000 c 5,000,450 Oklahoma.7% Oklahoma Building Bonds Commission, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/15/13 5,460,000 b 5,677,199 Oklahoma Capitol Improvement Authority, State Highway Capital Improvement Revenue 4.00 10/1/16 2,960,000 3,345,274 Oregon.4% Oregon Department of Transportation, Highway User Tax Revenue (Prerefunded) 5.25 11/15/14 4,375,000 b 4,794,387 Pennsylvania6.8% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) 5.00 1/1/13 1,400,000 1,404,522 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 6/15/13 1,000,000 1,024,430 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 5/15/14 2,875,000 3,067,884 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/13 3,035,000 3,158,039 Delaware County Industrial Development Authority, PCR (PECO Energy Company Project) 4.00 12/1/12 8,490,000 8,490,764 Jim Thorpe Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.30 3/15/16 1,000,000 1,064,000 Monroeville Finance Authority, Revenue (University of Pittsburgh Medical Center) 4.00 2/15/16 1,000,000 1,099,750 Pennsylvania, GO 5.00 7/15/14 6,740,000 7,249,881 Pennsylvania, GO 5.00 9/1/16 5,000,000 5,405,700 Pennsylvania, GO 5.00 5/1/17 14,000,000 16,621,220 Pennsylvania, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 4.00 2/1/14 5,000,000 b 5,217,150 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 1.75 12/1/15 2,000,000 2,000,000 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/16 10,000,000 11,591,500 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/17 5,000,000 5,976,150 Philadelphia, Airport Revenue 5.00 6/15/15 1,000,000 1,086,230 Philadelphia, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/17 3,690,000 4,343,388 Pittsburgh, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/13 5,000,000 5,170,550 State Public School Building Authority, College Revenue (Northampton County Area Community College Project) 4.00 3/1/14 2,165,000 2,244,455 State Public School Building Authority, School Revenue (Chester Upland School District Project) (Insured; Assured Guaranty Municipal Corp.) 4.00 9/15/14 1,810,000 1,906,165 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/13 1,500,000 1,553,550 South Carolina.4% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/15 2,000,000 2,167,560 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/17 1,060,000 1,219,912 South Carolina Jobs-Economic Development Authority, EDR (Waste Management of South Carolina, Inc. Project) 2.88 2/1/15 2,100,000 2,158,695 Tennessee.9% Metropolitan Government of Nashville and Davidson County, GO Improvement Bonds 5.00 7/1/16 5,750,000 6,660,685 Metropolitan Government of Nashville and Davidson County, Subordinate Lien Water and Sewer Revenue 5.00 7/1/16 1,250,000 1,439,775 Tennessee, GO 5.00 8/1/16 3,100,000 3,610,880 Texas6.2% Austin, Water and Wastewater System Revenue 4.00 11/15/13 1,500,000 1,554,435 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/13 1,550,000 1,565,640 Frisco Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/15 1,000,000 1,123,150 Gulf Coast Waste Disposal Authority, Environmental Facilities Revenue (BP Products North America, Inc. Project) 2.30 9/3/13 4,000,000 4,054,960 Harris County, Toll Road Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 8/15/14 1,500,000 b 1,618,905 Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 5.25 12/1/12 1,800,000 1,800,252 Houston, Combined Utility System First Lien Revenue 5.00 11/15/16 3,750,000 4,384,837 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 4.88 9/1/17 5,000,000 5,642,350 Katy Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 1.60 8/15/17 2,000,000 2,010,300 Katy Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 8/15/17 4,000,000 4,779,440 Lower Colorado River Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 5/15/15 1,070,000 1,074,836 North Central Texas Health Facilities Development Corporation, HR (Children's Medical Center of Dallas Project) 5.00 8/15/17 1,000,000 1,177,150 North Texas Tollway Authority, First Tier System Revenue (Prerefunded) 5.00 1/1/13 2,050,000 b 2,058,466 Plano, GO 5.25 9/1/14 1,225,000 1,331,097 Richardson Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/15 1,000,000 1,079,250 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 2,320,000 2,636,425 San Antonio, Electric and Gas Systems Junior Lien Revenue 2.00 12/1/16 3,000,000 3,141,060 San Antonio, Water System Revenue 5.00 5/15/17 2,160,000 2,567,506 Tarrant Regional Water District, A Water Control and Improvement District, Water Revenue 5.00 3/1/15 1,650,000 1,817,871 Tarrant Regional Water District, A Water Control and Improvement District, Water Revenue 5.00 3/1/16 1,500,000 1,714,095 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/13 1,375,000 1,405,305 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue 5.00 12/15/13 720,000 752,429 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/14 5,000,000 d 4,933,800 Texas Public Finance Authority, GO 5.00 10/1/14 2,000,000 2,172,760 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 7/1/15 6,000,000 6,701,940 Trinity River Authority, Regional Wastewater System Revenue 5.00 8/1/15 3,280,000 3,669,008 Trinity River Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 8/1/15 8,865,000 9,165,346 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/13 6,485,000 6,706,982 Utah.8% Timpanogos Special Service District, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/14 1,775,000 1,894,386 Utah, GO 4.00 7/1/13 8,000,000 8,180,160 Virginia3.3% Portsmouth, GO 4.00 1/15/15 2,750,000 2,813,717 Richmond, GO Public Improvement (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 7/15/13 6,040,000 b 6,230,502 Roanoke Economic Development Authority, HR (Carilion Clinic Obligated Group) 5.00 7/1/15 2,000,000 2,220,280 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 12,500,000 b 14,097,375 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/14 2,610,000 2,753,341 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 5.00 9/1/16 5,000,000 5,818,150 Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 9/15/16 1,000,000 1,163,880 Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 3/15/17 2,500,000 2,951,700 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/15 5,000,000 5,600,100 Washington2.4% Energy Northwest, Electric Revenue (Project 3) 5.00 7/1/16 2,255,000 2,610,411 Energy Northwest, Electric Revenue (Project 3) 5.00 7/1/17 5,000,000 5,966,150 Energy Northwest, Electric Revenue (Project 3) 5.00 7/1/18 12,445,000 14,388,162 Energy Northwest, Electric Revenue (Project One) 5.25 7/1/16 2,500,000 2,916,175 King County, Limited Tax GO (Baseball Stadium) 5.50 12/1/12 310,000 310,046 King County, Limited Tax GO (Payable From Sewer Revenues) 5.00 1/1/14 1,000,000 1,051,540 Washington, GO (Various Purpose) (Insured; AMBAC) 5.00 1/1/14 3,810,000 4,004,653 Wisconsin.3% Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/13 3,500,000 3,598,665 U.S. Related4.1% Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/13 2,140,000 2,186,716 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/13 1,335,000 1,368,028 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/13 5,000,000 5,123,700 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/17 1,905,000 2,097,291 Puerto Rico Government Development Bank, GO (Insured; National Public Finance Guarantee Corp.) 4.75 12/1/15 6,145,000 6,324,741 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 3,530,000 3,652,667 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/14 5,520,000 5,833,702 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/17 5,385,000 5,694,314 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/14 465,000 477,797 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) (Prerefunded) 5.25 7/1/13 1,785,000 b 1,837,176 Puerto Rico Infrastructure Financing Authority, Revenue (Ports Authority Project) (LOC; Government Development Bank for Puerto Rico) 2.75 6/17/13 10,000,000 10,028,300 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 5.25 7/1/13 4,530,000 4,635,504 University of Puerto Rico, University System Revenue 5.00 6/1/13 2,315,000 2,357,318 University of Puerto Rico, University System Revenue 5.00 6/1/14 2,930,000 3,057,367 Total Long-Term Municipal Investments (cost $1,265,199,808) Short-Term Municipal Coupon Maturity Principal Investments3.0% Rate (%) Date Amount ($) Value ($) Colorado.1% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; TD Bank) 0.18 12/3/12 1,200,000 e 1,200,000 Florida.2% Orange County School Board, COP (Master Lease Purchase Agreement) (LOC; Wells Fargo Bank) 0.19 12/3/12 2,680,000 e 2,680,000 Iowa.3% Iowa Finance Authority, Health Facilities Revenue (Great River Medical Center Project) (LOC; JPMorgan Chase Bank) 0.19 12/3/12 2,200,000 e 2,200,000 Iowa Finance Authority, Health Facilities Revenue (Iowa Health System) (LOC; JPMorgan Chase Bank) 0.18 12/3/12 1,600,000 e 1,600,000 Kentucky.5% Christian County, Lease Program Revenue (Kentucky Association of Counties Leasing Trust) (LOC; U.S. Bank) 0.18 12/3/12 6,100,000 e 6,100,000 Massachusetts.8% Massachusetts, GO Notes (Consolidated Loan) (LOC; JPMorgan Chase Bank) 0.19 12/3/12 1,300,000 e 1,300,000 Massachusetts, GO Notes, Refunding 0.69 12/7/12 3,700,000 e 3,701,221 Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.17 12/3/12 6,600,000 e 6,600,000 Missouri.1% Missouri Development Finance Board, Cultural Facilities Revenue (The Nelson Gallery Foundation) (SBPA; JPMorgan Chase Bank) 0.18 12/3/12 900,000 e 900,000 New Hampshire.2% New Hampshire Business Finance Authority, Revenue (Huggins Hospital Issue) (LOC; TD Bank) 0.17 12/3/12 2,200,000 e 2,200,000 Pennsylvania.8% Lancaster County Hospital Authority, Health Center Revenue (Masonic Homes Project) (LOC; JPMorgan Chase Bank) 0.19 12/3/12 900,000 e 900,000 Pennsylvania Turnpike Commission, Turnpike Revenue 0.80 12/7/12 10,000,000 e 10,000,000 Total Short-Term Municipal Investments (cost $39,380,000) Total Investments (cost $1,304,579,808) % Cash and Receivables (Net) .3 % Net Assets % a Purchased on a delayed delivery basis. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate securityinterest rate subject to periodic change. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand note - rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2012, net unrealized appreciation on investments was $17,765,264 of which $17,917,496 related to appreciated investment securities and $152,232 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 1,322,345,072 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund November 30, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.0% Rate (%) Date Amount ($) Value ($) New York91.5% Albany County Airport Authority, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/23 1,500,000 1,779,960 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 2,500,000 2,912,025 Buffalo, General Improvement GO 4.00 4/1/21 2,175,000 2,508,340 Erie County Fiscal Stability Authority, Sales Tax and State Aid Secured Revenue 5.00 12/1/24 2,000,000 2,479,060 Erie County Industrial Development Agency, Revenue (City School District of the City of Buffalo Project) 5.00 5/1/17 2,500,000 2,930,300 Hempstead, Public Improvement GO 5.00 8/15/20 1,255,000 1,608,395 Katonah-Lewisboro Union Free School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 9/15/15 1,000,000 1,128,700 Long Island Power Authority, Electric System General Revenue 5.00 5/1/21 1,000,000 1,241,180 Long Island Power Authority, Electric System General Revenue 5.00 9/1/22 2,000,000 2,506,020 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/17 2,780,000 3,218,211 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 1,000,000 1,155,500 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 5,000,000 5,767,950 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,000,000 1,152,250 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 300,000 386,406 Monroe County Industrial Development Corporation, Revenue (Saint John Fisher College Project) 5.00 6/1/17 1,740,000 1,974,221 Nassau County, General Improvement GO 4.00 10/1/16 1,545,000 1,713,760 Nassau County, General Improvement GO 5.00 10/1/18 1,310,000 1,572,563 Nassau County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 1,000,000 1,193,250 Nassau County Interim Finance Authority, Sales Tax Secured Revenue 4.00 11/15/18 2,000,000 2,366,540 Nassau County Interim Finance Authority, Sales Tax Secured Revenue 4.00 11/15/20 2,750,000 3,343,010 Nassau County Sewer and Storm Water Finance Authority, System Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.38 11/1/28 1,000,000 1,203,290 New York City, GO 5.00 8/1/17 1,535,000 1,828,338 New York City, GO 5.00 8/1/18 1,000,000 1,157,470 New York City, GO 5.13 12/1/22 1,000,000 1,201,070 New York City, GO 5.25 9/1/23 1,000,000 1,230,020 New York City, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/18 1,000,000 1,104,200 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/27 1,250,000 1,335,862 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/46 325,000 390,741 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,000,000 1,247,580 New York City Industrial Development Agency, Special Revenue (New York City - New York Stock Exchange Project) 5.00 5/1/21 1,000,000 1,202,030 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 6/15/40 1,275,000 1,579,330 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/20 2,500,000 3,037,775 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/25 1,545,000 1,906,329 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/25 3,095,000 3,818,301 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/27 1,650,000 1,970,777 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50 11/15/17 5,000 5,022 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 8/1/22 2,000,000 2,311,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,750,000 2,158,817 New York City Transitional Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/20 1,000,000 1,282,340 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/21 1,145,000 1,487,813 New York City Trust for Cultural Resources, Revenue (Lincoln Center for the Performing Arts, Inc.) 5.75 12/1/16 1,000,000 1,176,190 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/34 2,000,000 2,398,600 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/39 2,500,000 2,988,300 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/25 1,150,000 1,380,782 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/31 1,000,000 1,193,930 New York City Trust for Cultural Resources, Revenue (Whitney Museum of American Art) 5.00 7/1/21 2,000,000 2,480,420 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/29 3,000,000 3,669,840 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 3,175,000 3,534,410 New York Local Government Assistance Corporation, Senior Lien Revenue 5.00 4/1/18 2,500,000 2,958,675 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/17 1,150,000 1,366,787 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/19 2,500,000 3,129,875 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/20 1,000,000 1,273,970 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/20 1,000,000 1,273,970 New York State, GO 5.00 3/1/19 1,000,000 1,177,050 New York State, GO 5.00 2/15/26 2,600,000 3,138,330 New York State Bridge Authority, General Revenue 4.00 1/1/22 2,010,000 2,394,875 New York State Dormitory Authority, Consolidated Fifth General Resolution Revenue (City University System) 5.00 7/1/19 1,000,000 1,149,210 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; FGIC) 5.75 7/1/18 2,370,000 2,665,610 New York State Dormitory Authority, LR (State University Dormitory Facilities Issue) 5.00 7/1/18 1,000,000 1,101,320 New York State Dormitory Authority, Mental Health Services Facilities Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/17 1,460,000 1,706,171 New York State Dormitory Authority, Mental Health Services Facilities Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/27 2,005,000 2,399,023 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/18 1,500,000 1,738,260 New York State Dormitory Authority, Revenue (Columbia University) 5.00 10/1/20 1,000,000 1,296,550 New York State Dormitory Authority, Revenue (Convent of the Sacred Heart) (Insured; Assured Guaranty Municipal Corp.) 5.63 11/1/35 1,000,000 1,212,650 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/23 2,000,000 2,667,080 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 3,000,000 3,459,270 New York State Dormitory Authority, Revenue (New York University) 5.25 7/1/34 2,650,000 3,243,945 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/21 1,500,000 1,601,055 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 1,000,000 1,206,260 New York State Dormitory Authority, Revenue (School Districts Revenue Financing Program) 5.00 10/1/18 3,040,000 3,664,446 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/15 500,000 538,650 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/25 1,000,000 1,233,880 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 3,000,000 3,481,410 New York State Dormitory Authority, Revenue (Vassar College) 5.00 7/1/15 675,000 751,748 New York State Dormitory Authority, Revenue (Yeshiva University) 5.00 11/1/20 3,190,000 3,963,671 New York State Dormitory Authority, Secured HR (The Bronx-Lebanon Hospital Center) 4.00 8/15/14 1,000,000 1,057,800 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/16 485,000 514,828 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,260,740 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.00 3/15/14 515,000 a 546,255 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/20 1,110,000 1,403,562 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/21 1,000,000 1,285,480 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 4.00 5/15/20 1,000,000 1,185,080 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/23 3,000,000 3,627,330 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.00 6/15/30 1,000,000 1,066,730 New York State Medical Care Facilities Finance Agency, Secured Mortgage Revenue (Collateralized; SONYMA) 6.38 11/15/20 210,000 210,947 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.38 10/1/17 225,000 225,601 New York State Municipal Bond Bank Agency, Recovery Act Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/15/16 2,000,000 2,294,440 New York State Power Authority, Revenue (Insured; FGIC) 5.00 11/15/20 1,000,000 1,130,750 New York State Thruway Authority, General Revenue 5.00 1/1/20 1,500,000 1,855,635 New York State Thruway Authority, General Revenue (Insured; AMBAC) 5.00 1/1/19 1,000,000 1,090,530 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/24 1,000,000 1,171,570 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/25 2,000,000 2,275,680 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.00 3/15/26 2,200,000 2,711,940 New York State Urban Development Corporation, Revenue 5.50 1/1/19 1,140,000 1,412,882 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/21 5,000,000 6,170,300 New York State Urban Development Corporation, Service Contract Revenue 5.25 1/1/24 2,375,000 2,840,358 Onondaga County Trust for Cultural Resources, Revenue (Syracuse University Project) 5.00 12/1/19 2,500,000 3,097,400 Orange County, GO 5.00 7/15/19 1,000,000 1,117,700 Orange County, GO 5.00 7/15/20 1,000,000 1,116,590 Oyster Bay, Public Improvement GO 5.00 2/15/16 1,000,000 1,121,750 Oyster Bay, Public Improvement GO 3.00 8/15/16 2,000,000 2,131,300 Patchogue-Medford Union Free School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/21 1,555,000 1,782,528 Port Authority of New York and New Jersey (Consolidated Bonds, 140th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/19 1,000,000 1,121,230 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/21 1,000,000 1,125,790 Port Authority of New York and New Jersey (Consolidated Bonds, 173rd Series) 5.00 12/1/18 1,000,000 1,223,800 Port Authority of New York and New Jersey (Consolidated Bonds, 173rd Series) 4.00 12/1/23 1,000,000 1,177,230 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/15/25 1,450,000 1,569,045 Suffolk County, GO 5.00 4/1/19 1,400,000 1,669,416 Suffolk County Industrial Development Agency, Civic Facility Revenue (New York Institute of Technology Project) 5.00 3/1/26 750,000 780,390 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.25 1/1/22 1,000,000 a 1,326,890 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/15 1,000,000 1,141,060 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/31 1,000,000 1,228,580 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/20 1,400,000 1,675,688 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/24 1,500,000 1,734,735 U.S. Related6.5% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,000,000 1,198,010 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/16 1,000,000 1,105,810 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 2,500,000 2,800,350 Puerto Rico Electric Power Authority, Power Revenue 5.38 7/1/24 1,000,000 1,088,270 Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.50 7/1/17 1,000,000 1,130,590 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 3,500,000 3,738,105 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/18 260,000 270,668 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/19 270,000 280,803 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/22 1,000,000 1,077,100 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,700,000 b 1,797,155 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 b 448,260 Total Long-Term Municipal Investments (cost $205,709,241) Short-Term Municipal Coupon Maturity Principal Investments.7% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.16 12/3/12 100,000 c 100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.16 12/3/12 600,000 c 600,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.17 12/3/12 900,000 c 900,000 Total Short-Term Municipal Investments (cost $1,600,000) Total Investments (cost $207,309,241) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. c Variable rate demand note - rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2012, net unrealized appreciation on investments was $19,717,399 of which $19,719,066 related to appreciated investment securities and $1,667 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2012 ($) Financial Futures Short U.S. Treasury 10 Year Notes 40 (5,365,000) December 2012 The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 227,026,640 - Liabilities ($) Other Financial Instruments: Financial Futures+ (39,375) - - + Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund November 30, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.0% Rate (%) Date Amount ($) Value ($) Alabama1.5% Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 2,500,000 2,502,875 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/21 3,500,000 3,564,645 Arizona.3% University Medical Center Corporation, HR 5.25 7/1/15 1,160,000 1,231,966 California4.8% Agua Caliente Band, Cahuilla Indians Revenue 6.00 7/1/18 1,500,000 a 1,483,965 Alameda Corridor Transportation Authority, Subordinate Lien Revenue (Insured; AMBAC) 5.25 10/1/21 2,000,000 2,312,640 California, GO 5.50 6/1/20 45,000 45,187 California, GO 5.50 11/1/33 6,200,000 6,452,216 California, GO (Various Purpose) 6.50 4/1/33 1,000,000 1,286,100 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.88 1/15/27 6,000,000 6,214,320 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 5.00 6/1/21 2,000,000 2,005,120 Colorado1.4% Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 5.70 6/15/16 5,000,000 b 5,889,950 Florida1.6% Lake County School Board, COP (Master Lease Purchase Agreement) 5.00 6/1/27 1,620,000 1,895,951 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/25 3,000,000 3,423,300 Tampa, Sales Tax Revenue 5.00 10/1/25 1,000,000 1,240,300 Illinois.3% Illinois, GO (Insured; National Public Finance Guarantee Corp.) 5.50 8/1/17 1,000,000 1,177,690 Massachusetts.1% Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 356,156 Michigan.6% Detroit City School District, School Buildings and Site Improvement Bonds (Insured; FGIC) 5.25 5/1/17 2,000,000 2,317,860 New York1.5% New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 12/15/30 5,000,000 6,278,250 Ohio.9% Ohio, HR (Cleveland Clinic Health System Obligated Group) 5.00 1/1/25 3,000,000 3,564,060 Pennsylvania77.9% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,144,400 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 10/15/22 1,250,000 1,573,775 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/24 5,000,000 6,072,600 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,560,000 2,866,125 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/21 4,815,000 5,355,917 Allentown School District, GO 5.00 2/15/22 5,875,000 6,942,722 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/23 1,370,000 1,648,754 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/25 1,250,000 1,481,150 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/19 2,000,000 2,442,380 Bucks County, GO 5.00 6/1/23 1,955,000 2,518,959 Central Bucks School District, GO (Prerefunded) 5.00 5/15/18 5,000,000 b 6,169,350 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.75 2/1/16 5,000,000 b 5,990,500 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 7.00 2/1/16 1,630,000 b 1,965,128 Chester County, GO 5.00 8/15/18 4,545,000 5,075,401 Chester County, GO 5.00 7/15/25 3,060,000 3,700,550 Chester County, GO (Prerefunded) 5.00 7/15/19 1,940,000 b 2,458,407 Commonwealth Financing Authority of Pennsylvania, Revenue 5.00 6/1/24 5,000,000 6,054,950 Delaware County Authority, University Revenue (Villanova University) (Insured; AMBAC) 5.00 8/1/20 2,095,000 2,390,458 Downingtown Area School District, GO 5.00 11/1/18 2,010,000 2,493,827 East Stroudsburg Area School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 7.50 9/1/16 2,500,000 b 3,149,250 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/18 1,000,000 1,218,110 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/21 3,000,000 3,601,530 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/22 3,000,000 3,601,530 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/23 2,260,000 2,754,533 Erie County, GO (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/22 1,640,000 2,173,935 Greater Johnstown School District, GO 5.00 8/1/23 3,545,000 4,306,679 Lehigh County General Purpose Authority, Revenue (Good Shepherd Group) 5.25 11/1/14 1,405,000 1,472,173 Lower Merion School District, GO 5.00 5/15/18 4,735,000 5,823,766 Lower Merion School District, GO 5.00 9/1/22 2,980,000 3,536,008 Monroeville Finance Authority, Revenue (University of Pittsburgh Medical Center) 5.00 2/15/22 1,500,000 1,869,405 Montgomery County, GO 5.00 12/15/17 2,025,000 2,450,898 Montgomery County, GO 5.00 12/15/24 2,890,000 3,539,065 Montgomery County Industrial Development Authority, FHA Insured Mortgage Revenue (New Regional Medical Center Project) 5.50 8/1/25 1,000,000 1,213,990 Parkland School District, GO (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/16 1,490,000 1,744,224 Pennsylvania, GO 5.00 7/1/20 10,000,000 12,768,300 Pennsylvania, GO 5.00 11/15/23 5,000,000 6,362,800 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/26 1,000,000 1,164,130 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/27 1,535,000 1,777,822 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/32 2,425,000 2,759,165 Pennsylvania Economic Development Financing Authority, Governmental LR (Forum Place Project) 5.00 3/1/25 1,000,000 1,213,620 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 5,000,000 5,382,650 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/19 10,000,000 12,583,300 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 1/1/22 5,000,000 5,892,300 Pennsylvania Higher Educational Facilities Authority, Revenue (Saint Joseph's University) 5.00 11/1/25 2,010,000 2,365,810 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.25 6/15/24 5,000,000 6,347,350 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/19 6,090,000 7,668,589 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/17 1,700,000 1,986,926 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/18 1,485,000 1,774,323 Pennsylvania Housing Finance Agency, SFMR 5.00 10/1/23 1,000,000 1,002,780 Pennsylvania Industrial Development Authority, EDR 5.00 7/1/19 3,000,000 3,659,250 Pennsylvania Industrial Development Authority, EDR 5.00 7/1/21 3,450,000 4,323,057 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/22 3,395,000 4,194,319 Pennsylvania State University, GO 5.00 3/1/21 2,805,000 3,385,467 Pennsylvania State University, GO 5.00 3/1/27 2,195,000 2,623,223 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/24 5,000,000 6,397,000 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/25 5,000,000 6,445,500 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/29 5,000,000 5,428,850 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/19 2,195,000 2,659,221 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/26 5,000,000 5,901,300 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/28 1,500,000 1,847,670 Philadelphia, Airport Revenue 5.00 6/15/20 1,750,000 2,064,405 Philadelphia, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/18 1,370,000 1,617,655 Philadelphia, Water and Wastewater Revenue 5.00 11/1/18 1,100,000 1,329,130 Philadelphia, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/18 5,000,000 5,508,700 Philadelphia School District, GO 5.00 9/1/20 1,805,000 2,192,768 Philadelphia School District, GO (Insured; AMBAC) 5.00 4/1/17 5,000,000 5,387,000 Pittsburgh, GO 5.00 9/1/25 2,000,000 2,415,860 Pittsburgh, GO 5.00 9/1/26 5,000,000 6,007,650 Pittsburgh School District GO (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/16 4,000,000 4,640,760 Pittsburgh School District GO (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/18 1,000,000 1,226,330 Pocono Mountain School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/22 5,270,000 5,907,196 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/17 2,085,000 2,413,513 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/21 1,000,000 1,048,280 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/22 2,000,000 2,292,700 Southeastern Pennsylvania Transportation Authority, Capital Grant Receipts Bonds (Federal Transit Administration Section 5309 Fixed Guideway Modernization Formula Funds) 5.00 6/1/23 2,000,000 2,459,640 Southeastern Pennsylvania Transportation Authority, Revenue 5.00 3/1/26 3,000,000 3,544,740 State Public School Building Authority, College Revenue (Harrisburg Area Community College Poject) 5.00 10/1/20 2,265,000 2,683,685 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/21 1,000,000 1,216,840 State Public School Building Authority, School Revenue (Chester Upland School District Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 9/15/24 5,780,000 7,056,397 Susquehanna Area Regional Airport Authority, Airport System Revenue 5.38 1/1/18 5,975,000 5,982,528 Susquehanna Area Regional Airport Authority, Airport System Revenue (Insured; AMBAC) 5.50 1/1/20 4,370,000 4,374,457 Susquehanna Area Regional Airport Authority, Airport System Revenue (Insured; AMBAC) 5.00 1/1/33 1,000,000 1,000,130 University of Pittsburgh - of the Commonwealth System of Higher Education, University Capital Project Bonds 5.50 9/15/21 2,500,000 3,167,550 University of Pittsburgh - of the Commonwealth System of Higher Education, University Capital Project Bonds 5.00 9/15/28 1,580,000 1,927,237 Upper Darby School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/18 2,870,000 3,153,814 West Chester Area School District, GO 4.00 5/15/21 5,000,000 6,085,600 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/24 1,060,000 1,281,158 Westmoreland County, GO (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/15 1,500,000 c 1,403,790 York County Solid Waste and Refuse Authority, Solid Waste System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/14 1,000,000 1,095,070 South Carolina.6% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 2,000,000 2,506,120 U.S. Related7.5% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,500,000 1,797,015 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,145,320 Puerto Rico Commonwealth, Public Improvement GO (Insured; AMBAC) 5.50 7/1/19 3,000,000 3,360,420 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/18 5,000,000 5,578,450 Puerto Rico Electric Power Authority, Power Revenue 5.38 7/1/24 2,000,000 2,176,540 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 5,000,000 5,292,800 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 1,870,000 1,997,216 Puerto Rico Infrastructure Financing Authority, Revenue (Ports Authority Project) 6.00 12/15/26 2,500,000 2,845,075 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/21 5,000,000 5,247,950 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 d 1,057,150 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 d 448,260 Total Long-Term Municipal Investments (cost $371,359,979) Short-Term Municipal Coupon Maturity Principal Investments.2% Rate (%) Date Amount ($) Value ($) Missouri.0% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.18 12/3/12 100,000 e 100,000 Vermont.2% Vermont Educational and Health Buildings Financing Agency, Revenue (Brattleboro Memorial Hospital Project) (LOC; TD Bank) 0.19 12/3/12 695,000 e 695,000 Virginia.0% Virginia Commonwealth University Health System Authority, General Revenue (LOC; Branch Banking and Trust Co.) 0.16 12/3/12 200,000 e 200,000 Total Short-Term Municipal Investments (cost $995,000) Total Investments (cost $372,354,979) % Cash and Receivables (Net) .8 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, these securities were valued at $1,483,965 or 0.4% of net assets. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Variable rate demand note - rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2012, net unrealized appreciation on investments was $34,534,642 of which $34,606,637 related to appreciated investment securities and $71,995 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES November 30, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 11/30/2012 ($) Financial Futures Short U.S. Treasury 10 Year Notes 90 (12,071,250) December 2012 The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 406,889,621 - Liabilities ($) Other Financial Instruments: Financial Futures+ (88,594) - - + Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Short-Term U.S. Government Securities Fund November 30, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes99.9% Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs.4.9% Bear Stearns Commercial Mortgage Security, Ser. 2006-T24, Cl. A3 5.53 10/12/41 3,109,717 3,184,829 CS First Boston Mortgage Securities, Ser. 2003-CPN1, Cl. A2 4.60 3/15/35 2,552,521 2,562,373 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP1, Cl. A2 4.63 3/15/46 1,021,648 1,024,262 Morgan Stanley Capital I Trust, Ser. 2006-HQ8, Cl. AAB 5.42 3/12/44 2,831,872 a 2,840,653 Prudential Commercial Mortgage Trust, Ser. 2003-PWR1, Cl. A2 4.49 2/11/36 4,603,702 4,615,430 Municipal Bonds5.7% California, GO (Various Purpose) 5.25 4/1/14 1,000,000 1,059,560 Illinois, GO 4.42 1/1/15 1,700,000 1,805,927 Nassau County Interim Finance Authority, Revenue 0.86 11/15/15 2,500,000 2,518,725 New York City, GO 5.13 12/1/15 1,100,000 1,241,394 North Texas Tollway Authority, Special Projects System Revenue, BAN 2.44 9/1/13 2,960,000 3,004,311 Regional Transportation Authority of Illinois, GO Working Cash Notes 1.06 6/1/14 3,000,000 3,008,040 University of California Regents, General Revenue 0.79 7/1/14 3,000,000 a 3,005,760 University of California Regents, General Revenue (Build America Bonds) 1.99 5/1/13 840,000 a 845,141 U.S. Government Agencies9.0% Federal Farm Credit Bank, Bonds 0.50 6/23/15 3,500,000 3,515,361 Federal Home Loan Bank, Bonds 0.50 10/16/15 4,000,000 4,001,600 Federal Home Loan Mortgage Corp., Notes 0.63 8/21/15 2,750,000 b 2,761,784 Federal National Mortgage Association, Notes, Ser. 0001 0.60 2/22/16 4,500,000 b 4,503,078 Federal National Mortgage Association, Notes, Ser. 0001 0.70 4/30/15 4,250,000 b 4,255,886 Federal National Mortgage Association, Notes 0.75 12/19/14 7,000,000 b 7,065,576 U.S. Government Agencies/Mortgage-Backed22.1% Federal Home Loan Mortgage Corp.: REMIC, Ser. 3565, Cl. XA, 4.00%, 8/15/22 1,815,178 b 1,852,283 REMIC, Ser. 2937, Cl. VC, 5.00%, 6/15/14 80,272 b 80,252 REMIC, Ser. 3689, Cl. AB, 2.00%, 12/15/27 628,098 b 632,903 REMIC, Ser. 2627, Cl. KW, 3.14%, 11/15/17 719,508 b 727,305 REMIC, Ser. 2675, Cl. CK, 4.00%, 9/15/18 341,648 b 360,230 REMIC, Ser. 3578, Cl. AM, 4.50%, 9/15/16 1,513,203 b 1,568,403 REMIC, Ser. 2495, Cl. UC, 5.00%, 7/15/32 33,024 b 34,807 REMIC, Ser. 3413, Cl. A, 5.50%, 4/15/37 5,191,153 b 5,248,261 Federal National Mortgage Association: 2.50%, 3/1/22 2,557,537 b 2,680,273 4.50%, 8/1/13 5,398 b 5,618 5.00%, 11/1/13 69,436 b 72,994 REMIC, Ser. 2011-65, Cl. A, 4.00%, 10/25/31 2,393,563 b 2,408,582 REMIC, Ser. 2003-65, Cl. CA, 3.75%, 7/25/18 137,589 b 137,728 REMIC, Ser. 2008-23, Cl. A, 4.50%, 10/25/22 845,213 b 877,304 REMIC, Ser. 2005-85, Cl. AJ, 4.50%, 2/25/24 925,171 b 935,606 REMIC, Ser. 2003-49, Cl. YD, 5.50%, 6/25/23 1,344,000 b 1,468,081 REMIC, Ser. 2009-12, CI. KA, 5.50%, 2/25/38 975,864 b 988,611 REMIC, Ser. 2010-13, Cl. KA, 2.00%, 12/25/18 3,737,901 b 3,819,365 Government National Mortgage Association I: Ser. 2012-22, Cl. AB, 1.66%, 3/16/33 977,079 997,573 Ser. 2010-159, Cl. A, 2.16%, 1/16/33 2,355,600 2,400,708 Ser. 2011-16, Cl. A, 2.21%, 11/16/34 2,727,684 2,783,737 Ser. 2010-100, Cl. A, 2.35%, 6/16/50 1,213,841 1,230,067 Ser. 2011-49, Cl. A, 2.45%, 7/16/38 1,159,704 1,197,761 Ser. 2004-23, Cl. AB, 3.63%, 9/16/27 206,636 211,580 Ser. 2005-76, Cl. A, 3.96%, 5/16/30 201,032 204,126 Ser. 2009-37, Cl. AB, 4.02%, 3/16/37 4,127,261 4,254,651 Ser. 2009-19, Cl. AE, 4.07%, 11/16/40 1,252,652 1,274,675 Ser. 2009-4, Cl. AB, 4.80%, 11/16/37 2,595,201 2,690,162 Ser. 2004-12, Cl. BA, 4.81%, 8/16/32 2,789,300 2,828,442 Ser. 2003-48, Cl. C, 4.89%, 7/16/34 1,500,000 1,576,306 Ser. 2004-108, Cl. C, 5.04%, 12/16/32 2,260,966 a 2,344,292 Ser. 2007-75, Cl. B, 5.05%, 3/16/36 1,108,514 1,136,381 Ser. 2006-3, Cl. B, 5.09%, 1/16/37 2,444,878 a 2,570,948 Ser. 2003-64, Cl. E, 5.15%, 4/16/39 1,174,653 a 1,184,422 Ser. 2006-68, Cl. B, 5.16%, 6/16/31 792,841 a 804,054 Ser. 2006-18, Cl. C, 5.19%, 10/16/32 2,000,000 a 2,094,137 Ser. 2007-13, Cl. B, 5.19%, 5/16/39 901,804 916,869 Ser. 2004-50, Cl. C, 5.32%, 8/16/30 11,303 a 11,312 Ser. 2006-32, Cl. B, 5.35%, 7/16/36 1,610,059 a 1,690,912 Ser. 2006-39, Cl. C, 5.48%, 5/16/34 894,244 a 903,635 Ser. 2006-46, Cl. B, 5.56%, 6/16/34 1,590,243 a 1,678,121 Ser. 2007-56, Cl. NC, 5.75%, 9/20/36 3,447,539 3,571,239 U.S. Government Securities58.2% U.S. Treasury Notes: 0.25%, 12/15/14 13,500,000 c 13,497,894 0.25%, 1/15/15 12,000,000 c 11,994,372 0.25%, 2/15/15 12,500,000 c 12,494,138 0.25%, 5/15/15 10,250,000 c 10,241,995 0.25%, 7/15/15 14,000,000 c 13,983,592 0.25%, 8/15/15 12,000,000 c 11,983,128 0.25%, 9/15/15 12,000,000 c 11,980,320 0.25%, 10/15/15 12,000,000 c 11,978,436 0.38%, 11/15/14 7,500,000 c 7,517,872 0.38%, 4/15/15 12,000,000 c 12,026,256 0.38%, 6/15/15 12,000,000 c 12,025,320 0.38%, 11/15/15 2,250,000 2,253,868 1.25%, 8/31/15 12,000,000 c 12,308,436 1.75%, 7/31/15 12,000,000 c 12,458,436 2.50%, 3/31/15 12,000,000 c 12,619,692 Total Bonds and Notes (cost $290,731,854) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,164,925) 3,164,925 d Total Investments (cost $293,896,779) % Liabilities, Less Cash and Receivables %) ) Net Assets % BANBond Anticipation Notes GOGeneral Obligation REMICReal Mortagage Investment Conduit a Variable rate securityinterest rate subject to periodic change. b The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $125,165,520 and the value of the collateral held by the fund was $127,889,340, consisting of U.S. Government & Agency securities. d Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized depreciation on investments was $93,693 of which $683,452 related to appreciated investment securities and $777,145 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 89.3 Municipal Bonds 5.7 Asset/Mortgage-Backed 4.9 Money Market Investment 1.1 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Commercial Mortgage-Backed - 14,227,547 - Municipal Bonds - 16,488,858 - Mutual Funds 3,164,925 - - U.S. Government Agencies/Mortgage-Backed - 90,558,001 - U.S. Treasury - 169,363,755 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Multi-Strategy Fund November 30, 2012 (Unaudited) Common Stocks99.1% Shares Value ($) Automobiles & Components3.1% American Axle & Manufacturing Holdings 110,930 a 1,160,328 Dana Holding 238,750 3,385,475 Drew Industries 24,860 a 806,956 Tenneco 16,800 a 538,776 Thor Industries 28,170 1,063,136 Tower International 55,320 a 434,262 Banks6.1% Associated Banc-Corp 38,780 498,323 Bancorp 19,860 a 231,568 BancorpSouth 28,070 371,366 Brookline Bancorp 53,380 451,595 Cardinal Financial 23,410 351,150 City National 10,990 535,103 CoBiz Financial 20,430 143,419 CVB Financial 64,650 656,844 First Commonwealth Financial 159,400 1,021,754 First Horizon National 94,210 891,227 First Midwest Bancorp 49,090 613,625 Hancock Holding 49,420 1,552,776 Lakeland Financial 7,350 181,839 MB Financial 37,600 730,944 National Penn Bancshares 49,510 468,860 Oritani Financial 24,560 358,576 PacWest Bancorp 20,880 520,121 PrivateBancorp 32,690 535,789 Prosperity Bancshares 11,900 489,447 Provident Financial Services 33,130 480,054 SCBT Financial 19,140 741,675 Susquehanna Bancshares 52,960 544,429 Washington Trust Bancorp 5,810 146,528 Webster Financial 31,230 650,209 Western Alliance Bancorp 51,910 a 527,406 Wintrust Financial 22,880 841,755 Capital Goods7.6% Aerovironment 23,930 a 488,411 Apogee Enterprises 18,505 424,135 Applied Industrial Technologies 13,030 521,591 Armstrong World Industries 13,660 689,967 Astec Industries 15,190 439,750 Beacon Roofing Supply 12,880 a 397,219 Columbus McKinnon 3,120 a 46,675 Comfort Systems USA 25,010 270,358 Commercial Vehicle Group 35,130 a 281,391 Crane 14,650 621,746 DXP Enterprises 11,160 a 538,916 EMCOR Group 12,510 410,953 Foster Wheeler 35,300 a 792,838 FreightCar America 11,780 247,733 GrafTech International 14,020 a,b 135,994 Granite Construction 91,020 2,785,212 Hexcel 34,310 a 886,913 II-VI 24,110 a 412,522 Middleby 4,520 a 575,803 MRC Global 49,420 1,385,243 Orion Marine Group 47,160 a 334,836 Teledyne Technologies 14,070 a 886,410 Titan International 18,220 b 370,413 Trinity Industries 44,480 1,413,130 Triumph Group 11,550 757,796 Watts Water Technologies, Cl. A 28,700 1,173,543 WESCO International 11,880 a 768,042 Commercial & Professional Services6.2% Brink's 23,010 631,855 Corporate Executive Board 13,310 569,668 Encore Capital Group 11,240 a 298,759 Equifax 19,090 978,172 Exponent 6,820 a 364,461 Herman Miller 90,790 1,917,485 InnerWorkings 43,040 a,b 559,950 Interface 76,100 1,117,909 Korn/Ferry International 40,430 a 583,001 McGrath RentCorp 15,340 429,827 Portfolio Recovery Associates 14,742 a 1,456,804 Steelcase, Cl. A 243,120 2,829,917 Tetra Tech 13,880 a 357,549 TrueBlue 182,700 a 2,603,475 Consumer Durables & Apparel7.4% Brunswick 28,110 724,395 Cavco Industries 5,160 a,b 265,740 Deckers Outdoor 3,830 a 146,651 Ethan Allen Interiors 17,480 b 507,095 Fifth & Pacific 186,780 a,b 2,250,699 Jarden 7,900 417,989 Jones Group 258,550 3,040,548 KB Home 50,580 b 726,329 La-Z-Boy 32,060 478,335 M/I Homes 24,720 a 544,087 Meritage Homes 55,780 a 1,953,416 Mohawk Industries 17,410 a 1,497,086 Newell Rubbermaid 27,030 589,524 Oxford Industries 18,320 1,001,005 Skechers USA, Cl. A 28,990 a 564,145 Standard Pacific 313,460 a,b 2,100,182 Steven Madden 9,880 a 439,759 True Religion Apparel 5,520 144,017 Consumer Services2.6% Bloomin' Brands 23,519 372,306 Brinker International 16,840 504,358 Buffalo Wild Wings 8,290 a 600,528 Cheesecake Factory 16,900 b 577,811 Grand Canyon Education 16,340 a,b 386,931 Papa John's International 7,340 a 388,506 Scientific Games, Cl. A 93,390 a 777,939 SHFL Entertainment 62,700 a 862,752 Six Flags Entertainment 16,350 1,005,198 WMS Industries 37,230 a 629,187 Diversified Financials1.7% Duff & Phelps, Cl. A 23,490 285,169 E*TRADE Financial 111,510 a 938,914 Nelnet, Cl. A 37,650 1,076,413 Netspend Holdings 95,400 a,b 1,111,410 Piper Jaffray 18,280 a 518,604 Energy4.3% Approach Resources 47,740 a,b 1,121,413 Bonanza Creek Energy 790 18,723 Cloud Peak Energy 30,658 a 581,582 Diamondback Energy 20,790 374,220 Dril-Quip 12,750 a 897,217 Exterran Holdings 28,410 a 592,917 Geospace Technologies 13,500 a 1,028,295 Gulfport Energy 17,770 a 675,971 Helix Energy Solutions Group 14,660 a 256,697 Lufkin Industries 6,450 b 353,202 Matrix Service 15,090 a 165,537 McDermott International 55,790 a 587,469 Oasis Petroleum 30,870 a 932,891 Oil States International 4,920 a 347,942 PDC Energy 28,960 a 1,039,085 Tesco 47,100 a 508,680 Unit 16,850 a 756,902 Exchange-Traded Funds1.4% iShares Russell 2000 Growth Index Fund 29,890 b 2,795,014 iShares Russell 2000 Index Fund 6,080 b 499,046 iShares Russell 2000 Value Index Fund 1,490 b 109,068 Food & Staples Retailing1.6% Casey's General Stores 27,660 1,366,404 Chefs' Warehouse 18,020 a 284,896 Harris Teeter Supermarkets 35,480 1,347,885 United Natural Foods 15,220 a 787,939 Food, Beverage & Tobacco1.0% Dole Food 77,506 a 889,769 Flowers Foods 25,720 605,449 Lancaster Colony 5,310 402,179 Smart Balance 38,560 a,b 479,301 Health Care Equipment & Services6.5% Acadia Healthcare 25,177 a 577,812 Accuray 50,510 a 317,203 Air Methods 4,860 a 530,566 Align Technology 29,000 a 794,310 Analogic 9,600 707,232 Catamaran 21,800 a 1,061,442 Centene 17,680 a 776,329 Computer Programs & Systems 4,010 200,781 Haemonetics 8,810 a 713,874 Hanger 128,260 a 3,348,869 HealthSouth 36,000 a 791,640 HMS Holdings 30,450 a 705,526 ICU Medical 8,360 a 492,320 LifePoint Hospitals 13,990 a 503,360 Merit Medical Systems 169,130 a 2,347,524 Natus Medical 48,160 a 545,171 Omnicell 33,070 a 504,979 WellCare Health Plans 11,790 a 569,103 Household & Personal Products.9% Elizabeth Arden 18,600 a 863,226 Inter Parfums 57,580 1,152,752 Insurance2.8% Arthur J. Gallagher & Co. 21,720 793,214 Brown & Brown 93,310 2,504,440 Employers Holdings 35,497 677,638 First American Financial 42,890 1,020,782 ProAssurance 6,450 584,886 Protective Life 25,790 700,198 RLI 6,290 405,328 Materials4.6% Allied Nevada Gold 10,360 a 337,218 AMCOL International 17,210 519,570 Buckeye Technologies 18,540 513,929 Carpenter Technology 17,120 829,635 Coeur d'Alene Mines 29,820 a 693,613 Cytec Industries 14,980 1,028,227 Georgia Gulf 34,690 b 1,590,883 Innophos Holdings 9,580 458,978 Innospec 29,230 a 930,391 KapStone Paper and Packaging 42,670 a 935,326 Louisiana-Pacific 41,230 a 718,227 OMNOVA Solutions 129,930 a 964,081 Zoltek 174,810 a,b 1,232,411 Media1.0% DreamWorks Animation SKG, Cl. A 57,760 a,b 989,429 John Wiley & Sons, Cl. A 4,950 211,365 Lions Gate Entertainment 51,120 a,b 837,346 Meredith 981 b 30,588 Sinclair Broadcast Group, Cl. A 33,250 366,747 Pharmaceuticals, Biotech & Life Sciences5.4% Affymax 20,490 a 500,776 Alexion Pharmaceuticals 7,790 a 747,996 Alkermes 52,350 a 1,010,878 Alnylam Pharmaceuticals 24,330 a,b 412,880 ARIAD Pharmaceuticals 29,770 a,b 665,657 Auxilium Pharmaceuticals 41,410 a 792,587 Bruker 24,480 a 357,408 Charles River Laboratories International 9,830 a 377,177 Cubist Pharmaceuticals 20,040 a 813,824 Emergent BioSolutions 127,820 a 1,919,856 Jazz Pharmaceuticals 11,500 a 619,620 Nektar Therapeutics 52,600 a,b 343,478 NPS Pharmaceuticals 57,630 a 589,555 Onyx Pharmaceuticals 10,620 a 801,491 Pharmacyclics 10,040 a,b 532,622 Puma Biotechnology 14,580 300,348 Salix Pharmaceuticals 46,500 a 1,992,525 Real Estate4.7% Corporate Office Properties Trust 17,020 420,054 CubeSmart 10,470 c 144,486 DCT Industrial Trust 102,200 c 638,750 EastGroup Properties 2,760 c 144,293 Education Realty Trust 14,210 146,505 First Potomac Realty Trust 38,530 c 451,957 Getty Realty 19,139 b,c 322,301 Hudson Pacific Properties 30,400 c 588,848 Jones Lang LaSalle 21,830 1,790,278 LaSalle Hotel Properties 44,160 c 1,064,698 Lexington Realty Trust 13,900 133,301 Mid-America Apartment Communities 9,860 c 614,475 National Health Investors 12,730 c 706,515 Pebblebrook Hotel Trust 26,130 c 544,810 Potlatch 18,500 720,575 St. Joe 71,630 a,b 1,531,449 Starwood Property Trust 36,640 c 837,590 Urstadt Biddle Properties, Cl. A 19,090 c 358,701 Retailing4.7% Aeropostale 26,730 a 369,141 Asbury Automotive Group 22,340 a 674,445 Children's Place Retail Stores 10,104 a 491,155 Express 27,700 a 413,561 Finish Line, Cl. A 64,560 1,331,873 GameStop, Cl. A 12,540 b 329,175 Gordmans Stores 23,530 a 340,244 Guess? 18,180 470,317 Lumber Liquidators Holdings 6,050 a,b 324,764 OfficeMax 61,960 619,600 PEP Boys-Manny Moe & Jack 47,884 b 506,134 Rent-A-Center 21,660 752,902 Saks 65,510 a,b 687,855 Select Comfort 35,780 a 958,188 Tilly's, Cl. A 21,780 288,149 Tractor Supply 3,570 319,943 Williams-Sonoma 50,560 2,288,346 Semiconductors & Semiconductor Equipment3.7% Applied Micro Circuits 377,990 a 2,581,672 ATMI 55,240 a 1,100,381 Entegris 42,605 a 381,741 Kulicke & Soffa Industries 35,810 a 409,308 Lattice Semiconductor 131,350 a 520,146 Microsemi 61,860 a 1,184,000 MKS Instruments 15,940 386,545 Power Integrations 11,160 347,188 Semtech 20,070 a 548,914 Silicon Image 150,470 a 701,190 Teradyne 33,240 a 519,874 Software & Services9.4% Brightcove 56,140 545,681 Cardtronics 33,750 a 774,225 CoreLogic 77,040 a 1,990,714 CSG Systems International 75,460 a 1,402,047 DealerTrack Technologies 108,120 a 2,907,347 ExlService Holdings 12,900 a 346,365 Imperva 5,200 159,952 Infoblox 27,750 526,140 Jive Software 59,610 b 861,961 LogMeIn 68,190 a 1,459,266 MAXIMUS 22,220 1,399,638 Mentor Graphics 67,910 a 1,013,896 MICROS Systems 25,950 a 1,127,787 Millennial Media 50,250 b 690,937 Monotype Imaging Holdings 37,190 569,379 Parametric Technology 21,560 a 436,374 Qualys 30,930 413,843 Responsys 38,060 a 248,151 SolarWinds 6,630 a 371,479 Take-Two Interactive Software 98,199 a 1,214,722 Velti 220,447 a,b 751,724 WEX 35,050 a 2,522,198 Yelp 9,700 b 183,427 Zynga 157,210 386,737 Technology Hardware & Equipment6.7% Acme Packet 18,530 a,b 369,673 Arris Group 58,370 a 815,429 Arrow Electronics 27,960 a 1,041,790 Aruba Networks 49,740 a,b 968,935 Brocade Communications Systems 156,360 a 888,125 Ciena 32,930 a 489,998 Cognex 13,330 477,481 Extreme Networks 90,780 a 326,808 FARO Technologies 9,770 a 344,686 FEI 7,580 417,127 IPG Photonics 5,170 a,b 305,547 Ixia 30,970 a 465,169 JDS Uniphase 173,290 a 2,102,008 NETGEAR 38,670 a 1,348,036 RADWARE 15,680 a 501,133 ScanSource 74,310 a 2,195,860 Vishay Intertechnology 285,340 a 2,767,798 Transportation4.5% Allegiant Travel 10,044 b 743,457 Arkansas Best 57,680 477,590 Atlas Air Worldwide Holdings 11,950 a 517,196 Avis Budget Group 28,710 a 543,767 Con-way 75,520 2,121,357 Forward Air 18,960 630,420 Landstar System 45,050 2,278,178 UTi Worldwide 173,840 2,454,621 Werner Enterprises 40,089 869,530 Utilities1.2% El Paso Electric 15,120 481,572 Hawaiian Electric Industries 25,410 632,963 NorthWestern 15,110 524,166 Portland General Electric 24,870 672,236 WGL Holdings 15,180 592,931 Total Common Stocks (cost $234,224,205) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,385,862) 2,385,862 d Investment of Cash Collateral for Securities Loaned10.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $25,662,696) 25,662,696 d Total Investments (cost $262,272,763) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $24,245,484 and the value of the collateral held by the fund was $25,662,696. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $523,264 of which $11,366,811 related to appreciated investment securities and $10,843,547 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Money Market Investments 11.8 Software & Services 9.4 Capital Goods 7.6 Consumer Durables & Apparel 7.4 Technology Hardware & Equipment 6.7 Health Care Equipment & Services 6.5 Commercial & Professional Services 6.2 Banks 6.1 Pharmaceuticals, Biotech & Life Sciences 5.4 Real Estate 4.7 Retailing 4.7 Materials 4.6 Transportation 4.5 Energy 4.3 Semiconductors & Semiconductor Equipment 3.7 Automobiles & Components 3.1 Insurance 2.8 Consumer Services 2.6 Diversified Financials 1.7 Food & Staples Retailing 1.6 Exchange-Traded Funds 1.4 Utilities 1.2 Food, Beverage & Tobacco 1.0 Media 1.0 Household & Personal Products .9 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 227,636,863 - - Equity Securities - Foreign Common Stocks+ 3,707,478 - - Exchange-Traded Funds 3,403,128 - - Mutual Funds 28,048,558 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small/Mid Cap Fund November 30, 2012 (Unaudited) Common Stocks99.8% Shares Value ($) Automobiles & Components.9% Dana Holding 185,250 2,626,845 Thor Industries 47,710 1,800,575 Banks6.7% Boston Private Financial Holdings 292,200 2,697,006 City National 90,360 4,399,628 First Horizon National 628,260 5,943,340 First Republic Bank 45,860 1,550,985 Hancock Holding 49,600 1,558,432 Home Loan Servicing Solutions 86,910 a 1,699,091 Huntington Bancshares 1,177,000 7,238,550 Susquehanna Bancshares 283,420 2,913,558 Webster Financial 189,970 3,955,175 Capital Goods10.9% Armstrong World Industries 32,740 1,653,697 Briggs & Stratton 202,240 4,103,450 Carlisle 65,390 3,705,651 Granite Construction 52,560 1,608,336 Hexcel 130,380 b 3,370,323 Regal-Beloit 52,500 3,661,875 Snap-on 68,640 5,452,762 Spirit Aerosystems Holdings, Cl. A 404,240 b 6,366,780 Taser International 258,900 b 2,138,514 Teledyne Technologies 51,740 b 3,259,620 Trinity Industries 325,150 10,330,016 Triumph Group 98,710 6,476,363 Commercial & Professional Services2.9% Brink's 67,180 1,844,763 Corporate Executive Board 47,390 2,028,292 Herman Miller 76,900 1,624,128 Portfolio Recovery Associates 21,920 b 2,166,134 Robert Half International 212,270 5,998,750 Consumer Durables & Apparel6.7% Fifth & Pacific 225,990 b 2,723,179 Jones Group 154,320 1,814,803 Lennar, Cl. A 49,940 a 1,899,718 Mohawk Industries 92,640 b 7,966,114 PVH 86,430 9,904,014 Under Armour, Cl. A 152,240 a,b 7,890,599 Diversified Financials1.3% Raymond James Financial 165,070 Energy5.4% Dril-Quip 38,830 b 2,732,467 EPL Oil & Gas 87,370 b 1,833,896 Gulfport Energy 84,240 b 3,204,490 Helmerich & Payne 33,430 1,745,046 McDermott International 134,370 b 1,414,916 Oceaneering International 28,400 1,496,112 Oil States International 136,470 b 9,651,158 Penn Virginia 373,380 1,654,073 Plains Exploration & Production 53,280 b 1,902,096 Exchange-Traded Funds3.6% iShares Russell 2000 Index Fund 210,380 a Food & Staples Retailing.4% Casey's General Stores 43,390 Health Care Equipment & Services2.4% Haemonetics 27,160 b 2,200,775 HealthSouth 88,450 b 1,945,015 HMS Holdings 89,180 b 2,066,301 Orthofix International 37,330 b 1,390,543 Universal Health Services, Cl. B 54,770 2,468,484 WellCare Health Plans 27,720 b 1,338,044 Household & Personal Products.6% USANA Health Sciences 67,920 a,b Insurance5.9% Arthur J. Gallagher & Co. 234,700 8,571,244 Brown & Brown 412,050 11,059,422 Fidelity National Financial, Cl. A 347,400 8,410,554 Materials7.5% Boise 175,680 1,440,576 Coeur d'Alene Mines 117,970 b 2,743,982 Cytec Industries 137,980 9,470,947 Georgia Gulf 39,560 1,814,222 Glatfelter 92,640 1,573,954 Kraton Performance Polymers 244,560 b 5,744,714 Louisiana-Pacific 161,620 b 2,815,420 OM Group 222,020 b 4,433,739 Packaging Corp. of America 93,920 3,422,445 Schnitzer Steel Industries, Cl. A 85,510 2,410,527 Media1.3% Lions Gate Entertainment 109,000 a,b 1,785,420 Scholastic 102,770 2,883,726 Valassis Communications 61,680 a,b 1,602,446 Pharmaceuticals, Biotech & Life Sciences5.5% Alkermes 193,730 b 3,740,926 ARIAD Pharmaceuticals 63,090 b 1,410,692 Auxilium Pharmaceuticals 98,170 b 1,878,974 Cubist Pharmaceuticals 169,550 b 6,885,425 Jazz Pharmaceuticals 27,200 b 1,465,536 Onyx Pharmaceuticals 70,650 b 5,331,956 Salix Pharmaceuticals 94,130 b 4,033,471 Spectrum Pharmaceuticals 150,520 a,b 1,782,157 Real Estate10.2% American Capital Mortgage Investment Corporation 60,110 1,535,209 Anworth Mortgage Asset 236,140 1,393,226 Apollo Commercial Real Estate Finance 96,520 c 1,610,919 BioMed Realty Trust 197,990 3,815,267 Colony Financial 79,180 1,585,184 DCT Industrial Trust 1,025,640 c 6,410,250 Douglas Emmett 61,805 c 1,403,592 Jones Lang LaSalle 148,790 12,202,268 LaSalle Hotel Properties 60,100 1,449,011 NorthStar Realty Finance 238,760 1,606,855 Pennsylvania Real Estate Investment Trust 93,970 1,565,540 Resource Capital 786,380 4,655,370 Starwood Property Trust 313,890 c 7,175,525 Western Asset Mortgage Capital 117,800 2,430,214 Retailing8.1% American Eagle Outfitters 514,030 10,897,436 Dick's Sporting Goods 136,710 7,178,642 Finish Line, Cl. A 68,900 1,421,407 Hot Topic 268,240 2,677,035 Rent-A-Center 70,510 2,450,928 Urban Outfitters 277,970 b 10,479,469 Williams-Sonoma 80,800 3,657,008 Semiconductors & Semiconductor Equipment1.9% Microsemi 76,990 b 1,473,589 Skyworks Solutions 326,140 b 7,387,071 Software & Services7.1% AVG Technologies 277,140 3,816,218 CoreLogic 269,480 b 6,963,363 CSG Systems International 76,140 b 1,414,681 Demand Media 151,080 a,b 1,344,612 MAXIMUS 29,400 1,851,906 Mentor Graphics 156,420 b 2,335,351 Nuance Communications 64,040 b 1,424,250 Synopsys 110,190 b 3,614,232 Vantiv, Cl. A 263,670 5,713,729 WEX 76,660 b 5,516,454 Technology Hardware & Equipment4.0% Aruba Networks 89,800 b 1,749,304 Ciena 184,750 a,b 2,749,080 JDS Uniphase 216,840 b 2,630,269 NETGEAR 90,130 b 3,141,932 Power-One 299,420 a,b 1,242,593 Vishay Intertechnology 760,880 b 7,380,536 Transportation.6% Atlas Air Worldwide Holdings 29,680 b 1,284,550 Landstar System 32,030 1,619,757 Utilities5.9% Great Plains Energy 319,410 6,468,052 Hawaiian Electric Industries 152,540 3,799,771 MDU Resources Group 81,910 1,697,175 Portland General Electric 239,140 6,463,954 UGI 240,240 7,980,773 WGL Holdings 52,360 2,045,182 Total Common Stocks (cost $474,087,468) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $228,119) 228,119 d Investment of Cash Collateral for Securities Loaned6.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $29,447,128) 29,447,128 d Total Investments (cost $503,762,715) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $28,453,857 and the value of the collateral held by the fund was $29,447,128. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $3,194,815 of which $22,953,039 related to appreciated investment securities and $19,758,224 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 10.9 Real Estate 10.2 Retailing 8.1 Materials 7.5 Software & Services 7.1 Banks 6.7 Consumer Durables & Apparel 6.7 Money Market Investments 6.2 Insurance 5.9 Utilities 5.9 Pharmaceuticals, Biotech & Life Sciences 5.5 Energy 5.4 Technology Hardware & Equipment 4.0 Exchange-Traded Funds 3.6 Commercial & Professional Services 2.9 Health Care Equipment & Services 2.4 Semiconductors & Semiconductor Equipment 1.9 Diversified Financials 1.3 Media 1.3 Automobiles & Components .9 Household & Personal Products .6 Transportation .6 Food & Staples Retailing .4 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 456,198,075 - - Equity Securities - Foreign Common Stocks+ 3,816,218 - - Exchange-Traded Funds 17,267,990 - - Mutual Funds 29,675,247 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund November 30, 2012 (Unaudited) Common Stocks85.4% Shares Value ($) Automobiles & Components.9% BorgWarner 920 a 60,996 Ford Motor 7,213 82,589 Harley-Davidson 424 19,911 Johnson Controls 33,316 917,523 Banks3.5% Bank of America 23,814 234,806 BB&T 10,887 306,687 Fifth Third Bancorp 3,234 47,346 First Horizon National 2,240 21,190 Hudson City Bancorp 2,790 22,487 M&T Bank 630 61,570 PNC Financial Services Group 22,050 1,237,887 SunTrust Banks 1,700 46,155 U.S. Bancorp 15,040 485,190 Wells Fargo & Co. 57,463 1,896,854 Capital Goods9.0% 3M 1,114 101,318 Boeing 8,621 640,368 Caterpillar 16,127 1,374,665 Cooper Industries 410 30,545 Cummins 136 13,350 Danaher 1,152 62,173 Deere & Co. 861 72,367 Donaldson 18,970 637,013 Dover 17,299 1,100,043 Eaton 28,222 1,472,060 Emerson Electric 12,390 622,350 Fastenal 910 38,047 Flowserve 4,870 674,738 Fluor 377 20,011 General Dynamics 741 49,276 General Electric 40,472 855,173 Honeywell International 7,810 478,987 Illinois Tool Works 280 17,240 Ingersoll-Rand 8,490 414,142 Joy Global 660 37,613 Lockheed Martin 730 68,109 MSC Industrial Direct, Cl. A 7,227 525,114 Northrop Grumman 436 29,081 PACCAR 587 25,793 Parker Hannifin 612 50,276 Pentair 306 14,838 Precision Castparts 3,927 720,173 Rockwell Collins 8,710 498,038 Stanley Black & Decker 653 46,957 United Technologies 7,097 568,541 W.W. Grainger 220 42,684 Xylem 2,698 70,391 Commercial & Professional Services.1% ADT 697 31,992 R.R. Donnelley & Sons 1,590 14,946 Tyco International 1,194 33,874 Waste Management 2,644 86,115 Consumer Durables & Apparel1.1% Coach 9,541 551,851 Lennar, Cl. A 1,930 73,417 Mattel 618 23,181 NIKE, Cl. B 7,022 684,505 Ralph Lauren 300 47,127 VF 250 40,128 Consumer Services3.2% Carnival 9,552 369,280 Chipotle Mexican Grill 80 a 21,102 Las Vegas Sands 20,970 978,250 McDonald's 8,936 777,789 Panera Bread, Cl. A 3,088 a 495,624 Starbucks 19,804 1,027,233 Starwood Hotels & Resorts Worldwide 760 b 41,010 Wyndham Worldwide 590 28,963 Yum! Brands 4,926 330,436 Diversified Financials2.7% American Express 1,989 111,185 Ameriprise Financial 722 43,804 BlackRock 270 53,201 Capital One Financial 1,543 88,877 Charles Schwab 2,631 34,466 Citigroup 6,550 226,433 CME Group 575 31,780 Discover Financial Services 1,197 49,807 Goldman Sachs Group 1,474 173,622 H&R Block 1,480 26,684 IntercontinentalExchange 279 a 36,870 Invesco 51,774 1,293,832 JPMorgan Chase & Co. 14,964 614,721 Legg Mason 1,780 45,443 Moody's 720 34,978 Morgan Stanley 2,850 48,079 Principal Financial Group 1,809 49,114 State Street 10,356 460,221 T. Rowe Price Group 571 36,927 Energy9.8% Anadarko Petroleum 931 68,140 Apache 6,704 516,811 Baker Hughes 1,160 50,054 Cabot Oil & Gas 580 27,318 Cameron International 366 a 19,746 CARBO Ceramics 5,485 419,986 Chevron 8,554 904,072 ConocoPhillips 2,236 127,318 CONSOL Energy 796 24,955 Devon Energy 860 44,436 EOG Resources 6,041 710,542 EQT 630 37,838 Exxon Mobil 15,824 1,394,727 FMC Technologies 1,240 a 50,666 Halliburton 31,286 1,043,388 Hess 680 33,735 Kinder Morgan 1,122 37,935 Marathon Oil 42,107 1,299,001 Marathon Petroleum 628 37,391 National Oilwell Varco 940 64,202 Noble 980 33,800 Noble Energy 423 41,348 Occidental Petroleum 8,024 603,485 Peabody Energy 990 24,859 Phillips 66 1,323 69,286 Pioneer Natural Resources 510 54,570 Plains Exploration & Production 9,301 a 332,046 Range Resources 480 30,730 Schlumberger 24,770 1,774,027 Southwestern Energy 33,880 a 1,175,975 Spectra Energy 1,317 36,810 Tesoro 460 19,449 Valero Energy 35,613 1,148,875 Williams 949 31,165 Food & Staples Retailing1.3% Costco Wholesale 4,435 461,196 CVS Caremark 2,800 130,228 Kroger 1,636 42,929 Sysco 1,650 52,223 Wal-Mart Stores 12,649 910,981 Walgreen 2,047 69,414 Whole Foods Market 390 36,410 Food, Beverage & Tobacco4.8% Altria Group 4,149 140,278 Archer-Daniels-Midland 1,410 37,647 Beam 389 21,827 Coca-Cola 32,804 1,243,928 ConAgra Foods 960 28,666 Constellation Brands, Cl. A 530 a 19,016 Dean Foods 1,080 a 18,511 Dr. Pepper Snapple Group 770 34,534 General Mills 1,720 70,503 H.J. Heinz 853 49,866 Hershey 281 20,589 Kraft Foods Group 1,401 a 63,353 Lorillard 330 39,983 McCormick & Co. 842 54,360 Mead Johnson Nutrition 3,687 251,417 Molson Coors Brewing, Cl. B 850 35,241 Mondelez International, Cl. A 58,475 1,513,918 Monster Beverage 400 a 20,820 PepsiCo 23,221 1,630,346 Philip Morris International 7,824 703,221 Reynolds American 790 34,539 Tyson Foods, Cl. A 1,390 26,646 Health Care Equipment & Services4.5% Aetna 778 33,602 AmerisourceBergen 846 35,718 Baxter International 1,585 105,038 Boston Scientific 239 a 1,324 C.R. Bard 6,309 624,654 Cardinal Health 1,070 43,281 Cerner 360 a 27,799 Cigna 598 31,257 Coventry Health Care 400 17,472 Covidien 6,991 406,247 DaVita HealthCare Partners 450 a 48,600 Edwards Lifesciences 310 a 26,899 Express Scripts Holding 24,968 a 1,344,527 Humana 411 26,884 Intuitive Surgical 110 a 58,190 Laboratory Corp. of America Holdings 301 a 25,462 McKesson 469 44,306 Medtronic 2,236 94,158 Meridian Bioscience 22,967 460,029 Quest Diagnostics 650 37,557 ResMed 20,537 843,865 St. Jude Medical 116 3,976 Stryker 10,661 577,400 UnitedHealth Group 2,252 122,486 Varian Medical Systems 8,139 a 562,893 WellPoint 244 13,640 Household & Personal Products2.1% Clorox 900 68,715 Colgate-Palmolive 6,764 733,894 Estee Lauder, Cl. A 820 47,765 Kimberly-Clark 920 78,862 Procter & Gamble 24,396 1,703,573 Insurance2.4% ACE 739 58,551 Aflac 1,080 57,229 Allstate 1,260 51,005 American International Group 2,260 a 74,874 Aon 8,476 481,437 Berkshire Hathaway, Cl. B 4,062 a 357,781 Chubb 711 54,740 Cincinnati Financial 1,410 57,133 Lincoln National 2,076 51,277 Loews 957 39,122 Marsh & McLennan 896 31,557 MetLife 36,662 1,216,812 Prudential Financial 1,076 56,081 Travelers 5,371 380,374 Materials3.4% Air Products & Chemicals 3,569 296,013 Celanese, Ser. A 22,784 935,055 CF Industries Holdings 200 42,806 Cliffs Natural Resources 570 16,387 Dow Chemical 2,926 88,336 E.I. du Pont de Nemours & Co. 1,691 72,950 Freeport-McMoRan Copper & Gold 9,454 368,801 International Paper 1,354 50,288 LyondellBasell Industries, Cl. A 490 24,368 Monsanto 9,001 824,402 Newmont Mining 1,280 60,275 Nucor 1,070 44,063 PPG Industries 578 71,828 Praxair 5,797 621,496 Sigma-Aldrich 9,096 659,642 United States Steel 830 17,895 Vulcan Materials 679 35,878 Media2.8% CBS, Cl. B 959 34,505 Comcast, Cl. A 33,786 1,256,163 DIRECTV 1,492 a 74,152 Discovery Communications, Cl. A 1,070 a 64,639 McGraw-Hill 898 47,693 News, Cl. A 4,796 118,173 Omnicom Group 820 40,787 Time Warner 2,392 113,142 Time Warner Cable 913 86,635 Viacom, Cl. B 1,308 67,506 Walt Disney 32,348 1,606,402 Pharmaceuticals, Biotech & Life Sciences7.3% Abbott Laboratories 3,523 228,995 Agilent Technologies 416 15,929 Alexion Pharmaceuticals 390 a 37,448 Allergan 659 61,122 Amgen 1,860 165,168 Biogen Idec 522 a 77,825 Bristol-Myers Squibb 3,832 125,038 Celgene 9,383 a 737,410 Eli Lilly & Co. 9,656 473,530 Forest Laboratories 1,120 a 39,715 Gilead Sciences 19,450 a 1,458,750 Johnson & Johnson 14,301 997,209 Life Technologies 650 a 32,077 Merck & Co. 7,811 346,027 Perrigo 320 33,120 Pfizer 41,737 1,044,260 Shire, ADR 3,050 264,222 Teva Pharmaceutical Industries, ADR 32,860 1,325,901 Thermo Fisher Scientific 810 51,476 Waters 440 a 37,202 Watson Pharmaceuticals 17,837 a 1,569,834 Real Estate.5% American Tower 975 b 73,057 AvalonBay Communities 199 b 26,226 CBRE Group, Cl. A 1,520 a 28,774 Equity Residential 717 b 39,801 HCP 1,330 b 59,916 Health Care REIT 940 b 55,357 Host Hotels & Resorts 2,163 b 31,774 Plum Creek Timber 661 b 28,324 ProLogis 1,560 b 52,946 Public Storage 240 33,754 Simon Property Group 782 b 118,966 Ventas 890 b 56,649 Weyerhaeuser 990 b 27,284 Retailing4.9% Amazon.com 2,447 a 616,766 Bed Bath & Beyond 568 a 33,353 Dollar Tree 660 a 27,548 eBay 2,742 a 144,832 Expedia 230 14,228 Family Dollar Stores 13,363 951,446 Genuine Parts 604 39,314 Home Depot 11,503 748,500 Limited Brands 529 27,587 Lowe's 26,642 961,510 Macy's 1,199 46,401 Netflix 150 a 12,256 Nordstrom 740 40,027 O'Reilly Automotive 264 a 24,837 priceline.com 108 a 71,621 Ross Stores 1,154 65,686 Staples 2,200 25,740 Target 1,870 118,053 TJX 23,872 1,058,484 Tractor Supply 6,018 539,333 Urban Outfitters 16,690 a 629,213 Semiconductors & Semiconductor Equipment1.8% Altera 968 31,354 Analog Devices 1,503 61,022 Broadcom, Cl. A 32,550 a 1,053,969 Intel 33,047 646,730 Lam Research 960 a 33,715 NVIDIA 1,980 23,720 NXP Semiconductors 9,870 a 241,618 Texas Instruments 2,339 68,930 Xilinx 1,834 63,548 Software & Services8.2% Accenture, Cl. A 5,923 402,290 Adobe Systems 17,292 a 598,476 Akamai Technologies 440 a 16,113 Automatic Data Processing 11,437 649,164 Citrix Systems 394 a 24,097 Cognizant Technology Solutions, Cl. A 621 a 41,750 Fiserv 616 a 47,426 Google, Cl. A 1,538 a 1,074,093 International Business Machines 10,197 1,938,144 Intuit 737 44,154 MasterCard, Cl. A 2,151 1,051,151 Microsoft 34,993 931,514 Oracle 27,965 897,677 Paychex 18,584 604,723 Salesforce.com 8,744 a 1,378,666 Symantec 1,404 a 26,339 Visa, Cl. A 1,110 166,178 Western Union 72 908 Yahoo! 19,852 a 372,622 Technology Hardware & Equipment7.6% Amphenol, Cl. A 10,777 667,312 Apple 8,088 4,733,745 Cisco Systems 42,852 810,331 Corning 3,900 47,697 Dell 3,570 34,415 EMC 11,407 a 283,122 F5 Networks 130 a 12,178 Hewlett-Packard 4,728 61,417 Juniper Networks 1,720 a 30,926 Motorola Solutions 768 41,818 NetApp 680 a 21,563 QUALCOMM 22,946 1,459,825 SanDisk 1,040 a 40,664 Seagate Technology 950 23,845 Teradata 20,298 a 1,207,325 Western Digital 450 15,048 Telecommunication Services1.0% AT&T 18,780 640,961 CenturyLink 1,070 41,559 Crown Castle International 800 a 54,016 Sprint Nextel 8,940 a 51,226 Verizon Communications 10,930 482,232 Transportation1.1% C.H. Robinson Worldwide 7,555 466,446 CSX 888 17,547 Expeditors International of Washington 7,376 276,010 FedEx 908 81,293 Norfolk Southern 102 6,159 Southwest Airlines 3,960 37,739 Union Pacific 3,744 459,688 United Parcel Service, Cl. B 1,123 82,103 Utilities1.4% American Electric Power 1,420 60,563 CenterPoint Energy 18,800 370,924 CMS Energy 2,796 68,306 Dominion Resources 883 45,130 DTE Energy 660 39,983 Duke Energy 1,781 113,664 Exelon 650 19,643 FirstEnergy 920 39,063 NextEra Energy 1,050 72,146 NiSource 1,200 29,004 NRG Energy 2,000 42,200 Pepco Holdings 3,550 70,077 Pinnacle West Capital 1,425 73,331 SCANA 1,330 61,632 Sempra Energy 6,513 445,619 Southern 2,253 98,118 TECO Energy 3,290 55,305 Total Common Stocks (cost $92,178,910) Other Investment14.5% Registered Investment Companies; BNY Mellon U.S. Core Equity 130/30 Fund, Cl. M 757,070 c 9,327,108 Dreyfus Institutional Preferred Plus Money Market Fund 2,545,173 d 2,545,173 Dreyfus Research Growth Fund, Cl. I 610,755 c 6,327,424 Total Other Investment (cost $16,912,105) Total Investments (cost $109,091,015) % Cash and Receivables (Net) .1 % Net Assets % ADR - American Depository Receipts REIT - Real Estate Investment Trust a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated mutual fund. d Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $16,382,654 of which $17,668,607 related to appreciated investment securities and $1,285,953 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 12.5 Energy 9.8 Capital Goods 9.0 Software & Services 8.2 Technology Hardware & Equipment 7.6 Pharmaceuticals, Biotech & Life Sciences 7.3 Retailing 4.9 Food, Beverage & Tobacco 4.8 Health Care Equipment & Services 4.5 Banks 3.5 Materials 3.4 Consumer Services 3.2 Media 2.8 Diversified Financials 2.7 Insurance 2.4 Household & Personal Products 2.1 Money Market Investment 2.0 Semiconductors & Semiconductor Equipment 1.8 Utilities 1.4 Food & Staples Retailing 1.3 Consumer Durables & Apparel 1.1 Transportation 1.1 Telecommunication Services 1.0 Automobiles & Components .9 Real Estate .5 Commercial & Professional Services .1 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 105,442,223 - - Equity Securities - Foreign Common Stocks+ 1,831,741 - - Mutual Funds 18,199,705 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon U.S. Core Equity 130/30 Fund November 30, 2012 (Unaudited) Common Stocks126.2% Shares Value ($) Automobiles & Components1.4% Delphi Automotive 112,940 a Banks3.6% U.S. Bancorp 74,130 a 2,391,434 Wells Fargo & Co. 225,350 a 7,438,803 Capital Goods6.9% Eaton 73,810 3,849,930 Fluor 63,450 3,367,926 General Electric 454,080 a 9,594,710 Oshkosh 55,800 b 1,637,730 Pentair 11,236 a 544,834 Commercial & Professional Services2.2% ADT 23,415 a 1,074,748 Robert Half International 127,920 a 3,615,019 Tyco International 46,830 a 1,328,567 Consumer Durables & Apparel2.0% PVH 49,270 a Diversified Financials13.2% Affiliated Managers Group 31,375 a,b 4,043,296 American Express 75,480 a 4,219,332 Ameriprise Financial 68,100 4,131,627 Bank of America 247,750 a 2,442,815 Capital One Financial 52,910 a 3,047,616 Discover Financial Services 63,960 2,661,376 IntercontinentalExchange 20,850 a,b 2,755,327 JPMorgan Chase & Co. 39,900 1,639,092 Legg Mason 53,690 a 1,370,706 Moody's 117,300 a 5,698,434 SLM 88,390 a 1,462,854 T. Rowe Price Group 25,040 a 1,619,337 Waddell & Reed Financial, Cl. A 33,880 1,100,761 Energy13.1% Anadarko Petroleum 49,520 a 3,624,369 Apache 27,580 a 2,126,142 Chevron 69,000 a 7,292,610 Ensco, Cl. A 64,790 a 3,772,722 EOG Resources 33,670 a 3,960,265 National Oilwell Varco 98,140 a 6,702,962 Occidental Petroleum 32,940 a 2,477,417 Schlumberger 38,310 2,743,762 TransCanada 67,820 a 3,119,042 Exchange-Traded Funds4.0% Standard & Poor's Depository Receipts S&P rust 76,610 Food & Staples Retailing.6% Costco Wholesale 14,770 a Food, Beverage & Tobacco8.9% Beam 48,680 2,731,435 ConAgra Foods 46,000 1,373,560 Dean Foods 124,890 b 2,140,615 Dr. Pepper Snapple Group 32,510 1,458,073 Philip Morris International 99,820 a 8,971,822 Unilever, ADR 204,300 a 7,834,905 Health Care Equipment & Services5.1% Cerner 16,620 a,b 1,283,396 Cigna 40,210 a 2,101,777 Covidien 121,800 a 7,077,798 McKesson 24,370 a 2,302,234 MEDNAX 17,490 b 1,381,710 Household & Personal Products.3% Church & Dwight 14,860 Insurance2.8% Allstate 34,170 1,383,202 American International Group 59,320 a,b 1,965,272 Chubb 54,850 a 4,222,901 Materials5.4% LyondellBasell Industries, Cl. A 66,940 a 3,328,926 Monsanto 83,010 a 7,602,886 PPG Industries 17,670 a 2,195,851 Vulcan Materials 30,440 1,608,450 Media3.4% CBS, Cl. B 58,820 a 2,116,344 Walt Disney 144,340 a 7,167,924 Pharmaceuticals, Biotech & Life Sciences16.8% ARIAD Pharmaceuticals 61,850 b 1,382,966 Cubist Pharmaceuticals 28,890 a,b 1,173,223 Gilead Sciences 23,230 b 1,742,250 Illumina 30,050 b 1,613,985 Johnson & Johnson 131,930 a 9,199,479 Merck & Co. 176,550 a 7,821,165 Pfizer 460,780 a 11,528,716 Sanofi, ADR 231,430 a 10,326,407 Vertex Pharmaceuticals 29,700 a,b 1,181,763 Real Estate2.5% American Tower 29,820 a 2,234,413 CBRE Group, Cl. A 170,890 b 3,234,948 ProLogis 40,140 1,362,352 Retailing6.2% Amazon.com 6,230 a,b 1,570,271 American Eagle Outfitters 82,220 a 1,743,064 Cabela's 91,630 a,b 4,377,165 Dollar General 74,510 b 3,725,500 Foot Locker 41,400 1,483,776 Target 22,440 a 1,416,637 Tractor Supply 15,010 1,345,196 Urban Outfitters 38,110 b 1,436,747 Semiconductors & Semiconductor Equipment3.4% Broadcom, Cl. A 61,210 a,b 1,981,980 Skyworks Solutions 252,980 a,b 5,729,997 Xilinx 44,630 a 1,546,429 Software & Services7.8% Alliance Data Systems 24,600 a,b 3,505,254 Cognizant Technology Solutions, Cl. A 47,020 b 3,161,155 International Business Machines 24,620 4,679,523 Oracle 197,600 a 6,342,960 Teradata 18,810 b 1,118,819 VMware, Cl. A 28,750 a,b 2,614,812 Technology Hardware & Equipment11.6% Apple 24,070 a 14,087,690 Ciena 204,400 a,b 3,041,472 EMC 165,600 a,b 4,110,192 QUALCOMM 148,110 a 9,422,758 Vishay Intertechnology 107,750 a,b 1,045,175 Transportation5.0% FedEx 48,970 4,384,284 JB Hunt Transport Services 47,780 a 2,840,521 Union Pacific 53,900 a 6,617,842 Total Common Stocks (cost $299,129,708) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $329,219) 329,219 c Total Investments (cost $299,458,927) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Held by a broker as collateral for open short positions. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $48,915,669 of which $55,970,351 related to appreciated investment securities and $7,054,682 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 16.8 Energy 13.1 Diversified Financials 13.2 Technology Hardware & Equipment 11.6 Food, Beverage & Tobacco 8.9 Software & Services 7.8 Capital Goods 6.9 Retailing 6.2 Materials 5.4 Health Care Equipment & Services 5.1 Transportation 5.0 Exchange-Traded Funds 4.0 Banks 3.6 Media 3.4 Semiconductors & Semiconductor Equipment 3.4 Insurance 2.8 Real Estate 2.5 Commercial & Professional Services 2.2 Consumer Durables & Apparel 2.0 Automobiles & Components 1.4 Food & Staples Retailing .6 Household & Personal Products .3 Money Market Investment .1 † Based on net assets. STATEMENT OF SECURITIES SOLD SHORT November 30, 2012 (Unaudited) Common Stocks26.2% Shares Value ($) Automobiles & Components.4% Gentex 65,940 Banks1.3% Comerica 36,730 1,086,841 KeyCorp 129,570 1,046,926 New York Community Bancorp 100,790 1,311,278 Commercial & Professional Services.9% Waste Management 74,580 Consumer Durables & Apparel1.2% Leggett & Platt 64,440 1,794,654 Ralph Lauren 8,730 1,371,396 Consumer Services1.7% Chipotle Mexican Grill 4,670 a 1,231,853 Dunkin' Brands Group 67,670 2,153,259 Marriott International, Cl. A 37,160 1,348,536 Diversified Financials2.1% Jefferies Group 80,660 1,367,994 State Street 45,180 2,007,799 TD Ameritrade Holding 139,560 2,260,872 Food, Beverage & Tobacco1.6% Altria Group 85,060 2,875,878 Hershey 19,740 1,446,350 Health Care Equipment & Services5.3% Haemonetics 38,160 a 3,092,105 Henry Schein 18,450 a 1,490,206 Masimo 147,910 3,064,695 Omnicare 38,150 1,382,556 Owens & Minor 117,180 3,208,388 Varian Medical Systems 33,720 a 2,332,075 Household & Personal Products.6% Estee Lauder, Cl. A 26,430 Materials2.9% Air Products & Chemicals 26,650 2,210,351 Albemarle 32,210 1,925,836 Alcoa 156,390 1,315,240 E.I. du Pont de Nemours & Co. 30,540 1,317,496 Greif, Cl. A 31,900 1,308,857 Pharmaceuticals, Biotech & Life Sciences.5% United Therapeutics 26,300 a Real Estate.5% AvalonBay Communities 10,080 Retailing1.8% Monro Muffler Brake 61,510 1,973,241 PetSmart 20,230 1,429,452 TJX 31,970 1,417,550 Semiconductors & Semiconductor Equipment1.7% Intel 104,610 2,047,218 KLA-Tencor 59,300 2,696,371 Software & Services1.4% Heartland Payment Systems 51,840 1,536,019 Infosys, ADR 23,470 1,043,241 Microsoft 51,340 1,366,671 Technology Hardware & Equipment1.3% Hewlett-Packard 170,320 2,212,457 Research In Motion 126,540 a 1,467,864 Transportation1.0% CSX 65,690 1,298,034 Expeditors International of Washington 38,380 1,436,180 Total Securities Sold Short (proceeds $73,819,752) ADR - American Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Health Care Equipment & Services 5.3 Materials 2.9 Diversified Financials 2.1 Retailing 1.8 Consumer Services 1.7 Semiconductors & Semiconductor Equipment 1.7 Food, Beverage & Tobacco 1.6 Software & Services 1.4 Banks 1.3 Technology Hardware & Equipment 1.3 Consumer Durables & Apparel 1.2 Transportation 1.0 Commercial & Professional Services .9 Household & Personal Products .6 Pharmaceuticals, Biotech & Life Sciences .5 Real Estate .5 Automobiles & Components .4 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 310,007,737 - - Equity Securities - Foreign Common Stocks+ 25,053,076 - - Exchange-Traded Funds 10,890,112 - - Mutual Funds 329,219 - - Liabilities ($) Other Financial Instruments: Securities Sold Short: Equity Securities - Domestic++ (69,214,195) - - Equity Securities - Foreign++ (2,511,105) - - + See Statement of Investments for additional detailed categorizations. ++ See Statement of Securities Sold Short for additional detailed classifications. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Funds Trust By: /s/ David K. Mossman David K. Mossman President Date: 1/24/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ David K. Mossman David K. Mossman President Date: 1/24/2013 By: /s/ James Windels James Windels Treasurer Date: 1/24/2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
